Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of March 11,
2014, by and among Baxano Surgical, Inc., a Delaware corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively, the
“Purchasers”).

 

RECITALS

 

A.          The Company and each Purchaser is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act.

 

B.           Each Purchaser, severally and not jointly, wishes to purchase, and
the Company wishes to sell, upon the terms and conditions stated in this
Agreement, (i) that aggregate principal amount of subordinated convertible
debentures of the Company, in substantially the form attached hereto as Exhibit
A (the “Debentures”), set forth below such Purchaser’s name on the signature
page of this Agreement (which aggregate principal amount for all Purchasers
together shall be $9,993,680.00), which Debentures shall be convertible into
shares of the Company’s common stock, par value $0.0001 per share (the “Common
Stock”)(as converted, the “Conversion Shares”) in accordance with the terms of
the Debentures and (ii) warrants, in substantially the form attached hereto as
Exhibit B (the “Warrants”), to acquire up to that number of additional shares of
Common Stock set forth below such Purchaser’s name on the signature page of this
Agreement, subject to adjustment for reverse and forward stock splits, stock
dividends, stock combinations and other similar transactions of the Common Stock
that occur after the date of this Agreement and prior to issuance of the
Warrants (the shares of Common Stock issuable upon exercise of or otherwise
pursuant to the Warrants collectively are referred to herein as the “Warrant
Shares”).

 

C.           The Debentures are entitled to interest, amortization payments and
certain other amounts, which, at the option of the Company and subject to
certain conditions, may be paid in shares of Common Stock (the “Interest
Shares”) or in cash.

 

D.           The Debentures, the Warrants, the Conversion Shares, the Interest
Shares, the Warrant Shares and, to the extent applicable, the Alternate Shares
(as defined below) collectively are referred to herein as the “Securities”.

 

E.           The Company has engaged Piper Jaffray & Co. to act as sole lead
placement agent and Stifel, Nicolaus and Company as co-agent (together, the
“Placement Agents”) for the offering of the Debentures and Warrants on a “best
efforts” basis.

 

F.           Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement, substantially in the form attached hereto as Exhibit C (the
“Registration Rights Agreement”), pursuant to which, among other things, the
Company will agree to provide certain registration rights with respect to the
Conversion Shares, the Interest Shares and the Warrant Shares under the
Securities Act and the rules and regulations promulgated thereunder and
applicable state securities laws.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:

 

 

 

 

ARTICLE I.
DEFINITIONS

 

1.1           Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:

 

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s Knowledge, threatened in writing against the Company, any
Subsidiary or any of their properties or any executive officer, director or
employee of the Company or any Subsidiary acting in his or her capacity as an
executive officer, director or employee before or by any federal, state, county,
local or foreign court, arbitrator, governmental or administrative agency,
regulatory authority, stock market, stock exchange or trading facility.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act. With respect to a Purchaser,
any investment fund or managed account that is managed on a discretionary basis
by the same investment manager as such Purchaser will be deemed to be an
Affiliate of such Purchaser.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Alternate Shares” has the meaning set forth in Section 4.15(d)(ii).

 

“Alternate Subscription” has the meaning set forth in Section 4.15(d)(ii).

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the State of New York are authorized or required by law or other governmental
action to close.

 

“Buy-In” has the meaning set forth in Section 4.1(f).

 

“Cash Payment Cap” means, with respect to any Person, an amount equal to the
product of (i) the aggregate maximum permitted amount of cash payments by the
Company under the Transaction Documents, as set forth in Section 3(c) of the
Subordination Agreement, multiplied by (ii) the quotient of (x) the initial
principal amount of the Debentures then held by such Person divided by (y) the
aggregate initial principal amount of all Debentures issued pursuant to this
Agreement. In the event that such Person is not the initial holder of any
Debentures then held by such Person, the amount of the Cash Payment Cap with
respect to such Person shall be reduced by the amount of any cash payment of any
kind made by the Company to any prior holder of such Debentures under any of the
Transaction Documents.

 

“Closing” means the closing of the purchase and sale of the Debentures and the
Warrants pursuant to this Agreement.

 

2

 

 

“Closing Bid Price” means, for any security as of any date, (a) the last
reported closing bid price per share of Common Stock for such security on the
Principal Trading Market, as reported by Bloomberg Financial Markets, or, (b) if
the Principal Trading Market begins to operate on an extended hours basis and
does not designate the closing bid price then the last bid price of such
security prior to 4:00 P.M., New York City time, as reported by Bloomberg
Financial Markets, or (c) if the foregoing do not apply, the last closing price
of such security in the over-the-counter market on the electronic bulletin board
for such security as reported by Bloomberg Financial Markets, or (d) if no
closing bid price is reported for such security by Bloomberg Financial Markets,
the average of the bid prices of any market makers for such security as reported
in the “pink sheets” by Pink Sheets LLC. If the Closing Bid Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Closing Bid Price of such security on such date shall be the fair market
value as mutually determined by the Company and the holder of such security. If
the Company and such holder are unable to agree upon the fair market value of
such security, then such dispute shall be resolved pursuant to Section 10 of the
Warrants. All such determinations shall be appropriately adjusted for any stock
dividend, stock split, stock combination or other similar transaction during the
applicable calculation period.

 

“Closing Date” means the earlier of (i) the fifth (5th) Trading Day following
the date of the Stockholders Meeting or (ii) the Trading Day immediately prior
to the Outside Date, provided that all of the Transaction Documents have been
executed and delivered by the applicable parties thereto, and all of the
conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are satisfied or
waived, as the case may be, or such other date as the parties may agree.

 

“Commission” has the meaning set forth in the Recitals.

 

“Common Stock” has the meaning set forth in the Recitals, and also includes any
other class of securities into which the Common Stock may hereafter be
reclassified or changed.

 

“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which would entitle the holder thereof to acquire at any time Common Stock,
including, without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock or other securities that entitle the holder to receive, directly or
indirectly, Common Stock.

 

“Company” has the meaning set forth in the Preamble.

 

“Company Board Recommendation” has the meaning set forth in Section 4.15(b).

 

“Company Counsel” means Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan,
L.L.P., with offices located at 150 Fayetteville Street, Suite 2300, Raleigh,
North Carolina 27601.

 

“Company Deliverables” has the meaning set forth in Section 2.2(a).

 

“Company’s Knowledge” means with respect to any statement made to the Company’s
Knowledge, that the statement is based upon the actual knowledge of the
executive officers of the Company having responsibility for the matter or
matters that are the subject of the statement.

 

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

 

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Conversion Shares” has the meaning set forth in the Recitals.

 

3

 

 

“Deadline Date” has the meaning set forth in Section 4.1(f).

 

“Debentures” has the meaning set forth in the Recitals.

 

“Debenture Amount” means, with respect to each Purchaser, the aggregate
principal amount set forth below such Purchaser’s name on the signature page
hereto next to the heading “Aggregate Principal Amount of Debentures to be
Acquired”; provided, however, that in the event the Purchaser has elected a
Reduced Subscription in accordance with Section 4.15(d)(i), the Debenture Amount
shall be deemed to equal the Reduced Subscription Amount.

 

“Disclosure Materials” has the meaning set forth in Section 3.1(h).

 

“Disclosure Schedules” has the meaning set forth in Section 3.1.

 

“DTC” has the meaning set forth in Section 4.1(c).

 

“Effective Date” means the date on which the initial Registration Statement
required by Section 2(a) of the Registration Rights Agreement is first declared
effective by the Commission.

 

“Environmental Laws” has the meaning set forth in Section 3.1(dd).

 

“Escrow Account” has the meaning set forth in Section 2.1(c).

 

“Escrow Agent” has the meaning set forth in Section 2.1(c).

 

“Escrow Amount” has the meaning set forth in Section 2.1(c).

 

“Evaluation Date” has the meaning set forth in Section 3.1(t).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“FDA” has the meaning set forth in Section 3.1(ll).

 

“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.

 

“Governmental Licenses” has the meaning set forth in Section 3.1(ll).

 

“Indebtedness” of any Person means, without duplication (i) all indebtedness for
borrowed money, (ii) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services, including (without limitation)
“capital leases” in accordance with generally accepted accounting principles
(other than trade payables entered into in the ordinary course of business),
(iii) all reimbursement or payment obligations with respect to letters of
credit, surety bonds and other similar instruments, (iv) all obligations
evidenced by notes, bonds, debentures or similar instruments, and (v) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (i) through (iv) above.

 

“Indemnified Person” has the meaning set forth in Section 4.9.

 

“Intellectual Property Rights” has the meaning set forth in Section 3.1(p).

 

“Interest Shares” has the meaning set forth in the Recitals.

 

4

 

 

“Irrevocable Transfer Agent Instructions” means, with respect to the Company,
the Irrevocable Transfer Agent Instructions, in substantially the form of
Exhibit F, executed by the Company and delivered to and acknowledged in writing
by the Transfer Agent.

 

“Legend Removal Date” has the meaning set forth in Section 4.1(c).

 

“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restrictions of any kind.

 

“Lock-Up Agreement” has the meaning set forth in Section 2.2(a)(ix).

 

“Material Adverse Effect” means a material adverse effect on the results of
operations, assets, prospects, business or financial condition of the Company
and the Subsidiaries, taken as a whole, except that any of the following, either
alone or in combination, shall not be deemed a Material Adverse Effect:
(i) effects caused by changes or circumstances affecting general market
conditions in the U.S. economy or which are generally applicable to the industry
in which the Company operates, provided that such effects are not borne
disproportionately by the Company, (ii) effects resulting from or relating to
the announcement or disclosure of the sale of the Securities or other
transactions contemplated by this Agreement, (iii) effects caused by any event,
occurrence or condition resulting from or relating to the taking of any action
in accordance with this Agreement, or (iv) effects arising in connection with
earthquakes, hostilities, acts of war, sabotage or terrorism or military actions
or any escalation or material worsening of any such hostilities, acts of war,
sabotage or terrorism or military actions existing as of the date hereof.

 

“Material Contract” means any contract of the Company that has been filed as an
exhibit to the SEC Reports pursuant to Item 601(b)(4) or Item 601(b)(10) of
Regulation S-K.

 

“Material Permits” has the meaning set forth in Section 3.1(n).

 

“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.

 

“OFAC” has the meaning set forth in Section 3.1(kk).

 

“Outside Date” means the ninetieth (90th) day after the date hereof.

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“Placement Agents” has the meaning set forth in the Recitals.

 

“Press Release” has the meaning set forth in Section 4.5.

 

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the NASDAQ Global Market.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition).

 

“Proposals” has the meaning set forth in Section 4.15(a).

 

5

 

 

“Proxy Statement” has the meaning set forth in Section 4.15(a).

 

“Purchase Price” means the aggregate purchase price for the Debentures and
Warrants to be purchased by each Purchaser and shall be the amount set forth
below such Purchaser’s name on the signature page of this Agreement on the line
titled “Aggregate Purchase Price”.

 

“Purchaser” or “Purchasers” has the meaning set forth in the Preamble.

 

“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

 

“Purchaser Party” has the meaning set forth in Section 4.9.

 

“Reduced Subscription” has the meaning set forth in Section 4.15(d)(i)

 

“Reduced Subscription Amount” has the meaning set forth in Section 4.15(d)(i).

 

“Registration Rights Agreement” has the meaning set forth in the Recitals.

 

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Registrable Securities (as defined in the Registration Rights
Agreement).

 

“Regulation D” has the meaning set forth in the Recitals.

 

“Required Approvals” has the meaning set forth in Section 3.1(e).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Reports” has the meaning set forth in Section 3.1(h).

 

“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(vii).

 

“Securities” has the meaning set forth in the Recitals.

 

“Securities Act” has the meaning set forth in the Recitals.

 

“Share Authorization Approval” has the meaning set forth in Section 4.15(a).

 

“Short Sales” include, without limitation, (i) all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and all types of direct and indirect stock pledges, forward
sale contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and (ii) sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers (but
shall not be deemed to include the location and/or reservation of borrowable
shares of Common Stock).

 

“Stockholder Approval” has the meaning set forth in Section 4.15(a).

 

“Stockholders Meeting” has the meaning set forth in Section 4.15(a).

 

6

 

 

“Stockholders Meeting Deadline” has the meaning set forth in Section 4.15(a).

 

“Subordination Agreement” means that certain Subordination Agreement, dated as
of March 11, 2014, among the Purchasers, the Company, and Hercules Technology
Growth Capital, Inc., as the same may, from time to time, be amended, modified,
supplemented, restated or replaced.

 

“Subscription Amount” means, with respect to each Purchaser, the aggregate
amount to be paid for the Debentures and the related Warrants purchased
hereunder as indicated on such Purchaser’s signature page to this Agreement next
to the heading “Aggregate Purchase Price (Subscription Amount)” in United States
dollars and in immediately available funds; provided, however, that in the event
the Purchaser has elected a Reduced Subscription in accordance with Section
4.15(d)(i), the Subscription Amount shall be deemed to equal the Reduced
Subscription Amount.

 

“Subsidiary” means any subsidiary of the Company as set forth on Schedule
3.1(a), and shall, where applicable, include any subsidiary of the Company
formed or acquired after the date hereof.

 

“Surviving NDA” has the meaning set forth in Section 4.5.

 

“Trading Affiliates” has the meaning set forth in Section 3.2(h).

 

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (other than the OTC Bulletin Board), or
(ii) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over-the-counter market as reported in the “pink sheets”
by Pink Sheets LLC (or any similar organization or agency succeeding to its
functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day.

 

“Trading Market” means whichever of the New York Stock Exchange, the NYSE Amex
Equities (formerly the American Stock Exchange), the NASDAQ Global Select
Market, the NASDAQ Global Market, the NASDAQ Capital Market or the OTC Bulletin
Board on which the Common Stock is listed or quoted for trading on the date in
question.

 

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Debentures, the Warrants, the Registration Rights
Agreement, the Irrevocable Transfer Agent Instructions and any other documents
or agreements explicitly contemplated hereunder.

 

“Transfer Agent” means American Stock Transfer & Trust Company, LLC, the current
transfer agent of the Company, with a mailing address of 10150 Mallard Creek
Road, Suite 307, Charlotte, North Carolina 28262, and a facsimile number of
(718) 765-8743, or any successor transfer agent for the Company.

 

“VWAP” means, for any date, the daily volume weighted average price of the
Common Stock for such date (or the nearest preceding date) on the Principal
Trading Market as reported by Bloomberg L.P. (based on a Trading Day from 9:30
a.m. (New York City time) to 4:02 p.m. (New York City time)).

 

“Voting Agreement” has the meaning set forth in Section 4.15(e).

 

“Warrants” has the meaning set forth in the Recitals.

 

7

 

 

“Warrant Shares” has the meaning set forth in the Recitals.

 

ARTICLE II.
PURCHASE AND SALE

 

2.1          Closing.

 

(a)          Amount. Subject to the terms and conditions set forth in this
Agreement, at the Closing:

 

(i)          if the Stockholder Approval has been obtained, the Company shall
issue and sell to each Purchaser, and each Purchaser shall, severally and not
jointly, purchase from the Company, a Debenture in aggregate principal amount
set forth below such Purchaser’s name on the signature page hereto, along with a
Warrant to purchase the number of Warrant Shares set forth below such
Purchaser’s name on the signature page hereto. The Warrants shall have an
exercise price equal to $1.19 per Warrant Share.

 

(ii)         if the Stockholder Approval has not been obtained by the
Stockholder Meeting Deadline, the Company shall (1) issue and sell to each
Purchaser that has elected a Reduced Subscription, and such Purchaser shall
purchase from the Company, a Debenture in aggregate principal amount equal to
the Reduced Subscription Amount and (2) issue to each Purchaser that has elected
an Alternate Subscription (or that has been deemed to have elected an Alternate
Subscription as a result of such Purchaser’s failure to make an election
pursuant to Section 4.15(d)), such Purchaser’s Alternate Shares. For the
avoidance of doubt, no Warrants shall be issued by the Company to any Purchaser
if Stockholder Approval has not been obtained.

 

(b)          Closing. The Closing of the purchase and sale of the Debentures and
Warrants shall take place at the offices of Latham & Watkins LLP, 650 Town
Center Drive, 20th Floor, Costa Mesa, California 92626 on the Closing Date or at
such other locations or remotely by facsimile transmission or other electronic
means as the parties may mutually agree.

 

(c)          Form of Payment. Except as may otherwise be agreed to among the
Company and one or more of the Purchasers, on or prior to the Business Day
immediately prior to the Closing Date, each Purchaser shall wire its
Subscription Amount, in United States dollars and in immediately available
funds, to a non-interest bearing escrow account established by the Company and
Piper Jaffray & Co., on behalf of the Placement Agents (the “Escrow Account”),
with JPMorgan Chase Bank, N.A. (the “Escrow Agent”) (the aggregate amounts
received being held in escrow by the Escrow Agent are referred to herein as the
“Escrow Amount”). On the date hereof, each Purchaser shall provide to the
Company and Piper Jaffray & Co. the information required for the Escrow Agent to
establish the Escrow Account as set forth on Exhibit I hereto, and the Company
and Piper Jaffray & Co. shall provide to each Purchaser no later than two
Business Days prior to the Closing Date the wire transfer information for the
Escrow Account. On the Closing Date, (a) the Company and Piper Jaffray & Co., on
behalf of the Placement Agents, shall instruct the Escrow Agent to deliver, in
immediately available funds, the Escrow Amount constituting the aggregate
purchase price as follows: (1) to the Placement Agents, the fees and
reimbursable expenses payable to the Placement Agents (which fees and expenses
shall be set forth in such instructions), and (2) the balance of the aggregate
purchase price to the Company and (b) the Company shall deliver to each
Purchaser (1) one or more Debentures in aggregate principal amount equal to the
Debenture Amount and (2) if Stockholder Approval has been obtained, one or more
Warrants, free and clear of all restrictive and other legends (except as
expressly provided in Section 4.1(b) hereof), evidencing the number of Warrant
Shares such Purchaser is entitled to purchase as is set forth on such
Purchaser’s signature page to this Agreement next to the heading “Underlying
Shares Subject to Warrant”, within three (3) Trading Days after the Closing. In
the event that Stockholder Approval has not been obtained and a Purchaser has
elected an Alternate Subscription in accordance with Section 4.15(d)(ii), such
Purchaser shall not be required to make any payment to the Company or the Escrow
Agent of any Subscription Amount pursuant to this Section 2.1(c), and the
Company shall deliver to such Purchaser on the Closing Date, in lieu of the
securities described in the foregoing sentence, such Purchaser’s Alternate
Shares. In the event that the Company fails to issue to any Purchaser such
Purchaser’s Debentures, Warrants, or Alternate Shares, as applicable (which
issuance, for the avoidance of doubt, may be evidenced by facsimile copies of
the Debentures, Warrants, and/or stock certificates for the Alternate Shares, as
applicable, on the Closing Date, with originals to follow, all as set forth in
Section 2.2(ii), Section 2.2(iii) and Section 2.2(iv)), for any reason on the
Closing Date, and provided that all other conditions set forth in this Agreement
for the issuance of such securities to such Purchaser shall have been satisfied
or waived, as the case may be, the Company shall pay to such Purchaser, in cash,
as liquidated damages and not as a penalty, for each $1,000 of Conversion
Shares, Warrant Shares or Alternate Shares (based on the highest VWAP during
such period of non-delivery) issuable pursuant to this Agreement, Debentures or
Warrants (ignoring for such purposes any conversion or exercise limitations
therein) that the Company shall have failed to issue to such Purchaser, $10 per
Trading Day for each Trading Day after the Closing Date until such Securities
are delivered.

 

8

 

 

2.2          Closing Deliveries.   (a) On or prior to the Closing, the Company
shall issue, deliver or cause to be delivered to each Purchaser the following
(the “Company Deliverables”):

 

(i)          this Agreement, duly executed by the Company;

 

(ii)         if the Stockholder Approval has been obtained or the Purchaser has
elected a Reduced Subscription, facsimile copies of one or more Debentures,
executed by the Company and registered in the name of such Purchaser as set
forth on the Securities Questionnaire included as Exhibit D-2 hereto, in
aggregate principal amount equal to the Debenture Amount with the original
Debentures delivered within three (3) Trading Days of Closing;

 

(iii)        if the Stockholder Approval has been obtained, facsimile copies of
one or more Warrants, executed by the Company and registered in the name of such
Purchaser as set forth on the Securities Questionnaire included as Exhibit D-2
hereto, pursuant to which such Purchaser shall have the right to acquire such
number of Warrant Shares set forth on such Purchaser’s signature page to this
Agreement next to the heading “Underlying Shares Subject to Warrant”, with the
original Warrants delivered within three (3) Trading Days of Closing;

 

(iv)        if the Purchaser has elected an Alternate Subscription, facsimile
copies of one or more stock certificates, free and clear of all restrictive and
other legends (except as provided in Section 4.1(b) hereof), evidencing such
Purchaser’s Alternate Shares, registered in the name of such Purchaser as set
forth on the Securities Questionnaire included as Exhibit D-2 hereto, with the
original stock certificates delivered within three (3) Trading Days of Closing;

 

(v)         a legal opinion of Company Counsel, dated as of the Closing Date and
in the form attached hereto as Exhibit E, executed by such counsel and addressed
to the Purchasers and the Placement Agents;

 

(vi)        the Registration Rights Agreement;

 

(vii)       duly executed Irrevocable Transfer Agent Instructions acknowledged
in writing by the Transfer Agent;

 

9

 

 

(viii)      a certificate of the Secretary of the Company (the “Secretary’s
Certificate”), dated as of the Closing Date, (a) certifying the resolutions
adopted by the Board of Directors of the Company or a duly authorized committee
thereof approving the transactions contemplated by this Agreement and the other
Transaction Documents and the issuance of the Securities, (b) certifying the
current versions of the certificate of incorporation, as amended, and by-laws of
the Company and (c) certifying as to the signatures and authority of persons
signing the Transaction Documents and related documents on behalf of the
Company, in the form attached hereto as Exhibit G;

 

(ix)         the Compliance Certificate referred to in Section 5.1(i);

 

(x)          a Lock-Up Agreement, substantially in the form of Exhibit J hereto
(the “Lock-Up Agreement”) executed by each person listed on Exhibit K hereto,
and each such Lock-Up Agreement shall be in full force and effect on the Closing
Date;

 

(xi)         a certificate evidencing the formation and good standing of the
Company issued by the Secretary of State of the State of Delaware, as of a date
within three (3) Business Days of the Closing Date;

 

(xii)        a certificate evidencing the Company’s qualification as a foreign
corporation and good standing issued by the Secretary of State (or comparable
office) of each of North Carolina and California, as of a date within three (3)
Business Days of the Closing Date;

 

(xiii)       a certified copy of the certificate of incorporation, as certified
by the Secretary of State of the State of Delaware, as of a date within three
(3) Business Days of the Closing Date; and

 

(b)          On or prior to the Closing, each Purchaser shall deliver or cause
to be delivered to the Company the following, with respect to such Purchaser
(the “Purchaser Deliverables”):

 

(i)           this Agreement, duly executed by such Purchaser;

 

(ii)          its Subscription Amount, in United States dollars and in
immediately available funds, by wire transfer to the Escrow Account; provided,
however, that no Subscription Amount shall be required to be delivered by any
Purchaser that has elected an Alternate Subscription in accordance with Section
4.15(d)(ii).

 

(iii)         the Registration Rights Agreement, duly executed by such
Purchaser;

 

(iv)        a fully completed and duly executed Selling Stockholder
Questionnaire in the form attached as Annex B to the Registration Rights
Agreement; and

 

(v)         a fully completed and duly executed Accredited Investor
Questionnaire, satisfactory to the Company, and Securities Questionnaire in the
forms attached hereto as Exhibits D-1 and D-2, respectively.

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 

3.1          Representations and Warranties of the Company. Except as (i) set
forth in the schedules delivered herewith (the “Disclosure Schedules”), which
Disclosure Schedules shall be deemed a part hereof and shall qualify any
representation made herein to the extent of the disclosure contained in the
corresponding section of the Disclosure Schedules or other representations
relating to the subject matter of such disclosures, or (ii) disclosed in the SEC
Reports, the Company hereby represents and warrants as of the date hereof and
the Closing Date (except for the representations and warranties that speak as of
a specific date, which shall be made as of such date), to each of the Purchasers
and to the Placement Agents:

 

10

 

 

(a)          Subsidiaries. The Company has no direct or indirect Subsidiaries
other than those listed in Schedule 3.1(a) hereto. Except as disclosed in
Schedule 3.1(a) hereto, the Company owns, directly or indirectly, all of the
capital stock or comparable equity interests of each Subsidiary free and clear
of any and all Liens, and all the issued and outstanding shares of capital stock
or comparable equity interest of each Subsidiary are validly issued and are
fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities.

 

(b)          Organization and Qualification. The Company and each of its
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite corporate
power and authority to own or lease and use its properties and assets and to
carry on its business as currently conducted. Neither the Company nor any
Subsidiary is in violation or default of any of the provisions of its respective
certificate or articles of incorporation or bylaws or other organizational or
charter documents. The Company and each of its Subsidiaries is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not
have or reasonably be expected to result in a Material Adverse Effect, and no
Proceeding has been instituted, is pending, or, to the Company’s Knowledge, has
been threatened in writing in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.

 

(c)          Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder. The Company’s
execution and delivery of each of the Transaction Documents to which it is a
party and the consummation by it of the transactions contemplated hereby and
thereby (including, but not limited to, the sale and delivery of the Debentures
and the Warrants and the reservation for issuance and the subsequent issuance of
the Conversion Shares upon conversion of the Debentures, the Interest Shares (if
interest under the Debentures is paid in Interest Shares) and the Warrant Shares
upon exercise of the Warrants) have been duly authorized by all necessary
corporate action on the part of the Company, and no further corporate action is
required by the Company, its Board of Directors or its stockholders in
connection therewith other than in connection with the Required Approvals. Each
of the Transaction Documents to which it is a party has been (or upon delivery
will have been) duly executed by the Company and is, or when delivered in
accordance with the terms hereof, will constitute the legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except (i) as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies or by other equitable principles of general application, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 

11

 

 

(d)          No Conflicts. The execution, delivery and performance by the
Company of the Transaction Documents to which it is a party and the consummation
by the Company of the transactions contemplated hereby or thereby (including,
without limitation, the issuance of the Debentures and Warrants and the
reservation for issuance and issuance of the Conversion Shares, the Interest
Shares and the Warrant Shares) do not and will not (i) conflict with or violate
any provisions of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or otherwise result in a violation of the organizational
documents of the Company, (ii) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would result in a default)
under, result in the creation of any Lien upon any of the properties or assets
of the Company or any Subsidiary or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any Material Contract, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations and the rules and regulations, assuming
the correctness of the representations and warranties made by the Purchasers
herein, of any self-regulatory organization to which the Company or its
securities are subject, including all applicable Trading Markets), or by which
any property or asset of the Company or a Subsidiary is bound or affected,
except in the case of clauses (ii) and (iii) such as would not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.

 

(e)          Filings, Consents and Approvals. Neither the Company nor any of its
Subsidiaries is required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any court or
other federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents (including the issuance of the Securities), other than (i)
the filing with the Commission of one or more Registration Statements in
accordance with the requirements of the Registration Rights Agreement, (ii)
filings required by applicable state securities laws, (iii) the filing of a
Notice of Sale of Securities on Form D with the Commission under Regulation D of
the Securities Act, (iv) the filing of any requisite notices and/or
application(s) to the Principal Trading Market for the issuance and sale of the
Securities and the listing of the Conversion Shares, Interest Shares, Warrant
Shares and Alternate Shares for trading or quotation, as the case may be,
thereon in the time and manner required thereby, (v) the filings required in
accordance with Section 4.5 of this Agreement, (vi) the Stockholder Approval and
(vii) those that have been made or obtained prior to the date of this Agreement
(collectively, the “Required Approvals”).

 

(f)           Issuance of the Securities. The Debentures and Warrants have been
duly authorized and, when issued and paid for in accordance with the terms of
the Transaction Documents, will be duly and validly issued, free and clear of
all Liens, other than restrictions on transfer provided for in the Transaction
Documents or imposed by applicable securities laws, and shall not be subject to
preemptive or similar rights of stockholders. The Conversion Shares issuable
upon conversion of the Debentures have been duly authorized and, when issued and
paid for in accordance with the terms of the Transaction Documents and the
Debentures will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens, other than restrictions on transfer provided for in the
Transaction Documents or imposed by applicable securities laws, and shall not be
subject to preemptive or similar rights of stockholders. Assuming the accuracy
of the representations and warranties of the Purchasers in this Agreement, the
Securities will be issued in compliance with all applicable federal and state
securities laws. As of the Closing Date, the Company shall have reserved from
its duly authorized capital stock the number of shares of Common Stock then
issuable upon conversion of the Debentures (without taking into account any
limitations on the conversion of the Debentures set forth in the Debentures).
The Company shall, so long as any of the Debentures or Warrants are outstanding,
take all action necessary to reserve and keep available out of its authorized
and unissued capital stock, solely for the purpose of effecting the conversion
of the Debentures or exercise of the Warrants, the number of shares of Common
Stock then issuable upon conversion of the Debentures or exercise of the
Warrants (without taking into account any limitations on the conversion of the
Debentures or exercise of the Warrants set forth in the Debentures or the
Warrants, respectively). Upon the receipt of the Stockholder Approval and the
filing of an amendment to the Company’s Fifth Amended and Restated Certificate
of Incorporation, the Company shall reserve from its duly authorized capital
stock the number of shares of Common Stock issuable upon payment of interest in
Interest Shares under the Debentures and upon exercise of the Warrants (without
taking into account any limitations on the exercise of the Warrants set forth in
the Warrants). When issued, such Interest Shares and Warrant Shares shall have
been duly authorized and will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens, other than restrictions on transfer
provided for in the Transaction Documents or imposed by applicable securities
laws, and shall not be subject to preemptive or similar rights of stockholders.

 

12

 

 

(g)          Capitalization. The number of shares and type of all authorized,
issued and outstanding capital stock, options and other securities of the
Company (whether or not presently convertible into or exercisable or
exchangeable for shares of capital stock of the Company) is set forth in
Schedule 3.1(g) hereto. The Company has not issued any capital stock since the
date of its most recently filed SEC Report. Except as set forth on Schedule
3.1(g), no Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents that have not been effectively waived
as of the Closing Date. Except as set forth on Schedule 3.1(g) or a result of
the purchase and sale of the Debentures and Warrants, there are no outstanding
options, warrants, scrip rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible into or exercisable or exchangeable for, or giving any Person any
right to subscribe for or acquire any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock or
Common Stock Equivalents. The issuance and sale of the Debentures and Warrants
will not obligate the Company to issue shares of Common Stock or other
securities to any Person (other than the Purchasers) and will not result in a
right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under any of such securities. All of the outstanding
shares of capital stock of the Company are validly issued, fully paid and
nonassessable, have been issued in compliance with all applicable federal and
state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities. No further approval or authorization of any stockholder,
the Board of Directors or others is required for the issuance and sale of the
Securities, other than the Stockholder Approval contemplated herein. There are
no stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the Company’s Knowledge, between or among any of the Company’s stockholders.

 

(h)          SEC Reports; Disclosure Materials. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it under the Exchange Act, including pursuant to Section 13(a) or 15(d)
thereof, for the 12 months preceding the date hereof (or such shorter period as
the Company was required by law or regulation to file such material) (the
foregoing materials, including the exhibits thereto and documents incorporated
by reference therein, being collectively referred to herein as the “SEC
Reports”, and the SEC Reports, together with the Disclosure Schedules, being
collectively referred to as the “Disclosure Materials”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension, except where the failure
to file on a timely basis would not have or reasonably be expected to result in
a Material Adverse Effect (including, for this purpose only, any failure to
qualify to register the Conversion Shares, the Interest Shares, Warrant Shares
and Alternate Shares (if any) for resale on Form S-3 or that would prevent any
Purchaser from using Rule 144 to resell any Securities). As of their respective
filing dates, or to the extent corrected by a subsequent amendment, the SEC
Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The Company has never been an issuer subject to Rule 144(i) under
the Securities Act.

 

13

 

 

(i)          Financial Statements.

 

(i)          The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing (or to the extent corrected by a subsequent amendment). Such
financial statements have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto and except that
unaudited financial statements may not contain all footnotes required by GAAP,
and fairly present in all material respects the financial position of the
Company and its consolidated subsidiaries taken as a whole as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial
year-end audit adjustments.

 

(ii)         The financial statements of Baxano, Inc., a Delaware corporation,
and the related notes thereto filed as Exhibit 99.2 and Exhibit 99.3 to
Amendment No. 1 to the Current Report on Form 8-K filed with the Commission on
June 26, 2013 comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing (or to the extent corrected by a
subsequent amendment). Such financial statements have been prepared in
accordance with GAAP applied on a consistent basis during the periods involved,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of Baxano, Inc. as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, immaterial year-end audit adjustments.

 

(iii)        The pro forma financial statements of the Company and the related
notes thereto filed as Exhibit 99.4 to Amendment No. 1 to the Current Report on
Form 8-K filed with the Commission on June 26, 2013 comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing (or to
the extent corrected by a subsequent amendment) and have been properly presented
on the bases described therein, and the assumptions used in the preparation
thereof are reasonable and the adjustments used therein are appropriate to give
effect to the transactions and circumstances referred to therein.

 

(iv)        Except as included therein, no historical or pro forma financial
statements or supporting schedules are required to be included or incorporated
by reference in the SEC Reports under the Securities Act or the Exchange Act.

 

(j)          Material Changes. Since the date of the latest financial statements
included within the SEC Reports, except as specifically disclosed in a
subsequent SEC Report filed prior to the date hereof, (i) there have been no
events, occurrences or developments that have had or would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect, (ii) the Company has not incurred any material liabilities (contingent
or otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company's financial statements pursuant to
GAAP or disclosed in filings made with the Commission, (iii) the Company has not
altered materially its method of accounting or the manner in which it keeps its
accounting books and records, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock (other than in connection with repurchases of unvested stock
issued to employees of the Company), and (v) the Company has not issued any
equity securities to any officer, director or Affiliate, except Common Stock
issued pursuant to existing Company stock option or stock purchase plans or
executive and director compensation arrangements disclosed in the SEC Reports.
Except for the issuance of the Debentures and Warrants contemplated by this
Agreement, no event, liability or development has occurred or exists with
respect to the Company or its Subsidiaries or their respective businesses,
properties, operations or financial condition, that would be required to be
disclosed by the Company under applicable securities laws at the time this
representation is made that has not been publicly disclosed at least one (1)
Trading Day prior to the date that this representation is made.

 

14

 

 

(k)          Litigation. There is no Action which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the Securities or (ii) except as specifically disclosed in the SEC
Reports, would, if there were an unfavorable decision, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect. Neither the Company nor any Subsidiary nor, to the Company’s Knowledge,
any director or officer thereof, is or has been the subject of any Action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty. There has not been, and to the
Company’s Knowledge there is not pending or contemplated, any investigation by
the Commission involving the Company or any current or former director or
executive officer of the Company. The Commission has not issued any stop order
or other order suspending the effectiveness of any registration statement filed
by the Company or any of its Subsidiaries under the Exchange Act or the
Securities Act.

 

(l)          Employment Matters. No material labor dispute exists or, to the
Company’s Knowledge, is imminent with respect to any of the employees of the
Company which would have or reasonably be expected to result in a Material
Adverse Effect. None of the Company’s or any Subsidiary’s employees is a member
of a union that relates to such employee’s relationship with the Company, and
neither the Company nor any of its Subsidiaries is a party to a collective
bargaining agreement, and the Company and each Subsidiary believes that its
relationship with its employees is good. No executive officer of the Company (as
defined in Rule 501(f) of the Securities Act) has notified the Company or any
such Subsidiary that such officer intends to leave the Company or any such
Subsidiary or otherwise terminate such officer's employment with the Company or
any such Subsidiary. To the Company’s Knowledge, no executive officer, is, or is
now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of a third party, and to the Company’s Knowledge, the
continued employment of each such executive officer does not subject the Company
or any Subsidiary to any liability with respect to any of the foregoing matters,
except in each case, matters that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. The Company and
each of its Subsidiaries is in compliance with all U.S. federal, state, local
and foreign laws and regulations relating to employment and employment
practices, terms and conditions of employment and wages and hours, except where
the failure to be in compliance would not, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect.

 

(m)          Compliance. Neither the Company nor any of its Subsidiaries (i) is
in default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any of its Subsidiaries under), nor has the Company or any of its
Subsidiaries received written notice of a claim that it is in default under or
that it is in violation of, any Material Contract (whether or not such default
or violation has been waived), (ii) is in violation of any order of any court,
arbitrator or governmental body having jurisdiction over the Company or its
properties or assets, or (iii) is in violation of, or in receipt of written
notice that it is in violation of, any statute, rule or regulation of any
governmental authority applicable to the Company, except in each case as would
not, individually or in the aggregate, have or reasonably be expected to result
in a Material Adverse Effect.

 

(n)          Regulatory Permits. The Company and each of its Subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
federal, state, local or foreign regulatory authorities necessary to conduct its
respective businesses as currently conducted and as described in the SEC
Reports, except where the failure to possess such permits, individually or in
the aggregate, has not and would not have or reasonably be expected to result in
a Material Adverse Effect (“Material Permits”), and neither the Company nor any
of its Subsidiaries has received any notice of Proceedings relating to the
revocation or modification of any such Material Permits.

 

15

 

 

(o)          Title to Assets. Neither the Company nor any of its Subsidiaries
owns any real property. The Company and its Subsidiaries have good and
marketable title to all tangible personal property owned by them that is
material to the business of the Company and its Subsidiaries, taken as a whole,
in each case free and clear of all Liens except such as do not materially affect
the value of such property and do not interfere with the use made and proposed
to be made of such property by the Company and any of its Subsidiaries. Any real
property and facilities held under lease by the Company and any of its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
Subsidiaries.

 

(p)          Patents and Trademarks. To the Company’s Knowledge, the Company and
the Subsidiaries own, possess, license or have other rights to use, all patents,
patent applications, trade and service marks, trade and service mark
applications and registrations, trade names, trade secrets, inventions,
copyrights, licenses, technology, know-how and other intellectual property
rights and similar rights described in the SEC Reports as necessary or material
for use in connection with their respective businesses and which the failure to
so have would have or reasonably be expected to result in a Material Adverse
Effect (collectively, the “Intellectual Property Rights”). Neither the Company
nor any Subsidiary has received a notice (written or otherwise) that any of the
Intellectual Property Rights used by the Company or any Subsidiary violates or
infringes upon the rights of any Person. There is no pending or, to the
Company’s Knowledge, threatened action, suit, proceeding or claim by any Person
that the Company’s business as now conducted infringes or otherwise violates any
patent, trademark, copyright, trade secret or other proprietary rights of
another. To the Company’s Knowledge, there is no existing infringement by
another Person of any of the Intellectual Property Rights that would have or
would reasonably be expected to have a Material Adverse Effect. To the Company’s
Knowledge, all patent applications and patents within the Intellectual Property
Rights have been prosecuted with a duty of candor, and there is no material fact
known by the Company that would preclude the issuance of patents with respect to
said patent applications or that would render any issued patents invalid or
unenforceable. There is no pending or, to the Company’s Knowledge, threatened
action, suit, proceeding or claim by another Person challenging the Company’s
rights in or to any material Intellectual Property Rights, or challenging
inventorship, validity or scope of any such Intellectual Property Rights. The
Company and its Subsidiaries have taken reasonable security measures to protect
the secrecy, confidentiality and value of all of their Intellectual Property
Rights, except where failure to do so would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. None of the
technology employed by the Company or its Subsidiaries has been obtained or is
being used by the Company or the respective Subsidiary, as applicable, in
violation of any contractual obligation binding on the Company or the respective
Subsidiary, as applicable, or, to the Company’s Knowledge, any of its executive
officers, directors or employees or otherwise in violation of the rights of any
Person.

 

(q)          Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as the Company believes to be prudent and customary in the
businesses and locations in which the Company and the Subsidiaries are engaged,
including, but not limited to, directors and officers insurance coverage.
Neither the Company nor any of its Subsidiaries has received any notice of
cancellation of any such insurance, nor, to the Company’s Knowledge, will it or
any Subsidiary be unable to renew their respective existing insurance coverage
as and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business without a significant
increase in cost.

 

16

 

 

(r)           Transactions With Affiliates and Employees. Except as set forth in
the SEC Reports, none of the executive officers or directors of the Company and,
to the Company’s Knowledge, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, executive officers and directors), that would be required
to be disclosed pursuant to Item 404 of Regulation S-K.

 

(s)           Internal Accounting Controls. The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management's general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management's general or
specific authorization, and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any differences.

 

(t)           Sarbanes-Oxley; Disclosure Controls. The Company is in compliance
in all material respects with all of the provisions of the Sarbanes-Oxley Act of
2002 which are applicable to it as of the Closing Date. The Company has
established disclosure controls and procedures (as such term is defined in Rule
13a-15(e) and 15d-15(e) under the Exchange Act) for the Company and designed
such disclosure controls and procedures to ensure that information required to
be disclosed by the Company in the reports it files or submits under the
Exchange Act is recorded, processed, summarized and reported, within the time
periods specified in the Commission’s rules and forms. The Company’s certifying
executive officers have evaluated the effectiveness of the Company’s disclosure
controls and procedures as of the end of the period covered by the Company’s
most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying executive
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date. Since the Evaluation Date, there
have been no changes in the Company’s internal control over financial reporting
(as such term is defined in the Exchange Act) that has materially affected, or
is reasonably likely to materially affect, the Company’s internal control over
financial reporting.

 

(u)          Certain Fees. No person or entity will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or a Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Company, other than the Placement Agents with
respect to the offer and sale of the Debentures and Warrants (which placement
agent fees are being paid by the Company). The Purchasers shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this paragraph (u)
that may be due in connection with the transactions contemplated by the
Transaction Documents.

 

(v)         Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2 of this Agreement and
the accuracy of the information disclosed in the Accredited Investor
Questionnaires provided by the Purchasers, no registration under the Securities
Act is required for the offer and sale of the Securities by the Company to the
Purchasers under the Transaction Documents. The issuance and sale of the
Securities hereunder does not contravene the rules and regulations of the
Principal Trading Market.

 

(w)          Investment Company The Company is not, and is not an Affiliate of,
and immediately after receipt of payment for the Debentures and Warrants will
not be, or be an Affiliate of, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended. The Company shall conduct its
business in a manner so that it will not become subject to the Investment
Company Act of 1940, as amended.

 

17

 

 

(x)          Registration Rights. Other than each of the Purchasers or as set
forth in Schedule 3.1(x) hereto, no Person has any right to cause the Company to
effect the registration under the Securities Act of any securities of the
Company other than those securities which are currently registered on an
effective registration statement on file with the Commission.

 

(y)          Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to terminate the registration of the Common
Stock under the Exchange Act nor has the Company received any notification that
the Commission is contemplating terminating such registration. The Company has
not, in the twelve (12) months preceding the date hereof, received written
notice from any Trading Market on which the Common Stock is listed or quoted to
the effect that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market. The Company is in compliance in all
material respects with all listing and maintenance requirements of the Principal
Trading Market on the date hereof.

 

(z)          Application of Takeover Protections; Rights Agreements. The Company
and the Board of Directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company's charter documents or the laws of its
state of incorporation that is or could reasonably be expected to become
applicable to any of the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including, without limitation, the Company's issuance of
the Securities and the Purchasers' ownership of the Securities.

 

(aa)        Disclosure. The Company confirms that it has not provided, and to
the Company’s Knowledge, none of its executive officers or directors nor any
other Person acting on its or their behalf has provided, and it has not
authorized the Placement Agents to provide, any Purchaser or its respective
agents or counsel with any information that it believes constitutes material,
non-public information except insofar as the existence, provisions and terms of
the Transaction Documents and the proposed transactions hereunder may constitute
such information, all of which will be disclosed by the Company in the Press
Release as contemplated by Section 4.5 hereof. The Company understands and
confirms that the Purchasers will rely on the foregoing representations in
effecting transactions in securities of the Company. All disclosure furnished by
or on behalf of the Company to the Purchasers regarding the Company, its
business and the transactions contemplated hereby, including the Disclosure
Schedules to this Agreement, is true and correct and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading. The Company acknowledges and agrees that
no Purchaser makes or has made any representations or warranties with respect to
the transactions contemplated hereby other than those specifically set forth in
Section 3.2 hereto.

 

(bb)       No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, none of the Company,
its Subsidiaries nor, to the Company’s Knowledge, any Person acting on its
behalf has, directly or indirectly, at any time within the past six (6) months,
made any offers or sales of any Company security or solicited any offers to buy
any security under circumstances that would (i) eliminate the availability of
the exemption from registration under Regulation D under the Securities Act in
connection with the offer and sale by the Company of the Securities as
contemplated hereby or (ii) cause the offering of the Securities pursuant to the
Transaction Documents to be integrated with prior offerings by the Company for
purposes of any applicable law, regulation or stockholder approval provisions,
including, without limitation, under the rules and regulations of the Principal
Trading Market.

 

18

 

 

(cc)        Tax Matters. The Company and each of its Subsidiaries (i) has
accurately and timely prepared and filed (or requested valid extensions thereof)
all foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith, with respect to which adequate
reserves have been set aside on the books of the Company and (iii) has set aside
on its books provisions reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply, except, in the case of clauses (i) and (ii) above, where the failure to
so pay or file any such tax, assessment, charge or return would not have or
reasonably be expected to result in a Material Adverse Effect. There are no
unpaid taxes in any material amount claimed to be due by the Company or any of
its Subsidiaries by the taxing authority of any jurisdiction.

 

(dd)       Environmental Matters. To the Company’s Knowledge, neither the
Company nor any of its Subsidiaries (i) is in violation of any statute, rule,
regulation, decision or order of any governmental agency or body or any court,
domestic or foreign, relating to the use, disposal or release of hazardous or
toxic substances or relating to the protection or restoration of the environment
or human exposure to hazardous or toxic substances (collectively, “Environmental
Laws”), (ii) owns or operates any real property contaminated with any substance
that is in violation of any Environmental Laws, (iii) is liable for any off-site
disposal or contamination pursuant to any Environmental Laws, or (iv) is subject
to any claim relating to any Environmental Laws; which violation, contamination,
liability or claim has had or would have, individually or in the aggregate, a
Material Adverse Effect; and there is no pending investigation or, to the
Company’s Knowledge, investigation threatened in writing that might lead to such
a claim.

 

(ee)        No General Solicitation. Neither the Company nor, to the Company’s
Knowledge, any person acting on behalf of the Company has offered or sold any of
the Securities by any form of general solicitation or general advertising.

 

(ff)         Foreign Corrupt Practices. Neither the Company, nor to the
Company’s Knowledge, any agent or other person acting on behalf of the Company,
has: (i) directly or indirectly, used any funds for unlawful contributions,
gifts, entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law or (iv) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended.

 

(gg)       Off Balance Sheet Arrangements. There is no transaction, arrangement,
or other relationship between the Company (or any Subsidiary) and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in SEC Reports and is not so disclosed and would have
or reasonably be expected to result in a Material Adverse Effect.

 

(hh)       Acknowledgment Regarding Purchasers’ Purchase of Securities.  The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated hereby and thereby.  The Company
further acknowledges that no Purchaser is acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated thereby and any advice
given by any Purchaser or any of their respective representatives or agents in
connection with the Transaction Documents and the transactions contemplated
thereby is merely incidental to the Purchasers’ purchase of the Securities. The
Company further represents to each Purchaser that the Company’s decision to
enter into this Agreement and the other Transaction Documents has been based
solely on the independent evaluation of the transactions contemplated hereby by
the Company and its representatives.

 

19

 

 

(ii)          Regulation M Compliance.  The Company has not, and to the
Company’s Knowledge no one acting on its behalf has, (i) taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Securities, (ii) sold, bid for, purchased, or paid any
compensation for soliciting purchases of, any of the securities of the Company
or (iii) paid or agreed to pay to any Person any compensation for soliciting
another to purchase any other securities of the Company, other than, in the case
of clauses (ii) and (iii), compensation paid to the Placement Agents in
connection with the placement of the Debentures and Warrants.

 

(jj)          PFIC. Neither the Company nor any Subsidiary is or intends to
become a “passive foreign investment company” within the meaning of Section 1297
of the U.S. Internal Revenue Code of 1986, as amended.

 

(kk)        OFAC. Neither the Company nor any Subsidiary nor, to the Company’s
Knowledge, any director, executive officer, agent, employee, Affiliate or Person
acting on behalf of the Company or any Subsidiary is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the sale of the Securities, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture partner or other
Person or entity, towards any sales or operations in Cuba, Iran, Syria, Sudan,
Myanmar or any other country sanctioned by OFAC or for the purpose of financing
the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.

 

(ll)          Government Licenses. The Company possesses such permits,
certificates, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate federal,
state, local or foreign regulatory agencies or bodies necessary to conduct the
business of the Company as described in the SEC Reports, including without
limitation, all such approvals, certificates, authorizations and permits
required by the United States Food and Drug Administration (the “FDA”) and/or
other federal, state, local or foreign agencies or bodies engaged in the
regulation of clinical trials, medical devices, or biohazardous substances or
materials, except where the failure so to possess would not, individually or in
the aggregate, have or reasonably be expected to have a Material Adverse Effect;
the Company is in compliance with the terms and conditions of all such
Governmental Licenses, except where the failure so to comply would not,
individually or in the aggregate, have or reasonably be expected to have a
Material Adverse Effect; all of the Governmental Licenses are valid and in full
force and effect, except when the invalidity of such Governmental Licenses or
the failure of such Governmental Licenses to be in full force and effect would
not, individually or in the aggregate, have or reasonably be expected to have a
Material Adverse Effect; and the Company has not received any written notice of
proceedings relating to the revocation or modification of any such Governmental
Licenses which, individually or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have or reasonably be expected to
have a Material Adverse Effect. Where required by applicable laws and
regulations of the FDA or any foreign regulatory authority, the Company has
submitted to the FDA or any foreign regulatory authority any application, or
amendment or supplement thereto, for a clinical trial it has conducted or
sponsored or is conducting or sponsoring, except where such failure would not,
individually or in the aggregate, have or reasonably be expected to have a
Material Adverse Effect; all such submissions were in material compliance with
applicable laws and rules and regulations when submitted and no material
deficiencies have been asserted by the FDA or such foreign regulatory authority
with respect to any such submissions, except any deficiencies which would not,
individually or in the aggregate, have or reasonably be expected to have a
Material Adverse Effect.

 

20

 

 

(mm)      Shell Company. The Company is not, and was not in the past, an
“ineligible issuer” (as defined in Rule 405 promulgated under the Securities
Act).

 

(nn)       No Additional Agreements. The Company does not have any agreement or
understanding with any Purchaser with respect to the transactions contemplated
by the Transaction Documents other than as specified in the Transaction
Documents.

 

(oo)       Use of Form S-3. The Company meets the registration and transaction
requirements for use of Form S-3 for the registration of the resale of the
Conversion Shares, the Interest Shares, the Warrant Shares and the Alternate
Shares by the Purchasers, subject to the Commission’s guidance and
interpretations regarding secondary offerings being considered primary
offerings.

 

(pp)       Bad Actor Disqualification. Neither the Company nor any of its
directors, executive officers, nor any officer of the Company acting as a
Purchaser pursuant to the terms of this Agreement, is or has been, within the
periods of time applicable thereunder, subject to any event as set forth in Rule
506(d) under the Securities Act that would disqualify the Company from relying
on the exemption afforded by
Regulation D (or any event that would require disclosure if such event occurred
prior to September 23, 2013).

 

(qq)       Ranking of Debentures. Except as set forth on Schedule 3.1(qq), no
Indebtedness, as of the Closing, will be senior to, or pari passu with, the
Debentures in right of payment.

 

3.2          Representations and Warranties of the Purchasers. Each Purchaser
hereby, for itself and for no other Purchaser, represents and warrants as of the
date hereof and as of the Closing Date to the Company and the Placement Agents
as follows:

 

(a)          Organization; Authority. Such Purchaser is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate or partnership
power and authority to enter into and to consummate the transactions
contemplated by the applicable Transaction Documents and otherwise to carry out
its obligations hereunder and thereunder. The execution and delivery of this
Agreement by such Purchaser and performance by such Purchaser of the
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate or, if such Purchaser is not a corporation, such
partnership, limited liability company or other applicable like action, on the
part of such Purchaser. Each Transaction Document to which it is a party has
been duly executed by such Purchaser, and when delivered by such Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Purchaser, enforceable against it in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

 

(b)          No Conflicts. The execution, delivery and performance by such
Purchaser of this Agreement and the Registration Rights Agreement and the
consummation by such Purchaser of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
such Purchaser, (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which such Purchaser is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to such
Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Purchaser to perform its obligations hereunder.

 

21

 

 

(c)          Investment Intent. Such Purchaser understands that the Securities
are “restricted securities” and have not been registered under the Securities
Act or any applicable state securities law and (i) is acquiring the Debentures,
(ii) upon conversion of the Debentures, will acquire the Conversion Shares
issuable upon conversion thereof, (iii) will acquire the Interest Shares (to the
extent interest under the Debentures is paid in Interest Shares), (iv) is
acquiring the Warrants, (v) upon exercise of the Warrants, will acquire the
Warrant Shares issuable upon exercise thereof, and (vi) is acquiring the
Alternate Shares (to the extent issuable under this Agreement) as principal for
its own account and not with a view to, or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities laws, provided, however, that by making the
representations herein, such Purchaser does not agree to hold any of the
Securities for any minimum period of time and reserves the right, subject to the
provisions of this Agreement and the Registration Rights Agreement, at all times
to sell or otherwise dispose of all or any part of such Securities pursuant to
an effective registration statement under the Securities Act or under an
exemption from such registration and in compliance with applicable federal and
state securities laws. Such Purchaser is acquiring the Securities hereunder in
the ordinary course of its business. Such Purchaser does not presently have any
agreement, plan or understanding, directly or indirectly, with any Person to
distribute or effect any distribution of any of the Securities (or any
securities which are derivatives thereof) to or through any person or entity;
such Purchaser is not a registered broker-dealer under Section 15 of the
Exchange Act or an entity engaged in a business that would require it to be so
registered as a broker-dealer.

 

(d)          Purchaser Status. At the time such Purchaser was offered the
Debentures and Warrants, it was, and at the date hereof it is, and on each date
on which it exercises the Warrants it will be, an “accredited investor” as
defined in Rule 501(a) under the Securities Act.

 

(e)          General Solicitation. Such Purchaser is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general advertisement.

 

(f)          Experience of Such Purchaser. Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. Such Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.

 

(g)          Access to Information. Such Purchaser acknowledges that it has had
the opportunity to review the Disclosure Materials and has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and the Subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of such Purchaser or its representatives or counsel shall modify,
amend or affect such Purchaser's right to rely on the truth, accuracy and
completeness of the Disclosure Materials and the Company's representations and
warranties contained in the Transaction Documents. Such Purchaser has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed decision with respect to its acquisition of the Securities.

 

22

 

 

(h)          Certain Trading Activities. Other than with respect to the
transactions contemplated herein, since the time that such Purchaser was first
contacted by the Company, the Placement Agents or any other Person regarding the
transactions contemplated hereby, neither the Purchaser nor any Affiliate of
such Purchaser which (x) had knowledge of the transactions contemplated hereby,
(y) has or shares discretion relating to such Purchaser’s investments or trading
or information concerning such Purchaser’s investments, including in respect of
the Securities, and (z) is subject to such Purchaser’s review or input
concerning such Affiliate’s investments or trading (collectively, “Trading
Affiliates”) has directly or indirectly, nor has any Person acting on behalf of
or pursuant to any understanding with such Purchaser or Trading Affiliate,
effected or agreed to effect any purchases or sales of the securities of the
Company (including, without limitation, any Short Sales involving the Company’s
securities). Notwithstanding the foregoing, in the case of a Purchaser and/or
Trading Affiliate that is, individually or collectively, a multi-managed
investment bank or vehicle whereby separate portfolio managers manage separate
portions of such Purchaser's or Trading Affiliate’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser's or Trading
Affiliate’s assets, the representation set forth above shall apply only with
respect to the portion of assets managed by the portfolio manager that have
knowledge about the financing transaction contemplated by this Agreement. Other
than to other Persons party to this Agreement, such Purchaser has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, for avoidance of doubt, nothing contained herein
shall constitute a representation or warranty, or preclude any actions, with
respect to the identification of the availability of, or securing of, available
shares to borrow in order to effect short sales or similar transactions in the
future.

 

(i)           Brokers and Finders. No Person will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or any Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Purchaser.

 

(j)           Independent Investment Decision. Such Purchaser has independently
evaluated the merits of its decision to purchase Securities pursuant to the
Transaction Documents, and such Purchaser confirms that it has not relied on the
advice of any other Purchaser’s business and/or legal counsel in making such
decision. Such Purchaser understands that nothing in this Agreement or any other
materials presented by or on behalf of the Company to the Purchaser in
connection with the purchase of the Securities constitutes legal, tax or
investment advice. Such Purchaser has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of the Securities. Such Purchaser understands that
the Placement Agents have acted solely as the agents of the Company in this
placement of the Debentures and Warrants and such Purchaser has not relied on
the business or legal advice of the Placement Agents or any of their agents,
counsel or Affiliates in making its investment decision hereunder, and confirms
that none of such Persons has made any representations or warranties to such
Purchaser in connection with the transactions contemplated by the Transaction
Documents.

 

(k)          Reliance on Exemptions. Such Purchaser understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
such Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Securities.

 

(l)          No Governmental Review. Such Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

23

 

 

(m)         Regulation M. Such Purchaser is aware that the anti-manipulation
rules of Regulation M under the Exchange Act may apply to sales of Common Stock
and other activities with respect to the Common Stock by the Purchasers.

 

(n)         Beneficial Ownership.  The purchase by such Purchaser of the
Debentures and Warrants issuable to it at the Closing will not result in such
Purchaser (individually or together with any other Person with whom such
Purchaser has identified, or will have identified, itself as part of a “group”
in a public filing made with the Commission involving the Company’s securities)
acquiring, or obtaining the right to acquire, in excess of 19.999% of the
outstanding shares of Common Stock or the voting power of the Company on a post
transaction basis that assumes that such Closing shall have occurred. Such
Purchaser does not presently intend to, alone or together with others, make a
public filing with the Commission to disclose that it has (or that it together
with such other Persons have) acquired, or obtained the right to acquire, as a
result of such Closing (when added to any other securities of the Company that
it or they then own or have the right to acquire), in excess of 19.999% of the
outstanding shares of Common Stock or the voting power of the Company on a post
transaction basis that assumes that such Closing shall have occurred.

 

(o)          Residency. Such Purchaser’s residence (if an individual) or offices
in which its investment decision with respect to the Securities was made (if an
entity) are located at the address immediately below such Purchaser’s name on
its signature page hereto.

 

(p)          Accuracy of Accredited Investor Questionnaire.  The Accredited
Investor Questionnaire delivered by the Purchaser in connection with this
Agreement is complete and accurate in all respects as of the date of this
Agreement and will be correct as of the Closing Date and the effective date of
the Registration Statement; provided, that the Purchaser shall be entitled to
update such information by providing written notice thereof to the Company.

 

The Company and each of the Purchasers acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in this Article III and the Transaction Documents.

 

24

 

 

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

 

4.1          Transfer Restrictions.

 

(a)          Compliance with Laws. Notwithstanding any other provision of this
Article IV, each Purchaser covenants that the Securities may be disposed of only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state and federal
securities laws. In connection with any transfer of the Securities other than
(i) pursuant to an effective registration statement, (ii) to the Company, (iii)
pursuant to Rule 144 (provided that the Purchaser provides the Company with
reasonable assurances (in the form of seller and, if applicable, broker
representation letters) that the securities may be sold pursuant to such rule)
or (iv) in connection with a bona fide pledge as contemplated in Section 4.1(b),
the Company may require the transferor thereof to provide to the Company an
opinion of counsel selected by the transferor and reasonably acceptable to the
Company, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Securities under the Securities Act. As a
condition of transfer, any such transferee shall agree in writing to be bound by
the terms of this Agreement and the Registration Rights Agreement and shall have
the rights of a Purchaser under this Agreement and the Registration Rights
Agreement with respect to such transferred Securities.

 

(b)          Legends. Certificates evidencing the Securities shall bear any
legend as required by the “blue sky” laws of any state and a restrictive legend
in substantially the following form, until such time as they are not required
under Section 4.1(c):

 

[NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON [EXERCISE]
[CONVERSION] OF THESE SECURITIES HAVE BEEN REGISTERED] [THESE SECURITIES HAVE
NOT BEEN REGISTERED] UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT
BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF (A) AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OR
(B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS TRANSFER
AGENT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

 

The Company acknowledges and agrees that a Purchaser may from time to time
pledge, and/or grant a security interest in, some or all of the legended
Securities in connection with applicable securities laws, pursuant to a bona
fide margin agreement in compliance with a bona fide margin loan. Such a pledge
would not be subject to approval or consent of the Company and no legal opinion
of legal counsel to the pledgee, secured party or pledgor shall be required in
connection with the pledge, but such legal opinion shall be required in
connection with a subsequent transfer or foreclosure following default by the
Purchaser transferee of the pledge. No notice shall be required of such pledge,
but Purchaser’s transferee shall promptly notify the Company of any such
subsequent transfer or foreclosure of such legended Securities. Each Purchaser
acknowledges that the Company shall not be responsible for any pledges relating
to, or the grant of any security interest in, any of the Securities or for any
agreement, understanding or arrangement between any Purchaser and its pledgee or
secured party. At the appropriate Purchaser’s expense, the Company will execute
and deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer of the
Securities, including the preparation and filing of any required prospectus
supplement under Rule 424(b)(3) of the Securities Act or other applicable
provision of the Securities Act to appropriately amend the list of Selling
Stockholders thereunder. Each Purchaser acknowledges and agrees that, except as
otherwise provided in Section 4.1(c), any Securities subject to a pledge or
security interest as contemplated by this Section 4.1(b) shall continue to bear
the legend set forth in this Section 4.1(b) and be subject to the restrictions
on transfer set forth in Section 4.1(a).

 

25

 

 

(c)          Removal of Legends. The legend set forth in Section 4.1(b) above
shall be removed and the Company shall issue a certificate without such legend
or any other legend to the holder of the applicable Securities upon which it is
stamped or issue to such holder by electronic delivery at the applicable balance
account at the Depository Trust Company (“DTC”), if (i) such Securities are
registered for resale under the Securities Act (provided that, if the Purchaser
is selling pursuant to the effective registration statement registering the
Securities for resale, the Purchaser agrees to only sell such Securities during
such time that such registration statement is effective and not withdrawn or
suspended, and only as permitted by such registration statement), (ii) such
Securities are sold or transferred pursuant to Rule 144 (if the transferor is
not an Affiliate of the Company), or (iii) such Securities are eligible for sale
under Rule 144, without the requirement for the Company to be in compliance with
the current public information required under Rule 144 as to such securities and
without volume or manner-of-sale restrictions. Following the earlier of (i) the
Effective Date or (ii) Rule 144 becoming available for the resale of Securities,
without the requirement for the Company to be in compliance with the current
public information required under Rule 144 as to such securities and without
volume or manner-of-sale restrictions, the Company shall cause Company Counsel
to issue to the Transfer Agent the legal opinion referred to in the Irrevocable
Transfer Agent Instructions. Any fees (with respect to the Transfer Agent,
Company Counsel or otherwise) associated with the issuance of such opinion or
the removal of such legend shall be borne by the Company. Following the
Effective Date, or at such earlier time as a legend is no longer required for
certain Securities, the Company will no later than three (3) Trading Days (such
third (3rd) Trading Day, the “Legend Removal Date”) following the delivery by a
Purchaser to the Company (with notice to the Company) of (i) a legended
certificate representing Conversion Shares, Interest Shares, Warrant Shares or
Alternate Shares (endorsed or with stock powers attached, signatures guaranteed,
and otherwise in form necessary to affect the reissuance and/or transfer) (ii) a
Conversion Notice in the manner stated in the Debentures to effect the
conversion of such Debenture in accordance with its terms, or (iii) an Exercise
Notice in the manner stated in the Warrants to effect the exercise of such
Warrant in accordance with its terms, and, in each case, an opinion of counsel
to the extent required by Section 4.1(a), deliver or cause to be delivered to
the transferee of such Purchaser or such Purchaser, as applicable, a certificate
representing such Securities that is free from all restrictive and other
legends. The Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in this Section 4.1(c). Certificates for Conversion Shares, Interest
Shares, Warrant Shares or Alternate Shares subject to legend removal hereunder
may be transmitted by the Transfer Agent to the Purchasers by crediting the
account of the Purchaser’s prime broker with DTC as directed by such Purchaser.

 

(d)          Irrevocable Transfer Agent Instructions. The Company shall issue
irrevocable instructions to the Transfer Agent, and any subsequent transfer
agent, in substantially the form of Exhibit F attached hereto (the “Irrevocable
Transfer Agent Instructions”); provided, however, that such form shall be
appropriately revised in the event that Alternate Shares are issued to any
Purchaser. The Company represents and warrants that no instruction other than
the Irrevocable Transfer Agent Instructions referred to in this Section 4.1(d)
(or instructions that are consistent therewith) will be given by the Company to
the Transfer Agent in connection with this Agreement, and that the Securities
shall otherwise be freely transferable on the books and records of the Company
as and to the extent provided in this Agreement and the other Transaction
Documents and applicable law. The Company acknowledges that a breach by it of
its obligations under this Section 4.1(d) will cause irreparable harm to a
Purchaser. Accordingly, the Company acknowledges that the remedy at law for a
breach of its obligations under this Section 4.1(d) will be inadequate and
agrees, in the event of a breach or threatened breach by the Company of the
provisions of this Section 4.1(d), that a Purchaser shall be entitled, in
addition to all other available remedies, to an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.

 

26

 

 

(e)          Acknowledgement. Each Purchaser hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell or
otherwise transfer the Securities or any interest therein without complying with
the requirements of the Securities Act and applicable law. While the
Registration Statement remains effective, each Purchaser hereunder may sell the
Conversion Shares, Interest Shares, Warrant Shares or Alternate Shares in
accordance with the plan of distribution contained in the Registration Statement
and if it does so it will comply therewith and with the related prospectus
delivery requirements unless an exemption therefrom is available. Each
Purchaser, severally and not jointly with the other Purchasers, agrees that if
it is notified by the Company in writing at any time that the Registration
Statement registering the resale of the Conversion Shares, the Interest Shares,
the Warrant Shares or the Alternate Shares is not effective or that the
prospectus included in such Registration Statement no longer complies with the
requirements of Section 10 of the Securities Act, the Purchaser will refrain
from selling such Conversion Shares, Interest Shares, Warrant Shares and
Alternate Shares until such time as the Purchaser is notified by the Company
that such Registration Statement is effective or such prospectus is compliant
with Section 10 of the Securities Act, unless such Purchaser is able to, and
does, sell such Conversion Shares, Interest Shares, Warrant Shares or Alternate
Shares pursuant to an available exemption from the registration requirements of
Section 5 of the Securities Act. Both the Company and the Transfer Agent, and
their respective directors, executive officers, employees and agents, may rely
on this Section 4.1(e) and each Purchaser hereunder will indemnify and hold
harmless each of such persons from any breaches or violations of this Section
4.1(e); provided, that each Purchaser’s indemnification obligation will in no
event exceed the net proceeds received by such Purchaser upon a sale of
Conversion Shares, Interest Shares, Warrant Shares or Alternate Shares in breach
or violation of this Section 4.1(e).

 

(f)          Buy-In. If the Company shall fail for any reason or for no reason
to issue to a Purchaser unlegended certificates within three (3) Trading Days of
receipt of all documents necessary for the removal of the legend set forth above
(the “Deadline Date”), then, in addition to all other remedies available to such
Purchaser, if on or after the Trading Day immediately following such three (3)
Trading Day period, such Purchaser purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
holder of shares of Common Stock that such Purchaser anticipated receiving from
the Company without any restrictive legend (a “Buy-In”), then the Company shall,
within three (3) Trading Days after such Purchaser’s request promptly honor its
obligation to deliver to such Purchaser a certificate or certificates
representing such shares of Common Stock and pay cash to the Purchaser in an
amount equal to the excess (if any) of the Purchaser’s total purchase price for
such shares over the product of (a) such number of shares of Common Stock, times
(b) the Closing Bid Price on the Deadline Date.

 

4.2          Reservation of Common Stock. The Company shall take all action
necessary to at all times during the period the Debentures or Warrants are
outstanding have authorized, and reserved for the purpose of issuance from and
after the Closing Date, the number of shares of Common Stock then issuable upon
conversion of the Debentures or exercise of the Warrants issued at the Closing
(without taking into account any limitations on conversion of the Debentures or
exercise of the Warrants set forth in the Debentures or Warrants, respectively).

 

27

 

 

4.3          Furnishing of Information. In order to enable the Purchasers to
sell the Securities under Rule 144, until the date that the Securities cease to
be Registrable Securities (as defined in the Registration Rights Agreement) (and
for no less than twelve (12) months from the Closing), the Company shall use its
commercially reasonable efforts to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Company after the date hereof pursuant to the Exchange Act. During
such period, if the Company is not required to file reports pursuant to the
Exchange Act, it will prepare and furnish to the Purchasers and make publicly
available in accordance with Rule 144(c) such information as is required for the
Purchasers to sell the Securities under Rule 144.

 

4.4          Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no Affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Securities in a manner that would require the
registration under the Securities Act of the sale of the Securities to the
Purchasers, or that will be integrated with the offer or sale of the Securities
for purposes of the rules and regulations of the Principal Trading Market such
that it would require stockholder approval prior to the closing of such other
transaction unless stockholder approval is obtained before the closing of such
subsequent transaction.

 

4.5          Securities Laws Disclosure; Publicity. By 9:00 A.M., New York City
time, on the Trading Day immediately following the date hereof, the Company
shall issue a press release (the “Press Release”) reasonably acceptable Piper
Jaffray & Co., on behalf of the Placement Agents, disclosing all material terms
of the transactions contemplated hereby. On or before 9:00 A.M., New York City
time, on the fourth (4th) Trading Day immediately following the execution of
this Agreement, the Company will file a Current Report on Form 8-K with the
Commission describing the terms of the Transaction Documents (and including as
exhibits to such Current Report on Form 8-K the material Transaction Documents
(including, without limitation, this Agreement, the form of Debenture, the form
of Warrant and the Registration Rights Agreement)). Notwithstanding the
foregoing, the Company shall not publicly disclose the name of any Purchaser or
an Affiliate of any Purchaser, or include the name of any Purchaser or an
Affiliate of any Purchaser in any press release or filing with the Commission
(other than the Registration Statement) or any regulatory agency or Trading
Market, without the prior written consent of such Purchaser, except (i) as
required by federal securities law in connection with (A) any registration
statement contemplated by the Registration Rights Agreement and (B) the filing
of final Transaction Documents (including signature pages thereto) with the
Commission and (ii) to the extent such disclosure is required by law, request of
the Staff of the Commission or Principal Trading Market regulations, in which
case the Company shall provide the Purchasers with prior written notice of such
disclosure permitted under this subclause (ii). From and after the issuance of
the Press Release, no Purchaser shall be in possession of any material,
non-public information received from the Company, any Subsidiary or any of their
respective executive officers, directors, employees or agents, that is not
disclosed in the Press Release unless a Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information that, by its
terms, expressly contemplates that such Purchaser’s confidentiality obligations
shall survive the issuance of the Press Release (a “Surviving NDA”). In
addition, effective upon the issuance of the Press Release, except with respect
to any Surviving NDA executed by a Purchaser, the Company acknowledges and
agrees that any and all confidentiality or similar obligations under any
agreement, whether written or oral, between the Company, any of its Subsidiaries
or any of their respective officers, directors, affiliates or agents, on the one
hand, and any of the Purchasers or any of their affiliates, on the other hand,
shall terminate. Each Purchaser, severally and not jointly with the other
Purchasers, covenants that until such time as the transactions contemplated by
this Agreement are required to be publicly disclosed by the Company as described
in this Section 4.5, such Purchaser will maintain the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).

 

28

 

 

4.6          Shareholder Rights Plan. No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that any
Purchaser is an “acquiring person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that any Purchaser could be deemed to trigger the provisions of
any such plan or arrangement, in either case solely by virtue of receiving
Securities under the Transaction Documents or under any other written agreement
between the Company and the Purchasers; provided, however, that no such
Purchaser owns any equity in the Company prior to its purchase of the Securities
hereunder.

 

4.7          Non-Public Information. Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
including this Agreement, or as expressly required by any applicable securities
law, the Company covenants and agrees that neither it, nor any other Person
acting on its behalf, will provide any Purchaser or its agents or counsel with
any information regarding the Company that the Company believes constitutes
material non-public information without the express written consent of such
Purchaser, unless prior thereto such Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information. The Company
understands and confirms that each Purchaser shall be relying on the foregoing
covenant in effecting transactions in securities of the Company.

 

4.8          Use of Proceeds. The Company shall use the net proceeds from the
sale of the Debentures and Warrants hereunder primarily for the development and
launch of its AvanceTM pedicle screw system and for other working capital and
general corporate purposes, and shall not use such proceeds for: (a) the
satisfaction of any portion of the Company’s debt (other than payment of trade
payables in the ordinary course of the Company’s business and prior practices),
(b) the redemption of any Common Stock or Common Stock Equivalents or (c) the
settlement of any outstanding litigation.

 

4.9          Indemnification of Purchasers. Subject to the provisions of this
Section 4.9, the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against a Purchaser
in any capacity, or any of them or their respective Affiliates, by any
stockholder of the Company who is not an Affiliate of such Purchaser, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of such Purchaser’s representations,
warranties or covenants under the Transaction Documents or any agreements or
understandings such Purchaser may have with any such stockholder or any
violations by the Purchaser of state or federal securities laws or any conduct
by such Purchaser which constitutes fraud, gross negligence, willful misconduct
or malfeasance). To the extent that the foregoing undertaking by the Company may
be unenforceable for any reason, the Company shall make the maximum contribution
to the payment and satisfaction of each of such indemnified liabilities that is
permissible under applicable law. Promptly after receipt by any Person (the
“Indemnified Person”) of notice of any demand, claim or circumstances which
would or might give rise to a claim or the commencement of any action,
proceeding or investigation in respect of which indemnity may be sought pursuant
to this Section 4.9, such Indemnified Person shall promptly notify the Company
in writing and the Company shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Person, and
shall assume the payment of all reasonable fees and expenses relating to such
action, proceeding or investigation; provided, however, that the failure of any
Indemnified Person so to notify the Company shall not relieve the Company of its
obligations hereunder except to the extent that the Company is actually and
materially prejudiced by such failure to notify. In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless: (i) the Company and the Indemnified Person shall have mutually agreed to
the retention of such counsel; (ii) the Company shall have failed promptly to
assume the defense of such proceeding and to employ counsel reasonably
satisfactory to such Indemnified Person in such proceeding; or (iii) in the
reasonable judgment of counsel to such Indemnified Person, representation of
both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them. The Company shall not be liable for
any settlement of any proceeding effected without its prior written consent,
which consent shall not be unreasonably withheld, delayed or conditioned.
Without the prior written consent of the Indemnified Person, which consent shall
not be unreasonably withheld, delayed or conditioned, the Company shall not
effect any settlement of any pending or threatened proceeding in respect of
which any Indemnified Person is or could have been a party and indemnity could
have been sought hereunder by such Indemnified Person, unless such settlement
includes an unconditional release of such Indemnified Person from all liability
arising out of such proceeding.

 

29

 

 

4.10        Principal Trading Market Listing. In the time and manner required by
the Principal Trading Market, the Company shall prepare and file with such
Principal Trading Market an additional shares listing application covering all
of the Conversion Shares, Interest Shares, Warrant Shares and Alternate Shares
and shall use its commercially reasonable efforts to take all steps necessary to
cause all of the Conversion Shares, Interest Shares, Warrant Shares and
Alternate Shares to be approved for listing on the Principal Trading Market as
promptly as possible thereafter.

 

4.11        Form D; Blue Sky. The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof, promptly upon the written request of any Purchaser. The Company, on or
before the Closing Date, shall take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for or to qualify the
Securities for sale to the Purchasers under applicable securities or “Blue Sky”
laws of the states of the United States (or to obtain an exemption from such
qualification) and shall provide evidence of such actions promptly upon the
written request of any Purchaser.

 

4.12        Delivery of Debentures and Warrants After Closing. The Company shall
deliver, or cause to be delivered, the respective Debentures and Warrants
purchased by each Purchaser to such Purchaser within three (3) Trading Days of
the Closing Date.

 

4.13        Short Sales and Confidentiality After The Date Hereof. Such
Purchaser shall not, and shall cause its Trading Affiliates not to, engage,
directly or indirectly, in any transactions in the Company’s securities
(including, without limitation, any Short Sales involving the Company’s
securities) during the period from the date hereof until the earlier of such
time as (i) the transactions contemplated by this Agreement are first publicly
announced as described in Section 4.5 or (ii) this Agreement is terminated in
full pursuant to Section 6.18. Each Purchaser, severally and not jointly with
the other Purchasers, covenants that until such time as the transactions
contemplated by this Agreement are publicly disclosed by the Company as
described in Section 4.5, such Purchaser will maintain the confidentiality of
the existence and terms of this transaction and the information included in the
Transaction Documents and Disclosure Schedules. Notwithstanding the foregoing,
no Purchaser makes any representation, warranty or covenant hereby that it will
not engage in Short Sales in the securities of the Company after the time that
the transactions contemplated by this Agreement are first publicly announced as
described in Section 4.5. Notwithstanding the foregoing, in the event that a
Purchaser is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Purchaser's assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser's assets, the
representation set forth above shall apply only with respect to the portion of
assets managed by the portfolio manager that have knowledge about the financing
transaction contemplated by this Agreement. Moreover, notwithstanding the
foregoing, in the event that a Purchaser has sold Securities pursuant to Rule
144 prior to the Effective Date of the initial Registration Statement and the
Company has failed to deliver certificates without legends prior to the
settlement date for such sale (assuming that such certificates meet the
requirements set forth in Section 4.1(c) for the removal of legends), the
provisions of this Section 4.13 shall not prohibit the Purchaser from entering
into Net Short Sales for the purpose of delivering shares of Common Stock in
settlement of such sale.

 

30

 

 

4.14        Subsequent Equity Sales. From the date hereof until thirty (30) days
after the earlier of (i) one hundred eighty (180) days following the Closing
Date or (ii) the Effective Date, neither the Company nor any Subsidiary shall
issue shares of Common Stock or Common Stock Equivalents; provided, however, the
thirty (30) day period set forth in this Section 4.14 shall be extended for the
number of Trading Days during such period in which (i) trading in the Common
Stock is suspended by the Principal Trading Market, or (ii) following the
Effective Date, the Registration Statement is not effective or the prospectus
included in the Registration Statement may not be used by the Purchasers for the
resale of the Conversion Shares, Interest Shares, Warrant Shares and Alternate
Shares. Notwithstanding the foregoing, in no event shall this Section 4.14
prohibit the Company from issuing shares of Common Stock or Common Stock
Equivalents (i) upon the exercise of any options or warrants outstanding on the
date hereof, (ii) upon the conversion of the Debentures or in payment of
interest pursuant to the Debentures, (iii) upon the exercise of the Warrants,
(iv) to employees, directors or consultants pursuant to any stock option or
equity incentive or employee stock purchase plan, or (v) between the date hereof
and the Closing Date, pursuant to that certain Purchase Agreement, dated as of
December 3, 2013, between the Company and Lincoln Park Capital Fund, LLC.

 

4.15        Proxy Statement; Stockholder Meeting; Voting Agreements.

 

(a)          On or before the sixtieth (60th) day following the date of this
Agreement (the “Stockholders Meeting Deadline”), the Company shall hold a
meeting of its stockholders (which meeting may be an annual or special meeting)
(the “Stockholders Meeting”) at which the Company shall seek, and use its best
efforts to obtain, approval from the Company’s stockholders for: (i) the
increase of the Company’s authorized shares of Common Stock from 75,000,000 to
at least 150,000,000 (the “Share Authorization Approval”), provided that such
proposal shall also expressly indicate that a portion of such additional shares
shall be used to satisfy the Company’s obligations to issue Conversion Shares
and Interest Shares under the Debentures and issue Warrant Shares under the
Warrants, for purposes of NASDAQ Listing Rule 5635(d) and (ii) issuance of all
of the Securities as described in the Transaction Documents in accordance with
applicable law and the rules and regulations of the Principal Market (together,
the “Proposals,” and such affirmative approval of all of such matters being
generally referred to herein as the “Stockholder Approval”).  In connection
therewith, the Company will prepare and promptly file with the SEC proxy
materials (including a proxy statement and form of proxy) for use at the
Stockholders Meeting and, after receiving and promptly responding to any
comments of the SEC thereon, shall promptly mail such proxy materials to the
stockholders of the Company.  Each Purchaser shall promptly furnish in writing
to the Company such information relating to such Purchaser and its investment in
the Company as the Company may reasonably request for inclusion in the Proxy
Statement.  The Company will comply with Section 14(a) of the Exchange Act and
the rules promulgated thereunder in relation to any proxy statement (as amended
or supplemented, the “Proxy Statement”) and any form of proxy to be sent to the
stockholders of the Company in connection with the Stockholders Meeting, and the
Proxy Statement shall not, on the date that the Proxy Statement (or any
amendment thereof or supplement thereto) is first mailed to stockholders or at
the time of the Stockholders Meeting, contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements made therein not false or misleading, or omit to state any material
fact necessary to correct any statement in any earlier communication with
respect to the solicitation of proxies for the Stockholders Meeting which has
become false or misleading.  If the Company should discover at any time prior to
the Stockholders Meeting, any event relating to the Company or the Subsidiary or
any of their respective affiliates, officers or directors that is required to be
set forth in a supplement or amendment to the Proxy Statement, in addition to
the Company’s obligations under the Exchange Act, the Company will promptly
inform the Purchasers thereof.

 

31

 

 

(b)          Subject to its fiduciary obligations under applicable law (as
determined in good faith by the Company’s Board of Directors after consultation
with the Company’s outside counsel), the Company’s Board of Directors shall
recommend to the Company’s stockholders that the stockholders vote in favor of
the Proposals (the “Company Board Recommendation”) and take all commercially
reasonable action to solicit the approval of the stockholders for the Proposals
unless the Board of Directors shall have modified, amended or withdrawn the
Company Board Recommendation pursuant to the provisions of the immediately
succeeding sentence.  Whether or not the Company’s Board of Directors modifies,
amends or withdraws the Company Board Recommendation pursuant to the immediately
preceding sentence, the Company shall, in accordance with Section 146 of the
Delaware General Corporation Law and the provisions of its Certificate of
Incorporation and Bylaws, (i) take all action necessary to convene the
Stockholders Meeting on or prior to the Stockholders Meeting Deadline, to
consider and vote upon the approval of the Proposals and (ii) submit the
Proposals at the Stockholders Meeting to the stockholders of the Company for
their approval.

 

(c)          The Company and the Purchasers hereby declare that it is impossible
to measure in money the damages which will accrue to the parties hereto by
reason of the failure of any party to perform any of its obligations set forth
in this Section 4.15. Therefore, the Purchasers shall have the right to specific
performance of such obligations, and if the Purchasers shall institute any
action or proceeding to enforce the provisions hereof, the Company hereby waives
the claim or defense that the party instituting such action or proceeding has an
adequate remedy at law.

 

(d)          If the Stockholder Approval is not obtained at the Stockholders
Meeting, each Purchaser may, by written notice delivered to the Company within
three (3) Business Days following the date of the Stockholders Meeting, elect
either (but not both) of the following; provided, however, that if a Purchaser
fails to make such an election within such period, such Purchaser shall be
deemed to have elected an Alternate Subscription:

 

(i)          To purchase from the Company one or more Debentures in any
aggregate principal amount, and for an aggregate purchase price, up to and
including the amount indicated on such Purchaser’s signature page to this
Agreement next to the heading “Aggregate Purchase Price (Subscription Amount)”
(such election, a “Reduced Subscription” and such amount, the “Reduced
Subscription Amount”); or

 

(ii)         To receive shares of the Company’s Common Stock in an amount equal
to the quotient of (x) ten percent (10%) of the amount indicated on such
Purchaser’s signature page to this Agreement next to the heading “Aggregate
Purchase Price (Subscription Amount),” divided by (y) ninety percent (90%) of
the Closing Bid Price on the Trading Day immediately prior to the Stockholders
Meeting (such election, an “Alternate Subscription,” and any such shares of
Common Stock, the “Alternate Shares”). The Alternate Shares will be duly and
validly issued, fully paid and nonassessable, free and clear of all Liens, other
than restrictions on transfer provided for in the Transaction Documents or
imposed by applicable securities laws, and shall not be subject to preemptive or
similar rights of stockholders.

 

(e)          On or before the fifth (5th) Business Day following the date of
this Agreement, the Company shall deliver to each Purchaser the Voting
Agreement, substantially in the form of Exhibit L hereto (the “Voting
Agreement”) executed by each person listed on Schedule I thereto, and each such
Voting Agreement shall be in full force and effect on the date of the
Stockholders Meeting;

 

32

 

 

4.16        Cash Payment Cap; Subordination. Notwithstanding anything contained
herein or in any other of the Transaction Documents to the contrary, while the
Senior Indebtedness (as defined in the Debentures) is outstanding, (i) the
Company shall not make, or be required to make, any cash payment of any kind to
any Person under any of the Transaction Documents to the extent that such cash
payment, when aggregated with all other cash payments to such Person under the
Transaction Documents, would exceed such Person’s Cash Payment Cap and (ii) to
the extent that any provision of the Subordination Agreement conflicts with any
provision of any of the Transaction Documents, such provision of the
Subordination Agreement shall control. To the extent that any cash payment
otherwise required to be paid by the Company to any Person pursuant to any of
the Transaction Documents is not payable as a result of the application of the
foregoing sentence, such payment shall be accrued and held in abeyance for such
Person until such time as the Senior Indebtedness is no longer outstanding.

 

ARTICLE V.

CONDITIONS PRECEDENT TO CLOSING

 

5.1          Conditions Precedent to the Obligations of the Purchasers to
Purchase Securities. The obligation of each Purchaser to acquire Debentures and
Warrants at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, on or prior to the Closing Date, of each of the following
conditions, any of which may be waived by such Purchaser (as to itself only):

 

(a)          Representations and Warranties. The representations and warranties
of the Company contained herein shall be true and correct in all material
respects (except for those representations and warranties which are qualified as
to materiality, in which case such representations and warranties shall be true
and correct in all respects) as of the date when made and as of the Closing
Date, as though made on and as of such date, except for such representations and
warranties that speak as of a specific date.

 

(b)          Performance. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the Closing.

 

(c)          No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.

 

(d)          Consents. The Company shall have obtained in a timely fashion any
and all consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Securities (including all Required
Approvals), all of which shall be and remain so long as necessary in full force
and effect.

 

(e)          Adverse Changes. Since the date of execution of this Agreement, no
event or series of events shall have occurred that has had or would reasonably
be expected to have a Material Adverse Effect.

 

(f)           Listing. The NASDAQ Global Market shall have approved the listing
of additional shares application for the Conversion Shares, Interest Shares,
Warrant Shares and Alternate Shares, to the extent applicable.

 

(g)          No Suspensions of Trading in Common Stock. The Common Stock shall
not have been suspended, as of the Closing Date, by the Commission or the
Principal Trading Market from trading on the Principal Trading Market nor shall
suspension by the Commission or the Principal Trading Market have been
threatened, as of the Closing Date, either (A) in writing by the Commission or
the Principal Trading Market or (B) by falling below the minimum listing
maintenance requirements of the Principal Trading Market.

 

33

 

 

(h)          Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).

 

(i)           Compliance Certificate. The Company shall have delivered to each
Purchaser a certificate, dated as of the Closing Date and signed by its Chief
Executive Officer or its Chief Financial Officer, dated as of the Closing Date,
certifying to the fulfillment of the conditions specified in Sections 5.1(a) and
(b) in the form attached hereto as Exhibit H.

 

(j)           Termination. This Agreement shall not have been terminated as to
such Purchaser in accordance with Section 6.18 herein.

 

5.2          Conditions Precedent to the Obligations of the Company to sell
Securities. The Company's obligation to sell and issue the Debentures and
Warrants at the Closing to each Purchaser is subject to the fulfillment to the
satisfaction of the Company on or prior to the Closing Date of the following
conditions, any of which may be waived by the Company:

 

(a)          Representations and Warranties. The representations and warranties
made by the Purchasers in Section 3.2 hereof shall be true and correct in all
material respects (except for those representations and warranties which are
qualified as to materiality, in which case such representations and warranties
shall be true and correct in all respects) as of the date when made, and as of
the Closing Date as though made on and as of such date, except for
representations and warranties that speak as of a specific date.

 

(b)          Performance. Such Purchaser shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by such Purchaser at or prior to the Closing Date.

 

(c)          No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.

 

(d)          Consents. The Company shall have obtained in a timely fashion any
and all consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Securities, all of which shall be
and remain so long as necessary in full force and effect.

 

(e)          Purchasers Deliverables. Such Purchaser shall have delivered its
Purchaser Deliverables in accordance with Section 2.2(b).

 

(f)          Listing. The NASDAQ Global Market shall have approved the listing
of additional shares application for the Conversion Shares, Interest Shares,
Warrant Shares and Alternate Shares, to the extent applicable.

 

(g)          Termination. This Agreement shall not have been terminated as to
such Purchaser in accordance with Section 6.18 herein.

 

34

 

 

(h)          Stockholder Approval. Either (i) the Stockholder Approval shall
have been obtained and the amendment to the Company’s Fifth Amended and Restated
Certificate of Incorporation shall have been filed with the Secretary of State
of the State of Delaware and become effective or (ii) such Purchaser shall have
elected (or been deemed to have elected) a Reduced Subscription or an Alternate
Subscription.

 

ARTICLE VI.
MISCELLANEOUS

 

6.1          Fees and Expenses. Except as otherwise expressly set forth in the
Company’s engagement letter with Piper Jaffray & Co., the Company and the
Purchasers shall each pay the fees and expenses of their respective advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party in connection with the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all Transfer
Agent fees, stamp taxes and other taxes and duties levied in connection with the
sale and issuance of the Securities to the Purchasers. Each Purchaser, severally
and not jointly with any other Purchaser, shall be responsible for all other tax
liability that may arise as a result of holding or transferring the Securities
by it.

 

6.2          Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules. At or after the Closing, and without further
consideration, the Company and the Purchasers will execute and deliver to the
other such further documents as may be reasonably requested in order to give
practical effect to the intention of the parties under the Transaction
Documents.

 

6.3          Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via e-mail or facsimile (provided the
sender receives a machine-generated confirmation of successful transmission) at
the facsimile number specified in this Section 6.3 prior to 5:00 P.M., New York
City time, on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via e-mail or
facsimile at the facsimile number specified in this Section 6.3 on a day that is
not a Trading Day or later than 5:00 P.M., New York City time, on any Trading
Day, (c) the Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service with next day delivery
specified, or (d) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as follows:

 

If to the Company: Baxano Surgical, Inc.   110 Horizon Drive   Suite 230  
Raleigh, North Carolina 27615   Telephone No.: (919) 800-0020   Facsimile No.:
(919) 803-3775   Attention: Ken Reali   E-mail: ken.reali@baxsurg.com     With a
copy to: Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P.   150
Fayetteville Street   Suite 2300   Raleigh, North Carolina 27601   Telephone
No.: (919) 821-6714   Facsimile No.: (919) 821-6800   Attention: Margaret
Rosenfeld   E-mail: mrosenfeld@smithlaw.com

 

35

 

 

If to a Purchaser: To the address, facsimile number or e-mail address set forth
under such Purchaser’s name on the signature page hereof;

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 

6.4          Amendments; Waivers; No Additional Consideration. No provision of
this Agreement may be waived, modified, supplemented or amended except in a
written instrument signed, in the case of an amendment, by the Company and the
Purchasers of at least a majority in interest of the Securities still held by
Purchasers or, in the case of a waiver, by the party against whom enforcement of
any such waiver is sought; provided, that any amendment, waiver modification or
supplement of this Agreement that modifies the Subscription Amount of any
Purchaser, the Purchase Price or Section 2.1(a) of this Agreement or causes any
such Purchaser to assume any additional liability or material obligation, may be
effected only pursuant to a written instrument signed by the Company and such
Purchaser. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right. No consideration shall be offered or paid to any Purchaser to amend or
consent to a waiver or modification of any provision of any Transaction Document
unless the same consideration is also offered to all Purchasers who then hold
Securities.

 

6.5          Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

 

6.6          Successors and Assigns. The provisions of this Agreement shall
inure to the benefit of and be binding upon the parties and their successors and
permitted assigns. This Agreement, or any rights or obligations hereunder, may
not be assigned by the Company without the prior written consent of at least a
majority in interest of the Securities still held by Purchasers. Any Purchaser
may assign its rights hereunder in whole or in part to any Person to whom such
Purchaser assigns or transfers any Securities in compliance with the Transaction
Documents and applicable law, provided such transferee shall agree in writing to
be bound, with respect to the transferred Securities, by the terms and
conditions of this Agreement that apply to the “Purchasers”.

 

6.7          No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except (i) each Placement Agent is an intended third party
beneficiary of Article III hereof and (ii) each Purchaser Party is an intended
third party beneficiary of Section 4.9.

 

36

 

 

6.8          Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

6.9          Survival. Subject to applicable statute of limitations, the
representations, warranties, agreements and covenants contained herein shall
survive the Closing and the delivery of the Securities.

 

6.10        Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

 

6.11        Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

6.12        Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.

 

6.13        Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and, as applicable, the Transfer Agent of such loss, theft or
destruction and the execution by the holder thereof of a customary lost
certificate affidavit of that fact and an agreement to indemnify and hold
harmless the Company and, as applicable, the Transfer Agent for any losses in
connection therewith or, if required by the Transfer Agent, a bond in such form
and amount as is required by the Transfer Agent. The applicants for a new
certificate or instrument under such circumstances shall also pay any reasonable
third-party costs associated with the issuance of such replacement Securities.
If a replacement certificate or instrument evidencing any Securities is
requested due to a mutilation thereof, the Company may require delivery of such
mutilated certificate or instrument as a condition precedent to any issuance of
a replacement.

 

37

 

 

6.14        Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.

 

6.15        Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

6.16        Adjustments in Share Numbers and Prices. In the event of any stock
split, subdivision, dividend or distribution payable in shares of Common Stock
(or other securities or rights convertible into, or entitling the holder thereof
to receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof and prior to
the Closing, each reference in any Transaction Document to a number of shares or
a price per share shall be deemed to be amended to appropriately account for
such event.

 

6.17        Independent Nature of Purchasers' Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. The decision of each Purchaser to
purchase Securities pursuant to the Transaction Documents has been made by such
Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or any Subsidiary which may
have been made or given by any other Purchaser or by any agent or employee of
any other Purchaser, and no Purchaser and any of its agents or employees shall
have any liability to any other Purchaser (or any other Person) relating to or
arising from any such information, materials, statement or opinions. Nothing
contained herein or in any Transaction Document, and no action taken by any
Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser acknowledges that no other Purchaser has
acted as agent for such Purchaser in connection with making its investment
hereunder and that no Purchaser will be acting as agent of such Purchaser in
connection with monitoring its investment in the Securities or enforcing its
rights under the Transaction Documents. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose. Each Purchaser has been
represented by its own separate legal counsel in its review and negotiation of
the Transaction Documents. For reasons of administrative convenience only,
Purchasers and their respective counsels have chosen to communicate with the
Company through Latham & Watkins LLP, counsel to the Placement Agents. Each
Purchaser acknowledges that Latham & Watkins LLP has rendered legal advice to
the Placement Agents and not to such Purchaser in connection with the
transactions contemplated hereby, and that each such Purchaser has relied for
such matters on the advice of its own respective counsel. The Company has
elected to provide all Purchasers with the same terms and Transaction Documents
for the convenience of the Company and not because it was required or requested
to do so by any Purchaser.

 

38

 

 

6.18        Termination. This Agreement may be terminated and the sale and
purchase of the Debentures and the Warrants abandoned at any time prior to the
Closing by either the Company or any Purchaser (with respect to itself only)
upon written notice to the other, if the Closing has not been consummated on or
prior to 5:00 P.M., New York City time, on the Outside Date; provided, however,
that the right to terminate this Agreement under this Section 6.18 shall not be
available to any Person whose failure to comply with its obligations under this
Agreement has been the cause of or resulted in the failure of the Closing to
occur on or before such time. Nothing in this Section 6.18 shall be deemed to
release any party from any liability for any breach by such party of the terms
and provisions of this Agreement or the other Transaction Documents or to impair
the right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents. In the
event of a termination pursuant to this Section 6.18, the Company shall promptly
notify all non-terminating Purchasers. Upon a termination in accordance with
this Section 6.18, the Company and the terminating Purchaser(s) shall not have
any further obligation or liability (including arising from such termination) to
the other, and no Purchaser will have any liability to any other Purchaser under
the Transaction Documents as a result therefrom. The Company and any
Purchaser(s) may extend the term of this Agreement in accordance with the
amendment provisions of Section 6.4 hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

39

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

  BAXANO SURGICAL, INC.             By:         Name:  Ken Reali      
Title:  President and Chief Executive Officer  

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



 

 

 

  NAME OF PURCHASER: ____________________________

 

  By:       Name:     Title:  

  

Aggregate Purchase Price (Subscription Amount)  $   Aggregate Principal Amount
of Debentures to be Acquired   $   Underlying Shares Subject to Warrant      
Tax ID     

  

  Address for Notice:     __________________________________    
__________________________________     __________________________________      
      Telephone No.: _______________________             Facsimile No.:
________________________             E-mail Address: ________________________  
          Attention:  _______________________  

 

Delivery Instructions:   (if different than above)      
c/o  _______________________________       Street: ____________________________
      City/State/Zip: ______________________       Attention:
__________________________       Telephone No.: ____________________________  

 

 

 

EXHIBITS:

A:Form of Debenture

B:Form of Warrant

C:Form of Registration Rights Agreement

D-1:Accredited Investor Questionnaire

D-2:Securities Questionnaire

E:Form of Opinion of Company Counsel

F:Form of Irrevocable Transfer Agent Instructions

G:Form of Secretary’s Certificate

H:Form of Officer’s Certificate

I:Information for Escrow Agent/Escrow Account

J:Form of Lock-Up Agreement

K:List of Directors and Executive Officers Executing Lock-Up Agreements

L:Form of Voting Agreement

 

SCHEDULES:

3.1(a) Subsidiaries

3.1(g) Capitalization

3.1(x) Registration Rights

 

 

 

 

Exhibit A

 

Form of Debenture

 

FORM OF SUBORDINATED CONVERTIBLE DEBENTURE

 

NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON CONVERSION OF, OR
PAYMENT OF INTEREST ON, THESE SECURITIES HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY
AND ITS TRANSFER AGENT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

 

THE SECURITIES REPRESENTED BY THIS DEBENTURE ARE SUBJECT TO THAT CERTAIN
SUBORDINATION AGREEMENT, DATED AS OF MARCH [____], 2014, AMONG THE HOLDERS OF
THE DEBENTURES, THE COMPANY AND HERCULES TECHNOLOGY GROWTH CAPITAL, INC., A
MARYLAND CORPORATION (AS THE SAME MAY, FROM TIME TO TIME, BE AMENDED, MODIFIED,
SUPPLEMENTED, RESTATED OR REPLACED, THE “SUBORDINATION AGREEMENT”).

 

Baxano Surgical, INC.

SUBORDINATED CONVERTIBLE DEBENTURE

 

Issuance Date: April __, 2014

 

Original Principal Amount: U.S. $[ ]

 

     FOR VALUE RECEIVED, Baxano Surgical, Inc., a Delaware corporation (the
“Company”), hereby promises to pay to the order of [PURCHASER] or its registered
assigns (“Holder”) the amount set out above as the Original Principal Amount (as
reduced pursuant to the terms hereof pursuant to redemption, conversion or
otherwise, the “Principal”) when due, whether upon the Maturity Date, or upon
acceleration, redemption or otherwise (in each case in accordance with the terms
hereof) and to pay interest (“Interest”) on any outstanding Principal at the
applicable Interest Rate (as defined below) from the date set out above as the
Issuance Date (the “Issuance Date”) until the same becomes due and payable,
whether upon the Maturity Date or upon acceleration, conversion, redemption or
otherwise (in each case in accordance with the terms hereof). This Subordinated
Convertible Debenture (including all Subordinated Convertible Debentures issued
in exchange, transfer or replacement hereof, this “Debenture”) is one of an
issue of Subordinated Convertible Debentures issued pursuant to the Purchase
Agreement (as defined below) on the Closing Date (as defined below)
(collectively, the “Debentures”, and such other Subordinated Convertible
Debentures, the “Other Debentures”, and the holders of the Debentures, including
the Holder, the “Holders”)). Certain capitalized terms used herein are defined
in Section 31.

 

1.           PAYMENTS OF PRINCIPAL. On the Maturity Date, the Company shall pay
to the Holder an amount in cash representing all outstanding Principal, accrued
and unpaid Interest and accrued and unpaid Late Charges (as defined in Section
24(c)) on such Principal and Interest. Other than as specifically permitted by
this Debenture, the Company may not prepay any portion of the outstanding
Principal, accrued and unpaid Interest or accrued and unpaid Late Charges on
Principal and Interest, if any.

 

 

 

 

2.           INTEREST; INTEREST RATE.

 

(a)          Interest on this Debenture shall commence accruing on the Issuance
Date, shall accrue daily at the Interest Rate on the outstanding Principal
amount from time to time, shall be computed on the basis of a 360-day year
comprised of twelve (12) thirty (30) day months, shall compound each calendar
month (if not timely paid) and shall be payable in arrears on the first (1st)
Business Day of each calendar month (each, an “Interest Date”) with the first
Interest Date being the first (1st) Business Day of the first (1st) month
commencing after the earlier of (i) the date the Registration Statement (as
defined in the Registration Rights Agreement) is declared effective and (ii) the
six (6) month anniversary of the Issuance Date. Interest shall be payable on
each Interest Date, to the record holder of this Debenture on the applicable
Interest Date, in shares of Common Stock (“Interest Shares”) so long as there
then exists no Equity Conditions Failure; provided however, that the Company
may, at its option following notice to the Holder, pay Interest on any Interest
Date in cash (“Cash Interest”) or in a combination of Cash Interest and Interest
Shares. The Company shall deliver a written notice (each, an “Interest Election
Notice”) to each holder of the Debentures on or prior to eleventh (11th) Trading
Day prior to the applicable Interest Date (the “Interest Notice Due Date”, and
such date such notice is delivered to all of the holders, the “Interest Notice
Date”) which notice (i) either (A) confirms that Interest to be paid on such
Interest Date shall be paid entirely in Interest Shares or (B) elects to pay
Interest as Cash Interest or a combination of Cash Interest and Interest Shares
and specifies the amount of Interest that shall be paid as Cash Interest and the
amount of Interest, if any, that shall be paid in Interest Shares and (ii)
certifies that there has been no Equity Conditions Failure. If an Equity
Conditions Failure has occurred as of the Interest Notice Date, then unless the
Company has elected to pay such Interest as Cash Interest, the Interest Notice
shall indicate that unless the Holder waives the Equity Conditions Failure, the
Interest shall be paid as Cash Interest. Notwithstanding anything herein to the
contrary, if no Equity Conditions Failure has occurred as of the Interest Notice
Date but an Equity Conditions Failure occurs at any time prior to the Interest
Date, (x) the Company shall provide the Holder a subsequent notice to that
effect and (y) unless the Holder waives the Equity Conditions Failure, the
Interest shall be paid in cash. Interest to be paid on an Interest Date in
Interest Shares shall be paid in a number of fully paid and nonassessable shares
(rounded down to the nearest whole share, with the Company to pay the fair
market value (based on the Closing Sale Price) in Cash Interest) of any
fractional shares in cash, in accordance with Section 3(a)) of Common Stock
equal to the quotient of (1) the amount of Interest payable on such Interest
Date less any Cash Interest paid and (2) the Interest Conversion Price in effect
on the applicable Interest Date.

 

(b)          When any Interest Shares are to be paid on an Interest Date, the
Company shall (i) (A) provided that the Company's transfer agent (the “Transfer
Agent”) is participating in the Depository Trust Company (“DTC”) Fast Automated
Securities Transfer Program, credit such aggregate number of Interest Shares to
which the Holder shall be entitled to the Holder's or its designee's balance
account with DTC through its Deposit/Withdrawal at Custodian system no later
than the close of the second (2nd) Trading Day following the Interest Date, or
(B) if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program, issue and deliver by the close of the second (2nd)
Trading Day following the applicable Interest Date, to the address set forth in
the register maintained by the Company for such purpose pursuant to the Purchase
Agreement or to such address as specified by the Holder in writing to the
Company on or before the applicable Interest Date, a certificate, registered in
the name of the Holder or its designee, for the number of Interest Shares to
which the Holder shall be entitled and (ii) with respect to each Interest Date,
pay to the Holder, in cash by wire transfer of immediately available funds, the
amount of any Cash Interest; provided that such Cash Interest may be paid by
check in the event that such Cash Interest is comprised solely of cash payments
in lieu of fractional shares.

 

 

 

 

(c)          Prior to the payment of Interest on an Interest Date, Interest on
this Debenture shall accrue at the Interest Rate and be payable by way of
inclusion of the Interest in the Conversion Amount on each Conversion Date in
accordance with Section 3(b)(i) or upon any redemption in accordance with
Section 12. From and after the occurrence and during the continuance of an Event
of Default, the Interest Rate shall be increased to fifteen percent (15.0%) per
annum. In the event that such Event of Default is subsequently cured, the
automatic increase to the Interest Rate referred to in the preceding sentence
shall cease to be effective as of the date of such cure; provided that the
Interest as calculated and unpaid at such increased rate during the continuance
of such Event of Default shall continue to apply to the extent relating to the
days after the occurrence of such Event of Default through and including the
date of such cure of such Event of Default.

 

3.           CONVERSION OF DEBENTURES. This Debenture shall be convertible into
validly issued, fully paid and non-assessable shares of Common Stock (as defined
below), on the terms and conditions set forth in this Section 3.

 

(a)          Conversion Right. Subject to the provisions of Section 3(d), the
Holder shall be entitled to convert any portion of the outstanding and unpaid
Conversion Amount (as defined below) into validly issued, fully paid and
non-assessable shares of Common Stock in accordance with Section 3(c), at the
Conversion Rate (as defined below). The Company shall not issue any fraction of
a share of Common Stock upon any conversion. If the issuance would result in the
issuance of a fraction of a share of Common Stock, the Company shall round such
fraction of a share of Common Stock down to the nearest whole share and the
Company shall pay the Holder in cash the fair market value (based on the Closing
Sale Price) for any such fractional shares. The Company shall pay any and all
transfer, stamp, issuance and similar taxes that may be payable with respect to
the issuance and delivery of Common Stock upon conversion of any Conversion
Amount.

 

(b) Conversion Rate. The number of shares of Common Stock issuable upon
conversion of any Conversion Amount pursuant to Section 3(a) shall be determined
by dividing (x) such Conversion Amount by (y) the Conversion Price (the
“Conversion Rate”).

 

(i)          “Conversion Amount” means the portion of the Principal to be
converted, redeemed or otherwise with respect to which this determination is
being made, plus all accrued and unpaid Interest with respect to such portion of
the Principal amount and accrued and unpaid Late Charges with respect to such
portion of such Principal and such Interest.

 

(ii)         “Conversion Price” means, as of any Conversion Date or other date
of determination, $[●], subject to adjustment as provided herein.

 

 

 

 

(c)          Mechanics of Conversion.

 

(i)          Optional Conversion. To convert any Conversion Amount into shares
of Common Stock on any date (a “Conversion Date”), the Holder shall deliver
(whether via facsimile or otherwise), for receipt on or prior to 11:59 p.m., New
York time, on such date, a copy of an executed notice of conversion in the form
attached hereto as Exhibit I (the “Conversion Notice”) to the Company. No
ink-original Conversion Notice shall be required, nor shall any medallion
guarantee (or other type of guarantee or notarization) of any form of Conversion
Notice be required. If required by Section 3(c)(iii), within three (3) Trading
Days following a conversion of this Debenture as aforesaid, the Holder shall
surrender this Debenture to a nationally recognized overnight delivery service
for delivery to the Company (or an indemnification undertaking with respect to
this Debenture in the case of its loss, theft or destruction as contemplated by
Section 19(b)). On or before the first (1st) Trading Day following the date of
receipt of a Conversion Notice, the Company shall transmit by facsimile an
acknowledgment of confirmation, in the form attached hereto as Exhibit II, of
receipt of such Conversion Notice to the Holder and the Transfer Agent. On or
before the second (2nd) Trading Day following the date of receipt of a
Conversion Notice, the Company shall (1) provided that the Transfer Agent is
participating in the DTC Fast Automated Securities Transfer Program and further
provided that the Registration Statement is then effective or such shares are
freely transferable without restriction under Rule 144 under the Securities Act
(such transferability without restriction to be evidenced by an opinion of
counsel reasonably satisfactory to the Company) by a Holder who is not an
affiliate of the Company, credit such aggregate number of shares of Common Stock
to which the Holder shall be entitled to the Holder’s or its designee’s balance
account with DTC through its Deposit/Withdrawal at Custodian system or (2) if
the conditions set forth in clause (1) are not satisfied, issue and deliver (via
reputable overnight courier) to the address as specified in the Conversion
Notice, a certificate, registered in the name of the Holder or its designee
(provided that, if the Registration Statement is not effective and the Holder
directs the Company to deliver a certificate for such shares in a name other
than that of the Holder or an Affiliate of the Holder, it shall deliver to the
Company on the Conversion Date an opinion of counsel reasonably satisfactory to
the Company to the effect that the issuance of such shares in such other name
may be made pursuant to an available exemption from the registration
requirements of the Securities Act and all applicable state securities or blue
sky laws), for the number of shares of Common Stock to which the Holder shall be
entitled. If this Debenture is physically surrendered for conversion pursuant to
Section 3(c)(iii) and the outstanding Principal of this Debenture is greater
than the Principal portion of the Conversion Amount being converted, then the
Company shall as soon as practicable and in no event later than three (3)
Business Days after receipt of this Debenture and at its own expense, issue and
deliver to the Holder (or its designee) a new Debenture (in accordance with
Section 19(d)) representing the outstanding Principal not converted. The Person
or Persons entitled to receive the shares of Common Stock issuable upon a
conversion of this Debenture shall be treated for all purposes as the record
holder or holders of such shares of Common Stock on the Conversion Date.

 

(ii)         Company’s Failure to Timely Convert. If the Company shall fail, for
any reason or for no reason, to issue to the Holder within three (3) Trading
Days after the Company’s receipt of a Conversion Notice (whether via facsimile
or otherwise) (the “Share Delivery Deadline”), a certificate for the number of
shares of Common Stock to which the Holder is entitled and register such shares
of Common Stock on the Company’s share register or to credit the Holder’s or its
designee’s balance account with DTC for such number of shares of Common Stock to
which the Holder is entitled upon the Holder’s conversion of any Conversion
Amount (as the case may be) on or prior to the Share Delivery Deadline (a
“Conversion Failure”), and if on or after such Share Delivery Deadline the
Holder purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the Holder of shares of Common
Stock issuable upon such conversion that the Holder anticipated receiving from
the Company, then, in addition to all other remedies available to the Holder,
the Company shall, within three (3) Business Days after the Holder’s request and
in the Holder’s discretion, either (i) pay cash to the Holder in an amount equal
to the Holder’s total purchase price (including brokerage commissions and other
out-of-pocket expenses, if any) for the shares of Common Stock so purchased
(including, without limitation, by any other Person in respect, or on behalf, of
the Holder) (the “Buy-In Price”), at which point the Company’s obligation to
deliver such certificate (and to issue such shares of Common Stock) shall
terminate, or (ii) promptly honor its obligation to deliver to the Holder a
certificate or certificates representing such shares of Common Stock or credit
the Holder’s balance account with DTC for the number of shares of Common Stock
to which the Holder is entitled upon the Holder’s conversion hereunder (as the
case may be) and pay cash to the Holder in an amount equal to the excess (if
any) of the Buy-In Price over the product of (A) such number of shares of Common
Stock multiplied by (B) the closing bid price of a share of Common Stock on
Conversion Date. Furthermore, if the Company fails for any reason to deliver to
the Holder such certificate or certificates pursuant to this Section by the
Share Delivery Deadline, the Company shall pay to the Holder, in cash, as
liquidated damages and not as a penalty, for each one thousand dollars ($1,000)
of principal amount being converted, ten dollars ($10) per Trading Day
(increasing to twenty dollars ($20) per Trading Day on the fifth (5th) Trading
Day after such liquidated damages begin to accrue) for each Trading Day after
such Share Delivery Deadline until such certificates are delivered or Holder
rescinds such conversion. Nothing herein shall limit a Holder’s right to pursue
actual damages or declare an Event of Default pursuant to Section 4 hereof for
the Company’s failure to deliver Conversion Shares within the period specified
herein and the Holder shall have the right to pursue all remedies available to
it hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief. The exercise of any such rights
shall not prohibit the Holder from seeking to enforce damages pursuant to any
other Section hereof or under applicable law.

 

 

 

 

(iii)        Registration; Book-Entry. The Company shall maintain a register
(the “Register”) for the recordation of the names and addresses of the Holders
of each Debenture and the principal amount of the Debentures held by such
Holders (the “Registered Debentures”). The entries in the Register shall be
conclusive and binding for all purposes absent manifest error. The Company and
the Holders of the Debentures shall treat each Person whose name is recorded in
the Register as the owner of a Debenture for all purposes, including, without
limitation, the right to receive payments of Principal and Interest hereunder,
notwithstanding notice to the contrary. A Registered Debenture may be assigned
or sold in whole or in part only by registration of such assignment or sale on
the Register. Upon its receipt of a request to assign or sell all or part of any
Registered Debenture by a Holder, the Company shall record the information
contained therein in the Register and issue one or more new Registered
Debentures in the same aggregate principal amount as the principal amount of the
surrendered Registered Debenture to the designated assignee or transferee
pursuant to Section 19. Notwithstanding anything to the contrary set forth in
this Section 3, upon conversion of any portion of this Debenture in accordance
with the terms hereof, the Holder shall not be required to physically surrender
this Debenture to the Company unless (A) the full Conversion Amount represented
by this Debenture is being converted (in which event this Debenture shall be
delivered to the Company as contemplated by Section 3(c)(i)) or (B) the Holder
has provided the Company with prior written notice (which notice may be included
in a Conversion Notice) requesting reissuance of this Debenture upon physical
surrender of this Debenture. The Company shall update the Register to reflect
the Principal, Interest and Late Charges converted and/or paid (as the case may
be) and the dates of such conversions and/or payments (as the case may be) or
shall use such other method, reasonably satisfactory to the Holder and the
Company, so as not to require physical surrender of this Debenture upon
conversion.

 

(iv)        Failure to Deliver Certificates. If, in the case of any Conversion
Notice, such certificate or certificates are not delivered to or as directed by
the applicable Holder by the Share Delivery Deadline, the Holder shall be
entitled to elect by written notice to the Company at any time on or before its
receipt of such certificate or certificates, to rescind such Conversion, in
which event the Company shall promptly return to the Holder any original
Debenture delivered to the Company and the Holder shall promptly return to the
Company the Common Stock certificates issued to such Holder pursuant to the
rescinded Conversion Notice.

 

(d)          Limitations on Conversions.

 

(i)           Beneficial Ownership. Notwithstanding anything to the contrary
contained in this Debenture, this Debenture shall not be convertible by the
Holder hereof, and the Company shall not effect any conversion of this Debenture
or otherwise issue any shares of Common Stock pursuant hereto, to the extent
(but only to the extent) that after giving effect to such conversion or other
share issuance hereunder the Holder (together with its affiliates) would
beneficially own in excess of [4.99]% (the “Maximum Percentage”) of the Common
Stock. To the extent the above limitation applies, the determination of whether
this Debenture shall be convertible (vis-à-vis other convertible, exercisable or
exchangeable securities owned by the Holder or any of its affiliates) shall,
subject to such Maximum Percentage limitation, be determined on the basis of the
first submission to the Company for conversion, exercise or exchange (as the
case may be). No prior inability to convert this Debenture, or to issue shares
of Common Stock, pursuant to this paragraph shall have any effect on the
applicability of the provisions of this paragraph with respect to any subsequent
determination of convertibility. For purposes of this paragraph, beneficial
ownership and all determinations and calculations (including, without
limitation, with respect to calculations of percentage ownership) shall be
determined in accordance with Section 13(d) of the 1934 Act (as defined in the
Purchase Agreement) and the rules and regulations promulgated thereunder. The
provisions of this paragraph shall be implemented in a manner otherwise than in
strict conformity with the terms of this paragraph to correct this paragraph (or
any portion hereof) which may be defective or inconsistent with the intended
Maximum Percentage beneficial ownership limitation herein contained or to make
changes or supplements necessary or desirable to properly give effect to such
Maximum Percentage limitation. The limitations contained in this paragraph shall
apply to a successor Holder of this Debenture. The holders of Common Stock shall
be third party beneficiaries of this paragraph and the Company may not waive
this paragraph without the consent of holders of a majority of its Common Stock.
For any reason at any time, upon the written or oral request of the Holder, the
Company shall within one (1) Business Day confirm orally and in writing to the
Holder the number of shares of Common Stock then outstanding, including by
virtue of any prior conversion or exercise of convertible or exercisable
securities into Common Stock, including, without limitation, pursuant to this
Debenture or securities issued pursuant to the Purchase Agreement. By written
notice to the Company, any Holder may increase or decrease the Maximum
Percentage to any other percentage not in excess of [9.99] % specified in such
notice; provided that (i) any such increase will not be effective until the 61st
day after such notice is delivered to the Company, and (ii) any such increase or
decrease will apply only to the Holder sending such notice and not to any other
holder of Debentures. For the avoidance of doubt, solely with respect to the
calculations in this Section 3(d)(i), shares of Common Stock that may not be
issued to the Holder pursuant to Sections 3(d)(ii)or 10(b) hereof shall be
disregarded for purposes of determining the number of shares of Common Stock
issuable upon a conversion or other issuance hereunder until such time, if any,
as such applicable restrictions or prohibitions no longer apply.

 

 

 

 

(ii)         [Principal Market Regulation. The Company shall not issue in excess
of an aggregate of [_____]1 shares of Common Stock (as adjusted for stock
splits, combinations or similar transactions after the date hereof) (the
“Exchange Cap”) upon conversion of the Debentures or otherwise pursuant to the
terms of the Debentures, and no Holder shall be issued in the aggregate, upon
conversion of any Debentures or otherwise pursuant to the terms of the
Debentures, shares of Common Stock in an amount greater than the product of (i)
the Exchange Cap as of the Issuance Date multiplied by (ii) the quotient of (1)
the original principal amount of Debentures issued to such Holder pursuant to
the Purchase Agreement on the Closing Date divided by (2) the aggregate original
principal amount of all Debentures issued to the Holders pursuant to the
Purchase Agreement on the Closing Date (with respect to each Holder, the
“Exchange Cap Allocation”). In the event that any Holder shall sell or otherwise
transfer any of such Holder’s Debentures, the transferee shall be allocated a
pro rata portion of such Holder’s Exchange Cap Allocation with respect to such
portion of such Debentures so transferred, and the restrictions of the prior
sentence shall apply to such transferee with respect to the portion of the
Exchange Cap Allocation so allocated to such transferee. Upon conversion and
exercise in full of a holder’s Debentures, the difference (if any) between such
holder’s Exchange Cap Allocation and the number of shares of Common Stock
actually issued to such Holder upon such Holder's conversion in full of such
Debentures shall be allocated to the respective Exchange Cap Allocations of the
remaining Holders of Debentures on a pro rata basis in proportion to the shares
of Common Stock underlying the Debentures then held by each such Holder.]2

 

4.           RIGHTS UPON EVENT OF DEFAULT.

 

(a)          Event of Default. Each of the following events shall constitute an
“Event of Default”:   

 

(i)          the failure of the applicable Registration Statement (as defined in
the Registration Rights Agreement) to be filed with the SEC on or prior to the
date that is ten (10) days after the applicable Filing Deadline (as defined in
the Registration Rights Agreement) or the failure of the applicable Registration
Statement to be declared effective by the SEC on or prior to the date that is
thirty (30) days after the applicable Effectiveness Deadline (as defined in the
Registration Rights Agreement) and the Holder does not then have the right to
sell all of such Holder’s Registrable Securities without restriction pursuant to
Rule 144 (including, without limitation, volume limitations);

 



 



1 Insert 19.99% of outstanding shares prior to signing date.

2 Include if Stockholder Approval has not been obtained.

 

 

 

 

(ii)         while the applicable Registration Statement is required to be
maintained effective pursuant to the terms of the Registration Rights Agreement,
the effectiveness of the applicable Registration Statement lapses for any reason
(including, without limitation, the issuance of a stop order) or such
Registration Statement (or the prospectus contained therein) is unavailable to
any holder of Registrable Securities (as defined in the Registration Rights
Agreement) for sale of all of such holder’s Registrable Securities in accordance
with the terms of the Registration Rights Agreement, and (I) such lapse or
unavailability continues for a period of twenty (20) consecutive days or for
more than an aggregate of thirty (30) days in any 365-day period (excluding days
during an Allowable Grace Period (as defined in the Registration Rights
Agreement)) and (II) any such holder does not then have the right to sell all of
such holder’s Registrable Securities without restriction pursuant to Rule 144
(including, without limitation, volume limitations);

 

(iii)         the suspension from trading or the failure of the Common Stock to
be trading or listed (as applicable) on an Eligible Market for a period of
twenty (20) consecutive days or for more than an aggregate of thirty (30) days
in any 365-day period;

 

(iv)         the Company’s failure to cure a Conversion Failure or a Delivery
Failure (as defined in the Warrants) by delivery of the required number of
shares of Common Stock within five (5) Trading Days after the applicable
Conversion Date or exercise date (as the case may be) (it being understood that
a Conversion Failure or Delivery Failure shall not be deemed to have occurred
for purposes of this Section 4(a)(iv) to the extent the Company has complied
with the terms and conditions of Sections 3(d) or 10(b) of this Debenture, and
paid such applicable cash consideration to the Holder in lieu of such applicable
delivery of shares of Common Stock);

 

(v)         at any time following the tenth (10th) consecutive day after the six
months after the Issuance Date that the Holder’s Authorized Share Allocation is
less than the number of shares of Common Stock that the Holder would then be
entitled to receive upon a conversion of the full Conversion Amount of this
Debenture (without regard to any limitations on conversion set forth in Section
3(d) or otherwise);

 

(vi)         the Company’s or any Subsidiary’s (as defined in the Purchase
Agreement) failure to pay to the Holder any amount of Principal, Interest, Late
Charges or other amounts when and as due under this Debenture (including,
without limitation, the Company’s or any Subsidiary’s failure to pay any
redemption payments or amounts hereunder) or any other Transaction Document (as
defined in the Purchase Agreement) or any other agreement, document, certificate
or other instrument delivered in connection with the transactions contemplated
hereby and thereby, except, in the case of a failure to pay Interest, Late
Charges or such other amounts when and as due, in which case only if such
failure remains uncured for a period of at least five (5) days;

 

(vii)        the Company fails to remove any restrictive legend on any
certificate or any shares of Common Stock issued to the Holder upon conversion
or exercise (as the case may be) of any Securities acquired by the Holder under
the Purchase Agreement (including this Debenture) as and when required by such
Securities or the Purchase Agreement, unless otherwise then prohibited by
applicable federal securities laws, and any such failure remains uncured for at
least five (5) days;

 

(viii)       [Intentionally Omitted];

 

(ix)         bankruptcy, insolvency, reorganization or liquidation proceedings
or other proceedings for the relief of debtors shall be instituted by or against
the Company or any Subsidiary and, if instituted against the Company or any
Subsidiary by a third party, shall not be dismissed within forty-five (45) days
of their initiation;

 

 

 

 

(x)         the commencement by the Company or any Subsidiary of a voluntary
case or proceeding under any applicable federal, state or foreign bankruptcy,
insolvency, reorganization or other similar law or of any other case or
proceeding to be adjudicated a bankrupt or insolvent, or the consent by it to
the entry of a decree, order, judgment or other similar document in respect of
the Company or any Subsidiary in an involuntary case or proceeding under any
applicable federal, state or foreign bankruptcy, insolvency, reorganization or
other similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable federal, state or foreign
law, or the consent by it to the filing of such petition or to the appointment
of or taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or any Subsidiary or of
any substantial part of its property, or the making by it of an assignment for
the benefit of creditors, or the execution of a composition of debts, or the
occurrence of any other similar federal, state or foreign proceeding, or the
admission by it in writing of its inability to pay its debts generally as they
become due, the taking of corporate action by the Company or any Subsidiary in
furtherance of any such action or the taking of any action by any secured
creditor of the Company or any Subsidiary to commence a Uniform Commercial Code
(“UCC”) foreclosure sale or any other similar action under federal, state or
foreign law;

 

(xi)         the entry by a court of (i) a decree, order, judgment or other
similar document in respect of the Company or any Subsidiary of a voluntary or
involuntary case or proceeding under any applicable federal, state or foreign
bankruptcy, insolvency, reorganization or other similar law or (ii) a decree,
order, judgment or other similar document adjudging the Company or any
Subsidiary as bankrupt or insolvent, or approving as properly filed a petition
seeking liquidation, reorganization, arrangement, adjustment or composition of
or in respect of the Company or any Subsidiary under any applicable federal,
state or foreign law or (iii) a decree, order, judgment or other similar
document appointing a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or any Subsidiary or of
any substantial part of its property, or ordering the winding up or liquidation
of its affairs, and the continuance of any such decree, order, judgment or other
similar document or any such other decree, order, judgment or other similar
document unstayed and in effect for a period of forty-five (45) consecutive
days;

 

(xii)        a final judgment or judgments for the payment of money aggregating
in excess of $1,000,000 are rendered against the Company and/or any of its
Subsidiaries and which judgments are not, within thirty (30) days after the
entry thereof, bonded, discharged or stayed pending appeal, or are not
discharged within thirty (30) days after the expiration of such stay; provided,
however, any judgment which is covered by insurance or an indemnity from a
credit worthy party shall not be included in calculating the $1,000,000 amount
set forth above so long as liability has been accepted by the insurance carrier
or the Company provides the Holder a written statement from such indemnity
provider (which written statement shall be reasonably satisfactory to the
Holder) to the effect that such judgment is covered by an indemnity and the
Company or such Subsidiary (as the case may be) will receive the proceeds of
such indemnity within thirty (30) days of the issuance of such judgment;

 

(xiii)       either (i) the Company and/or any Subsidiary, individually or in
the aggregate, fails to pay, when due, or within any applicable grace period,
any payment with respect to any Indebtedness in excess of $500,000 due to any
third party (other than, with respect to unsecured Indebtedness only, payments
contested by the Company and/or such Subsidiary (as the case may be) in good
faith by proper proceedings and with respect to which adequate reserves have
been set aside for the payment thereof in accordance with GAAP) or is otherwise
in breach or violation of any agreement for monies owed or owing in an amount in
excess of $500,000, which breach or violation permits the other party thereto to
declare a default or otherwise accelerate amounts due thereunder, or (ii) the
occurrence of a default or event of default under any agreement binding the
Company or any Subsidiary, which default or event of default would or is likely
to have a material adverse effect on the business, assets, operations (including
results thereof), liabilities, properties, condition (including financial
condition) or prospects of the Company and its Subsidiaries, in the aggregate;

 

(xiv)       other than as specifically set forth in another clause of this
Section 4(a), the Company or any Subsidiary breaches in any material respect any
representation, warranty, covenant or other term or condition of any Transaction
Document, except, in the case of a breach of a covenant or other term or
condition that is curable, only if such breach remains uncured for a period of
five (5) consecutive Trading Days;

 

(xv)        a false or inaccurate certification (including a false or inaccurate
deemed certification) by the Company that the Equity Conditions are satisfied,
that there has been no Equity Conditions Failure or as to whether any Event of
Default has occurred;

 

 

 

 

(xvi)       any breach or failure in any respect by the Company or any
Subsidiary to comply with any provision of Section 13 of this Debenture;

 

(xvii)      any Material Adverse Effect (as defined in the Purchase Agreement)
occurs;

 

(xviii)     a proceeding shall be commenced by the Company or any Subsidiary or
any governmental authority having jurisdiction over any of them, seeking to
establish the invalidity or unenforceability of any Transaction Document;

 

(xix)       any Event of Default (as defined in the Other Debentures) occurs
with respect to any Other Debentures.

 

(b)          Notice of an Event of Default; Redemption Right. Upon the
occurrence of an Event of Default with respect to this Debenture or any Other
Debenture, the Company shall within one (1) Business Day deliver written notice
thereof via facsimile and overnight courier (with next day delivery specified)
(an “Event of Default Notice”) to the Holder. At any time during the period
commencing on the earlier of the Holder’s receipt of an Event of Default Notice
and the Holder becoming aware of an Event of Default and, solely to the extent
the Company has delivered an Event of Default Notice with respect to each such
Event of Default then outstanding, and ending on the later of (x) the date all
such Events of Default have been cured and (y) the fifth (5th) calendar day
following the date of the last Event of Default Notice delivered to the Holder,
the Holder may require the Company to redeem all or any portion of this
Debenture by delivering written notice thereof (the “Event of Default Redemption
Notice”) to the Company, which Event of Default Redemption Notice shall indicate
the portion of this Debenture the Holder is electing to redeem. Each portion of
this Debenture subject to redemption by the Company pursuant to this Section
4(b) shall be redeemed by the Company at a price equal to the greater of (i) the
product of (A) the Conversion Amount to be redeemed multiplied by (B) the
Redemption Premium and (ii) the product of (X) the Conversion Rate with respect
to the Conversion Amount in effect at such time as the Holder delivers an Event
of Default Redemption Notice multiplied by (Y) the product of (1) the Redemption
Premium multiplied by (2) the greatest Closing Sale Price of the Common Stock on
any Trading Day during the period commencing on the fifth (5th) Trading Day
prior to the date of the Event of Default Redemption Notice and ending on the
Trading Day immediately prior to the date the Company makes the entire payment
required to be made under this Section 4(b) (the “Event of Default Redemption
Price”). Redemptions required by this Section 4(b) shall be made in accordance
with the provisions of Section 12. To the extent redemptions required by this
Section 4(b) are deemed or determined by a court of competent jurisdiction to be
prepayments of this Debenture by the Company, such redemptions shall be deemed
to be voluntary prepayments. Notwithstanding anything to the contrary in this
Section 4, but subject to Section 3(d), until the Event of Default Redemption
Price (together with any Late Charges thereon) is paid in full, the Conversion
Amount submitted for redemption under this Section 4(b) (together with any Late
Charges thereon) may be converted, in whole or in part, by the Holder into
Common Stock pursuant to the terms of this Debenture. In the event of the
Company’s redemption of any portion of this Debenture under this Section 4(b),
the Holder’s damages would be uncertain and difficult to estimate because of the
parties’ inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the Holder.
Accordingly, any redemption premium due under this Section 4(b) is intended by
the parties to be, and shall be deemed, a reasonable estimate of the Holder’s
actual loss of its investment opportunity and not as a penalty.

 

 

 

 

5.           RIGHTS UPON FUNDAMENTAL TRANSACTION.

 

(a)         Assumption. If, at any time while this Debenture is outstanding (i)
the Company effects any merger or consolidation of the Company with or into
another Person, in which the Company is not the survivor or the stockholders of
the Company immediately prior to such merger or consolidation do not own,
directly or indirectly, at least 50% of the voting securities of the surviving
entity, (ii) the Company effects any sale of all or substantially all of its
assets or a majority of its Common Stock is acquired by a third party, in each
case, in one or a series of related transactions, (iii) any tender offer or
exchange offer (whether by the Company or another Person) is completed pursuant
to which all or substantially all of the holders of Common Stock are permitted
to tender or exchange their shares for other securities, cash or property, or
(iv) the Company effects any reclassification of the Common Stock or any
compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property (other than
as a result of a subdivision or combination of shares of Common Stock covered by
Section 7(a) below) (in any such case, a “Fundamental Transaction”), then the
Holder shall have the right thereafter to receive, upon conversion of this
Debenture, the same amount and kind of securities, cash or property as it would
have been entitled to receive upon the occurrence of such Fundamental
Transaction if it had been, immediately prior to such Fundamental Transaction,
the holder of the number of shares of Common Stock then issuable upon conversion
in full of this Debenture without regard to any limitations on exercise
contained herein (the “Alternate Consideration”), and the Holder shall no longer
have the right to receive any shares of Common Stock upon conversion of this
Debenture. If holders of Common Stock are given any choice as to the securities,
cash or property to be received in a Fundamental Transaction, then the Holder
shall be given the same choice as to the Alternate Consideration it receives
upon any conversion of this Debenture following such Fundamental Transaction.
The Company shall not effect any such Fundamental Transaction unless prior to or
simultaneously with the consummation thereof, any successor to the Company,
surviving entity or the corporation purchasing or otherwise acquiring such
assets or other appropriate corporation or Person shall assume the obligation to
deliver to the Holder, such Alternate Consideration as, in accordance with the
foregoing provisions, the Holder may be entitled to receive, and the other
obligations under this Warrant. The provisions of this paragraph (c) shall
similarly apply to subsequent transactions of an analogous type to any
Fundamental Transaction. The Company shall cause any Successor Entity to assume
in writing all of the obligations of the Company under this Debenture and the
other Transaction Documents (as defined in the Purchase Agreement) in accordance
with the provisions of this Section 5(a) pursuant to written agreements in form
and substance reasonably satisfactory to the Holder and approved by the Holder
(without unreasonable delay) prior to such Fundamental Transaction and shall, at
the option of the holder of this Debenture, deliver to the Holder in exchange
for this Debenture a security of the Successor Entity evidenced by a written
instrument substantially similar in form and substance to this Debenture that is
convertible for a corresponding number of shares of capital stock of such
Successor Entity (or its parent entity) equivalent to the shares of Common Stock
acquirable and receivable upon conversion of this Debenture (without regard to
any limitations on the conversion of this Debenture) prior to such Fundamental
Transaction, and with a conversion price that applies the conversion price
hereunder to such shares of capital stock (but taking into account the relative
value of the shares of Common Stock pursuant to such Fundamental Transaction and
the value of such shares of capital stock, such number of shares of capital
stock and such conversion price being for the purpose of protecting the economic
value of this Debenture immediately prior to the consummation of such
Fundamental Transaction), and that is reasonably satisfactory in form and
substance to the Holder. Upon the occurrence of any such Fundamental
Transaction, the Successor Entity shall succeed to, and be substituted for (so
that from and after the date of such Fundamental Transaction, the provisions of
this Debenture and the other Transaction Documents referring to the “Company”
shall refer instead to the Successor Entity), and may exercise every right and
power of the Company and shall assume all of the obligations of the Company
under this Debenture and the other Transaction Documents with the same effect as
if such Successor Entity had been named as the Company herein.

 

(b)         Other Corporate Events. In addition to and not in substitution for
any other rights hereunder, prior to the consummation of any Fundamental
Transaction pursuant to which holders of shares of Common Stock are entitled to
receive securities or other assets with respect to or in exchange for shares of
Common Stock (a “Corporate Event”), the Company shall make appropriate provision
to insure that the Holder will thereafter have the right to receive upon a
conversion of this Debenture (i) in addition to the shares of Common Stock
receivable upon such conversion, such securities or other assets to which the
Holder would have been entitled with respect to such shares of Common Stock had
such shares of Common Stock been held by the Holder upon the consummation of
such Corporate Event (without taking into account any limitations or
restrictions on the convertibility of this Debenture) or (ii) in lieu of the
shares of Common Stock otherwise receivable upon such conversion, such
securities or other assets received by the holders of shares of Common Stock in
connection with the consummation of such Corporate Event in such amounts as the
Holder would have been entitled to receive had this Debenture initially been
issued with conversion rights for the form of such consideration (as opposed to
shares of Common Stock) at a conversion rate for such consideration commensurate
with the Conversion Rate. Provision made pursuant to the preceding sentence
shall be in a form and substance reasonably satisfactory to the Holder. The
provisions of this Section 6 shall apply similarly and equally to successive
Corporate Events and shall be applied without regard to any limitations on the
conversion or redemption of this Debenture.

 

 

 

 

6.          RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER CORPORATE
EVENTS.   In addition to any adjustments pursuant to Section 7 below, if at any
time the Company grants, issues or sells any Options, Convertible Securities or
rights to purchase stock, warrants, securities or other property pro rata to the
record holders of any class of Common Stock (the “Purchase Rights”), then the
Holder will be entitled to acquire, upon the terms applicable to such Purchase
Rights, the aggregate Purchase Rights which the Holder could have acquired if
the Holder had held the number of shares of Common Stock acquirable upon
complete conversion of this Debenture (without taking into account any
limitations or restrictions on the convertibility of this Debenture) immediately
before the date on which a record is taken for the grant, issuance or sale of
such Purchase Rights, or, if no such record is taken, the date as of which the
record holders of Common Stock are to be determined for the grant, issue or sale
of such Purchase Rights (provided, however, to the extent that the Holder’s
right to participate in any such Purchase Right would result in the Holder
exceeding the Maximum Percentage, then the Holder shall not be entitled to
participate in such Purchase Right to such extent (or beneficial ownership of
such shares of Common Stock as a result of such Purchase Right to such extent)
and such Purchase Right to such extent shall be held in abeyance for the Holder
until such time, if ever, as its right thereto would not result in the Holder
exceeding the Maximum Percentage).

 

7.           RIGHTS UPON ISSUANCE OF OTHER SECURITIES.

 

(a)          Stock Dividends and Splits. If the Company, at any time while this
Debenture is outstanding, (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock, (ii) subdivides its outstanding shares of Common Stock
into a larger number of shares, (iii) combines its outstanding shares of Common
Stock into a smaller number of shares or (iv) issues by reclassification of
shares of Common Stock any shares of capital stock of the Company, then in each
such case the Conversion Price shall be adjusted to a price determined by
multiplying the Conversion Price in effect immediately prior to the effective
date of such event by a fraction, the numerator of which shall be the number of
shares of Common Stock outstanding on such effective date immediately before
giving effect to such event and the denominator of which shall be the number of
shares of Common Stock outstanding immediately after giving effect to such
event. Any adjustment made pursuant to clause (i) of this paragraph shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution, and any
adjustment pursuant to clause (ii), (iii) or (iv) of this paragraph shall become
effective immediately after the effective date of such subdivision, combination
or reclassification.

 

(b)         Pro Rata Distributions. If the Company, at any time while this
Debenture is outstanding, distributes to all holders of Common Stock for no
consideration (i) evidences of its indebtedness, (ii) any security (other than a
distribution of Common Stock covered by the preceding paragraph) or (iii) rights
or warrants to subscribe for or purchase any security, or (iv) any other asset,
including cash (in each case, “Distributed Property”), then, upon any conversion
of this Debenture that occurs after the record date fixed for determination of
stockholders entitled to receive such distribution, the Holder shall be entitled
to receive, in addition to the Conversion Shares otherwise issuable upon such
exercise (if applicable), the Distributed Property that such Holder would have
been entitled to receive in respect of such number of Conversion Shares had the
Holder been the record holder of such Conversion Shares immediately prior to
such record date.

 

8.           SUBSEQUENT SALES OF SECURITIES.

 

(a)          Through and until the one year anniversary of the Issuance Date, if
the Company shall issue or sell any shares of Common Stock (as actually issued
or, pursuant to paragraph (ii) below, deemed to be issued) for a consideration
per share less than the Conversion Price in effect immediately prior to such
issue or sale, then immediately upon such issue or sale the Exercise Price shall
automatically be adjusted to a price equal to the price paid per share in such
sale or issue; provided, however, that in no event shall the Conversion Price be
adjusted to a price less than $0.50 per share (as the same may be adjusted for
any actions described in Sections 7(a) and 7(b) hereof.

 

(b)          For the purposes of paragraph (a) above, none of the following
issuances shall be considered the issuance or sale of Common Stock:

 

 

 

 

(i)           the issuance of Common Stock upon the conversion of any
Convertible Securities outstanding as of the Issuance Date, including the
Warrants. “Convertible Securities” shall mean any bonds, debentures, notes or
other evidences of indebtedness, and any warrants, shares or any other
securities convertible into, exercisable for, or exchangeable for Common Stock,
provided that such securities have not been amended since the date of the
Purchase Agreement to increase the number of such securities or to decrease the
exercise price, exchange price or conversion price of such securities;

 

(ii)          the issuance of shares of Common Stock (or options to purchase
shares of Common Stock) to employees or directors of the Company under a stock
plan approved by the Company’s Board of Directors (not including the reissuance
of shares repurchased by the Company from employees of the Company); and

 

(iii)         the sale of shares of Common Stock pursuant to that certain
Purchase Agreement, dated December 3, 2013, by and between the Company and
Lincoln Park Capital Fund, LLC resulting in aggregate gross proceeds, after the
Issuance Date, to the Company of up to, but not more than, $5,000,000; and

 

(iv)        the issuance of the Debentures or Warrants pursuant to the Purchase
Agreement, and the issuance of any Securities (as defined in the Purchase
Agreement) upon conversion or exercise of, or payment of interest on, any
Debentures or Warrants, as applicable.

 

(c)          For the purposes of paragraph (a) above, the following
subparagraphs (i) to (iii), inclusive, shall also be applicable:

 

(A)         In case at any time the Company shall grant any rights to subscribe
for, or any rights or options to purchase, Convertible Securities, whether or
not such rights or options or the right to convert or exchange any such
Convertible Securities are immediately exercisable, and the price per share for
which Common Stock is issuable upon the exercise of such rights or options or
upon conversion or exchange of such Convertible Securities (determined by
dividing (x) the total amount, if any, received or receivable by the Company as
consideration for the granting of such rights or options, plus the minimum
aggregate amount of additional consideration payable to the Company upon the
exercise of such rights or options, plus, in the case of any such rights or
options which relate to such Convertible Securities, the minimum aggregate
amount of additional consideration, if any, payable upon the issue or sale of
such Convertible Securities and upon the conversion or exchange thereof, by (y)
the total maximum number of shares of Common Stock issuable upon the exercise of
such rights or options or upon the conversion or exchange of all such
Convertible Securities issuable upon the exercise of such rights or options)
shall be less than the Conversion Price in effect immediately prior to the time
of the granting of such rights or options, then the total maximum number of
shares of Common Stock issuable upon the exercise of such rights or options or
upon conversion or exchange of the total maximum amount of such Convertible
Securities issuable upon the exercise of such rights or options shall (as of the
date of granting of such rights or options) be deemed to be outstanding and to
have been issued for such price per share.

 

(B)         In case at any time the Company shall issue or sell any Convertible
Securities, whether or not the rights to exchange or convert thereunder are
immediately exercisable, and the price per share for which Common Stock is
issuable upon such conversion or exchange (determined by dividing (x) the total
amount received or receivable by the Company as consideration for the issue or
sale of such Convertible Securities, plus the minimum aggregate amount of
additional consideration, if any, payable to the Company upon the conversion or
exchange thereof, by (y) the total maximum number of shares of Common Stock
issuable upon the conversion or exchange of all such Convertible Securities)
shall be less than the Conversion Price in effect immediately prior to the time
of such issue or sale, then the total maximum number of shares of Common Stock
issuable upon conversion or exchange of such Convertible Securities shall (as of
the date of the issue or sale of such Convertible Securities) be deemed to be
outstanding and to have been issued for such price per share, provided that if
any such issue or sale of such Convertible Securities is made upon exercise of
any rights to subscribe for or to purchase or any option to purchase any such
Convertible Securities for which adjustments of the conversion price have been
or are to be made pursuant to other provisions of this paragraph (C), no further
adjustment of the conversion price shall be made by reason of such issue or
sale.

 

 

 

 

(C)         In case at any time any shares of Common Stock or Convertible
Securities or any rights or options to purchase any such Common Stock, or
Convertible Securities shall be issued or sold for cash, the consideration
received therefor shall be deemed to be the amount received by the Company
therefor. In case any shares of Common Stock or Convertible Securities or any
rights or options to purchase any such Common Stock or Convertible Securities
shall be issued or sold for a consideration other than cash, the amount of the
consideration other than cash received by the Company shall be deemed to be the
fair value of such consideration as determined by the board of directors.

 

9.           NONCIRCUMVENTION. The Company hereby covenants and agrees that the
Company will not, by amendment of its Certificate of Incorporation (as defined
in the Purchase Agreement), Bylaws (as defined in the Purchase Agreement) or
through any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Debenture, and will at all times in good faith carry out all of the
provisions of this Debenture and take all action as may be required to protect
the rights of the Holder of this Debenture. Without limiting the generality of
the foregoing, the Company (i) shall not increase the par value of any shares of
Common Stock receivable upon conversion of this Debenture above the Conversion
Price then in effect, (ii) shall take all such actions as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable shares of Common Stock upon the conversion of this Debenture,
and (iii) shall, so long as any of the Debentures are outstanding, take all
action necessary to reserve and keep available out of its authorized and
unissued shares of Common Stock, solely for the purpose of effecting the
conversion of the Debentures, the maximum number of shares of Common Stock as
shall from time to time be necessary to effect the conversion of the Debentures
then outstanding (without regard to any limitations on conversion).

 

10.         RESERVATION OF AUTHORIZED SHARES.

 

(a)          Reservation. The Company shall reserve a number of shares of Common
Stock for each of the Debentures equal to 135% (or 100% if the Stockholder
Approval has not been obtained) of the entire Conversion Rate with respect to
the entire Conversion Amount of each such Debenture as of the Issuance Date. So
long as any of the Debentures are outstanding, the Company shall take all action
necessary to reserve and keep available out of its authorized and unissued
Common Stock, solely for the purpose of effecting the conversion of the
Debentures, 135% (or 100% if the Stockholder Approval has not been obtained) of
the number of shares of Common Stock as shall from time to time be necessary to
effect the conversion of all of the Debentures then outstanding, provided that
at no time shall the number of shares of Common Stock so reserved be less than
the number of shares required to be reserved by the previous sentence (without
regard to any limitations on conversions) (the “Required Reserve Amount”). The
initial number of shares of Common Stock reserved for conversions of the
Debentures and each increase in the number of shares so reserved shall be
allocated pro rata among the holders of the Debentures based on the original
principal amount of the Debentures held by each holder on the Closing Date or
increase in the number of reserved shares (as the case may be) (the “Authorized
Share Allocation”). In the event that a holder shall sell or otherwise transfer
any of such holder’s Debentures, each transferee shall be allocated a pro rata
portion of such holder’s Authorization Share Allocation. Any shares of Common
Stock reserved and allocated to any Person which ceases to hold any Debentures
shall be allocated to the remaining holders of Debentures, pro rata based on the
principal amount of the Debentures then held by such holders.

 

 

 

 

(b)          Insufficient Authorized Shares. If, notwithstanding Section 10(a),
and not in limitation thereof, at any time while any of the Debentures remain
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon conversion of the Debentures at least a number of shares of Common
Stock equal to the Required Reserve Amount (an “Authorized Share Failure”), then
the Company shall immediately take all action necessary to increase the
Company’s authorized shares of Common Stock to an amount sufficient to allow the
Company to reserve the Required Reserve Amount for the Debentures then
outstanding. Without limiting the generality of the foregoing sentence, as soon
as practicable after the date of the occurrence of an Authorized Share Failure,
but in no event later than ninety (90) days after the occurrence of such
Authorized Share Failure, the Company shall hold a meeting of its stockholders
for the approval of an increase in the number of authorized shares of Common
Stock. In connection with such meeting, the Company shall provide each
stockholder with a proxy statement and shall use its best efforts to solicit its
stockholders’ approval of such increase in authorized shares of Common Stock and
to cause its board of directors to recommend to the stockholders that they
approve such proposal. In the event that the Company is prohibited from issuing
shares of Common Stock upon any conversion due to the failure by the Company to
have sufficient shares of Common Stock available out of the authorized but
unissued shares of Common Stock (such unavailable number of shares of Common
Stock, the “Authorization Failure Shares”), in lieu of delivering such
Authorization Failure Shares to the Holder, the Company shall pay cash in
exchange for the redemption of such portion of the Conversion Amount convertible
into such Authorization Failure Shares at a price equal to the sum of (i) the
product of (x) such number of Authorization Failure Shares and (y) the Closing
Sale Price on the Trading Day immediately preceding the date the Holder delivers
the applicable Conversion Notice with respect to such Authorization Failure
Shares to the Company and (ii) to the extent the Holder purchases (in an open
market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Holder of Authorization Failure Shares, any
brokerage commissions and other out-of-pocket expenses, if any, of the Holder
incurred in connection therewith

 

11.         REDEMPTIONS.

 

(a)          Mechanics. If the Company receives an Event of Default Redemption
Notice, the Company shall deliver the applicable Event of Default Redemption
Price to the Holder in cash within five (5) Business Days after the Company’s
receipt of the Holder’s Event of Default Redemption Notice. In the event of a
redemption of less than all of the Conversion Amount of this Note, if requested
by Holder, the Company shall promptly cause to be issued and delivered to the
Holder a new Debenture (in accordance with Section 18(d)) representing the
outstanding Principal which has not been redeemed. In the event that the Company
does not pay the applicable Redemption Price to the Holder within the time
period required, at any time thereafter and until the Company pays such unpaid
Redemption Price in full, the Holder shall have the option, in lieu of
redemption, to require the Company to promptly return to the Holder all or any
portion of this Debenture representing the Conversion Amount that was submitted
for redemption and for which the applicable Redemption Price (together with any
Late Charges thereon) has not been paid. Upon the Company’s receipt of such
notice, (x) the applicable Redemption Notice shall be null and void with respect
to such Conversion Amount, (y) the Company shall immediately return this
Debenture, or issue a new Debenture (in accordance with Section 18(d)), to the
Holder, and in each case the principal amount of this Debenture or such new
Debenture (as the case may be) shall be increased by an amount equal to any
accrued and unpaid Late Charges with respect thereto and (z) the Conversion
Price of this Debenture or such new Debentures (as the case may be) shall be
automatically adjusted with respect to each conversion effected thereafter by
the Holder to the applicable Event of Default Conversion Price. The Holder’s
delivery of a notice voiding a Redemption Notice and exercise of its rights
following such notice shall not affect the Company’s obligations to make any
payments of Late Charges which have accrued prior to the date of such notice
with respect to the Conversion Amount subject to such notice.

 

(b)          Redemption by Other Holders. Upon the Company’s receipt of notice
from any of the holders of the Other Debentures for redemption or repayment as a
result of an event or occurrence substantially similar to the events or
occurrences described in Section 4(b), Section 5(b) or Section 8 (each, an
“Other Redemption Notice”), the Company shall immediately, but no later than one
(1) Business Day of its receipt thereof, forward to the Holder by facsimile a
copy of such notice. If the Company receives a Redemption Notice and one or more
Other Redemption Notices, during the seven (7) Business Day period beginning on
and including the date which is three (3) Business Days prior to the Company’s
receipt of the Holder’s applicable Redemption Notice and ending on and including
the date which is three (3) Business Days after the Company’s receipt of the
Holder’s applicable Redemption Notice and the Company is unable to redeem all
principal, interest and other amounts designated in such Redemption Notice and
such Other Redemption Notices received during such seven (7) Business Day
period, then the Company shall redeem a pro rata amount from each holder of the
Debentures (including the Holder) based on the principal amount of the
Debentures submitted for redemption pursuant to such Redemption Notice and such
Other Redemption Notices received by the Company during such seven (7) Business
Day period.

 

 

 

 

12.         VOTING RIGHTS. The Holder shall have no voting rights as the holder
of this Debenture, except as required by law (including, without limitation, the
Delaware General Corporation Law) and as expressly provided in this Debenture.

 

13.         COVENANTS. Until this Debenture has been converted, redeemed or
otherwise satisfied in accordance with their terms:

 

(a)          Rank. All payments due under this Debenture (a) shall rank pari
passu with all Other Debentures and (b) shall be senior to all other
Indebtedness of the Company and its Subsidiaries other than Permitted Senior
Indebtedness.

 

(b)          Incurrence of Indebtedness. Other than Permitted Indebtedness, the
Company shall not, and the Company shall cause each of its Subsidiaries to not,
directly or indirectly, enter into, incur or guarantee, assume or suffer to
exist any Indebtedness for borrowed money of any kind, including, but not
limited to, a guarantee.

 

(c)          Existence of Liens. Other than Permitted Liens, the Company shall
not, directly or indirectly, enter into, allow or suffer to exist any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by the Company
or hereafter acquired or any interest therein or any income or profits therefrom
(collectively, “Liens”).

 

(d)          Restriction on Redemption and Cash Dividends. The Company shall
not, and the Company shall cause each of its Subsidiaries to not, directly or
indirectly, redeem, repurchase or declare or pay any cash dividend or cash
distribution on any of its capital stock, other than (i) repurchases of stock
from former employees, directors, or consultants of the Company under the terms
of applicable repurchase agreements at the original issuance price of such
securities in an aggregate amount not to exceed $250,000 in any fiscal year,
provided that no Event of Default has occurred, is continuing or would exist
after giving effect to the repurchases, (ii) in connection with a reverse stock
split, (iii) pursuant to employee, director or consultant repurchase plans or
other similar agreements or plans, (iv) dividends paid or distributions made by
a Subsidiary to the Company, and (v) payments by the Company in cash, in lieu of
the issuance of fractional shares, upon the exercise of warrants or upon the
conversion or exchange of equity interests of the Company; provided, however, in
the case of clauses (i) and (iii) above the repurchase or redemption price does
not exceed the original consideration paid for such stock or equity interest.

 

(e)          Restriction on Transfer of Assets. The Company shall not, directly
or indirectly, sell, lease, license, assign, transfer, spin-off, split-off,
close, convey or otherwise dispose of any material portion of the assets or
rights of the Company owned or hereafter acquired whether in a single
transaction or a series of related transactions, other than (i) sales, leases,
licenses, assignments, transfers, conveyances and other dispositions of such
assets or rights by the Company that, in the aggregate, do not have a fair
market value in excess of $500,000 in any twelve (12) month period, (ii) sales
of inventory in the ordinary course of business, (iii) licenses of intellectual
property rights of the Company for fair value in an arm’s length transaction in
the ordinary course of its business, (iv) sales of non-inventory equipment not
needed for the Company’s business to one or more third parties for fair value in
an arm’s length transaction, (v) sales of non-inventory equipment to one or more
third parties for fair value in an arm’s length transaction, the proceeds of
which are used to purchase replacement or other assets useful in the Company’s
business within twelve months of such sale, and (vi) without duplication,
Permitted Transfers under (and as defined in) the Loan and Security Agreement
referred to in the definition of “Permitted Senior Indebtedness.”

 

(f)          Maturity of Indebtedness. The Company shall not, and the Company
shall cause each of its Subsidiaries to not, directly or indirectly, permit any
Indebtedness of the Company or any of the Subsidiaries to mature or accelerate
prior to the Maturity Date.

 

 

 

 

(g)          Change in Nature of Business. The Company shall not, and the
Company shall cause each of its Subsidiaries to not, directly or indirectly,
engage in any material line of business substantially different from those lines
of business conducted by the Company and each of its Subsidiaries on the
Issuance Date or any business substantially related or incidental thereto.

 

(h)          Preservation of Existence, Etc. The Company shall maintain and
preserve, and cause each of its Subsidiaries (other than TranS1 GmbH) to
maintain and preserve, its existence, rights and privileges, and become or
remain, and cause each of such Subsidiaries to become or remain, duly qualified
and in good standing in each jurisdiction in which the character of the
properties owned or leased by it or in which the transaction of its business
makes such qualification necessary, except where the failure to be so qualified
or in good standing, as the case may be, would not have or reasonably be
expected to result in a material adverse effect on the business, assets,
operations (including results thereof), liabilities, properties, condition
(including financial condition) or prospects of the Company and such
Subsidiaries, taken as a whole.

 

(i)          Maintenance of Properties, Etc. The Company shall maintain and
preserve, and cause each of its Subsidiaries (other than TranS1 GmbH) to
maintain and preserve, all of its material properties which are necessary or
useful in the proper conduct of its business in good working order and
condition, ordinary wear and tear excepted, and comply, and cause each of such
Subsidiaries to comply, at all times with the material provisions of all leases
to which it is a party as lessee or under which it occupies property, so as to
prevent any loss or forfeiture thereof or thereunder.

 

(j)          Maintenance of Intellectual Property. The Company will, and will
cause each of its Subsidiaries (other than TranS1 GmbH) to, take all action
reasonably necessary or advisable to maintain all of the Intellectual Property
Rights (as defined in the Purchase Agreement) of the Company and/or any of such
Subsidiaries that are necessary or material to the conduct of its business in
full force and effect.

 

(k)          Maintenance of Insurance. The Company shall maintain, and cause
each of its Subsidiaries (other than TranS1 GmbH) to maintain, insurance with
responsible and reputable insurance companies or associations (including,
without limitation, comprehensive general liability, hazard, rent and business
interruption insurance) with respect to its properties (including all real
properties leased or owned by it) and business, in such amounts and covering
such risks as is required by any governmental authority having jurisdiction with
respect thereto or as is carried generally in accordance with sound business
practice by companies in similar businesses similarly situated.

 

(l)          Transactions with Affiliates. The Company shall not, nor shall it
permit any of its Subsidiaries to, enter into, renew, extend or be a party to,
any transaction or series of related transactions (including, without
limitation, the purchase, sale, lease, transfer or exchange of property or
assets of any kind or the rendering of services of any kind) with any Affiliate,
except (i) in the ordinary course of business in a manner and to an extent
consistent with past practice and necessary or desirable for the prudent
operation of its business, for fair consideration and on terms no less favorable
to it or its Subsidiaries than would be obtainable in a comparable arm's length
transaction with a Person that is not an Affiliate thereof or (ii) if
pre-approved by the Audit Committee of the Company’s Board of Directors in
accordance with its Charter.

 

(m)          Restricted Issuances. The Company shall not, directly or
indirectly, without the prior written consent of the holders of a majority in
aggregate principal amount of the Debentures then outstanding, (i) issue any
Debentures (other than as contemplated by the Purchase Agreement and the
Debentures) or (ii) issue any other securities that would cause a breach or
default under the Debentures or the Warrants.

 

14.         [Intentionally Omitted]

 

15.         [Intentionally Omitted]

 

 

 

 

16.         AMENDING THE TERMS OF THIS DEBENTURE. The Debentures may be amended
or supplemented with the consent of the Holders of at least seventy-five percent
(75%) in principal amount of the Debentures then outstanding (excluding any
Debentures held by the Company or any of its Subsidiaries); provided, however,
that without the consent of each Holder affected, an amendment or waiver may not
(with respect to any Debentures held by a non-consenting Holder): (a) reduce the
principal amount of Debentures whose Holders must consent to an amendment,
supplement or waiver; (b) reduce the principal of or change the fixed maturity
of any Debenture or alter the provisions, or waive any payment, with respect to
the redemption of the Debentures; (c) reduce the rate of or change the time for
payment of interest on any Debenture; (d) change the Conversion Price, Share
Delivery Deadlines or other material term relating to payments or deliveries
made in connection with the exercise of the rights herein; or (e) make any
change in the preceding amendment and waiver provisions. No consideration shall
be offered or paid to the Holder to amend or consent to a waiver or modification
of any provision of this Debenture unless the same consideration is also offered
to all of the holders of the Other Debentures. The Holder shall be entitled, at
its option, to the benefit of any amendment to any of the Other Debentures.

 

17.         TRANSFER. This Debenture and any shares of Common Stock issued upon
conversion of this Debenture may be offered, sold, assigned or transferred by
the Holder without the consent of the Company, subject only to the provisions of
Section 4.1 of the Purchase Agreement.

 

18.         REISSUANCE OF THIS DEBENTURE.

 

(a)          Transfer. Subject to the provisions of Section 4.1 of the Purchase
Agreement, if this Debenture is to be transferred, the Holder shall surrender
this Debenture to the Company, whereupon the Company will forthwith issue and
deliver upon the order of the Holder a new Debenture (in accordance with Section
19(d)), registered as the Holder may request, representing the outstanding
Principal being transferred by the Holder and, if less than the entire
outstanding Principal is being transferred, a new Debenture (in accordance with
Section 19(d)) to the Holder representing the outstanding Principal not being
transferred. The Holder and any assignee, by acceptance of this Debenture,
acknowledge and agree that, by reason of the provisions of Section 3(c)(iii)
following conversion or redemption of any portion of this Debenture, the
outstanding Principal represented by this Debenture may be less than the
Principal stated on the face of this Debenture.

 

(b)          Lost, Stolen or Mutilated Debenture. Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Debenture (as to which a written certification and the
indemnification contemplated below shall suffice as such evidence), and, in the
case of loss, theft or destruction, of any indemnification undertaking by the
Holder to the Company in customary and reasonable form and, in the case of
mutilation, upon surrender and cancellation of this Debenture, the Company shall
execute and deliver to the Holder a new Debenture (in accordance with Section
19(d)) representing the outstanding Principal.

 

(c)          Debenture Exchangeable for Different Denominations. This Debenture
is exchangeable, upon the surrender hereof by the Holder at the principal office
of the Company, for a new Debenture or Debentures (in accordance with Section
19(d) and in principal amounts of at least $1,000) representing in the aggregate
the outstanding Principal of this Debenture, and each such new Debenture will
represent such portion of such outstanding Principal as is designated by the
Holder at the time of such surrender.

 

(d)          Issuance of New Debentures. Whenever the Company is required to
issue a new Debenture pursuant to the terms of this Debenture, such new
Debenture (i) shall be of like tenor with this Debenture, (ii) shall represent,
as indicated on the face of such new Debenture, the Principal remaining
outstanding (or in the case of a new Debenture being issued pursuant to Section
19(a) or Section 19(c), the Principal designated by the Holder which, when added
to the principal represented by the other new Debentures issued in connection
with such issuance, does not exceed the Principal remaining outstanding under
this Debenture immediately prior to such issuance of new Debentures), (iii)
shall have an issuance date, as indicated on the face of such new Debenture,
which is the same as the Issuance Date of this Debenture, (iv) shall have the
same rights and conditions as this Debenture, and (v) shall represent accrued
and unpaid Interest and Late Charges on the Principal and Interest of this
Debenture, from the Issuance Date.

 

 

 

 

19.         REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF. The remedies provided in this Debenture shall be cumulative
and in addition to all other remedies available under this Debenture and any of
the other Transaction Documents at law or in equity (including a decree of
specific performance and/or other injunctive relief), and nothing herein shall
limit the Holder’s right to pursue actual and consequential damages for any
failure by the Company to comply with the terms of this Debenture. The Company
covenants to the Holder that there shall be no characterization concerning this
instrument other than as expressly provided herein. Amounts set forth or
provided for herein with respect to payments, conversion and the like (and the
computation thereof) shall be the amounts to be received by the Holder and shall
not, except as expressly provided herein, be subject to any other obligation of
the Company (or the performance thereof). The Company acknowledges that a breach
by it of its obligations hereunder will cause irreparable harm to the Holder and
that the remedy at law for any such breach may be inadequate. The Company
therefore agrees that, in the event of any such breach or threatened breach, the
Holder shall be entitled, in addition to all other available remedies, to an
injunction restraining any such breach or any such threatened breach, without
the necessity of showing economic loss and without any bond or other security
being required. The Company shall provide all information and documentation to
the Holder that is requested by the Holder to enable the Holder to confirm the
Company’s compliance with the terms and conditions of this Debenture (including,
without limitation, compliance with Section 7).

 

20.         PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this
Debenture is placed in the hands of an attorney for collection or enforcement or
is collected or enforced through any legal proceeding or the Holder otherwise
takes action to collect amounts due under this Debenture or to enforce the
provisions of this Debenture or (b) there occurs any bankruptcy, reorganization,
receivership of the Company or other proceedings affecting Company creditors’
rights and involving a claim under this Debenture, then the Company shall pay
the costs incurred by the Holder for such collection, enforcement or action or
in connection with such bankruptcy, reorganization, receivership or other
proceeding, including, without limitation, attorneys’ fees, financial advisors
and disbursements. The Company expressly acknowledges and agrees that no amounts
due under this Debenture shall be affected, or limited, by the fact that the
purchase price paid for this Debenture was less than the original Principal
amount hereof.

 

21.         CONSTRUCTION; HEADINGS. This Debenture shall be deemed to be jointly
drafted by the Company and the Holder and shall not be construed against any
Person as the drafter hereof. The headings of this Debenture are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Debenture. Terms used in this Debenture but defined in the other Transaction
Documents shall have the meanings ascribed to such terms on the Closing Date in
such other Transaction Documents unless otherwise consented to in writing by the
Holder.

 

22.         FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of
the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. No waiver shall be effective unless it is
in writing and signed by an authorized representative of the waiving party.

 

23.         DISPUTE RESOLUTION. In the case of a dispute as to the determination
of the Conversion Price, the Interest Conversion Price, the Closing Sale Price
or fair market value (as the case may be) or the arithmetic calculation of the
Conversion Rate or the applicable Redemption Price (as the case may be), the
Company or the Holder (as the case may be) shall submit the disputed
determinations or arithmetic calculations (as the case may be) to the other
party via facsimile (i) within two (2) Business Days after receipt of the
applicable notice giving rise to such dispute to the Company or the Holder (as
the case may be) or (ii) if no notice gave rise to such dispute, at any time
after the Holder learned of the circumstances giving rise to such dispute. If
the Holder and the Company are unable to agree upon such determination or
calculation within two (2) Business Days of such disputed determination or
arithmetic calculation (as the case may be) being submitted to the Company or
the Holder (as the case may be), then the Company shall, within two (2) Business
Days, submit via facsimile (a) the disputed determination of the Conversion
Price, the Interest Conversion Price, the Closing Sale Price or fair market
value (as the case may be) to an independent, reputable investment bank selected
by the Company and approved by the Holder or (b) the disputed arithmetic
calculation of the Conversion Rate or any Redemption Price (as the case may be)
to the Company’s independent, outside accountant. The Company shall cause at its
expense the investment bank or the accountant (as the case may be) to perform
the determinations or calculations (as the case may be) and notify the Company
and the Holder of the results no later than ten (10) Business Days from the time
it receives such disputed determinations or calculations (as the case may be).
Such investment bank’s or accountant’s determination or calculation (as the case
may be) shall be binding upon all parties absent demonstrable error.

 

 

 

 

24.         NOTICES; CURRENCY; PAYMENTS.

 

(a) Notices. Whenever notice is required to be given under this Debenture,
unless otherwise provided herein, such notice shall be given in accordance with
Section 6.3 of the Purchase Agreement. The Company shall provide the Holder with
prompt written notice of all actions taken pursuant to this Debenture, including
in reasonable detail a description of such action and the reason therefore.
Without limiting the generality of the foregoing, the Company will give written
notice to the Holder (i) immediately upon any adjustment of the Conversion
Price, setting forth in reasonable detail, and certifying, the calculation of
such adjustment and (ii) at least fifteen (15) days prior to the date on which
the Company closes its books or takes a record (A) with respect to any dividend
or distribution upon the Common Stock, (B) with respect to any grant, issuances,
or sales of any Options, Convertible Securities or rights to purchase stock,
warrants, securities or other property to holders of shares of Common Stock or
(C) for determining rights to vote with respect to any Fundamental Transaction,
dissolution or liquidation, provided in each case that such information shall be
made known to the public prior to or in conjunction with such notice being
provided to the Holder.

 

(b)          Currency. All dollar amounts referred to in this Debenture are in
United States Dollars (“U.S. Dollars”), and all amounts owing under this
Debenture shall be paid in U.S. Dollars. All amounts denominated in other
currencies (if any) shall be converted into the U.S. Dollar equivalent amount in
accordance with the Exchange Rate on the date of calculation. “Exchange Rate”
means, in relation to any amount of currency to be converted into U.S. Dollars
pursuant to this Debenture, the U.S. Dollar exchange rate as published in the
Wall Street Journal on the relevant date of calculation (it being understood and
agreed that where an amount is calculated with reference to, or over, a period
of time, the date of calculation shall be the final date of such period of
time).

 

(c)          Payments. Whenever any payment of cash is to be made by the Company
to any Person pursuant to this Debenture, unless otherwise expressly set forth
herein, such payment shall be made in lawful money of the United States of
America by a certified check drawn on the account of the Company and sent via
overnight courier service to such Person at such address as previously provided
to the Company in writing (which address, in the case of each of the initial
purchasers of Debentures, shall initially be as set forth on the applicable
signature pages to the Purchase Agreement), provided that the Holder may elect
to receive a payment of cash via wire transfer of immediately available funds by
providing the Company with prior written notice setting out such request and the
Holder’s wire transfer instructions. Whenever any amount expressed to be due by
the terms of this Debenture is due on any day which is not a Business Day, the
same shall instead be due on the next succeeding day which is a Business Day.
Any amount of Principal or other amounts due under the Transaction Documents
which is not paid when due shall result in a late charge being incurred and
payable by the Company in an amount equal to interest on such amount at the rate
of twelve percent (12%) per annum from the date such amount was due until the
same is paid in full (“Late Charge”).

 

25.         CANCELLATION. After all Principal, accrued Interest, Late Charges
and other amounts at any time owed on this Debenture have been paid in full,
this Debenture shall automatically be deemed canceled, shall be surrendered to
the Company for cancellation and shall not be reissued.

 

26.         WAIVER OF NOTICE. To the extent permitted by law, the Company hereby
irrevocably waives demand, notice, presentment, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Debenture and the Purchase Agreement.

 

 

 

 

27.         GOVERNING LAW. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
ENFORCEMENT AND INTERPRETATION OF THIS DEBENTURE SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF. EACH OF THE
COMPANY AND THE HOLDER HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION
OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF
MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION
HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN
(INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS),
AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR
PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
ANY SUCH COURT. EACH OF THE COMPANY AND THE HOLDER HEREBY IRREVOCABLY WAIVES
PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH
SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED
MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PERSON AT THE
ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THE PURCHASE AGREEMENT AND AGREES THAT
SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. EACH OF THE COMPANY AND THE
HOLDER HEREBY WAIVES ALL RIGHTS TO A TRIAL BY JURY.

 

28.         JUDGEMENT CURRENCY.

 

(a)          If for the purpose of obtaining or enforcing judgment against the
Company in any court in any jurisdiction it becomes necessary to convert into
any other currency (such other currency being hereinafter in this Section 28
referred to as the “Judgment Currency”) an amount due in U.S. dollars under this
Debenture, the conversion shall be made at the Exchange Rate prevailing on the
Trading Day immediately preceding:

 

(i)           the date actual payment of the amount due, in the case of any
proceeding in the courts of New York or in the courts of any other jurisdiction
that will give effect to such conversion being made on such date: or

 

(ii)          the date on which the foreign court determines, in the case of any
proceeding in the courts of any other jurisdiction (the date as of which such
conversion is made pursuant to this Section 28(a)(ii) being hereinafter referred
to as the “Judgment Conversion Date”).

 

(b)          If in the case of any proceeding in the court of any jurisdiction
referred to in Section 28(a)(ii) above, there is a change in the Exchange Rate
prevailing between the Judgment Conversion Date and the date of actual payment
of the amount due, the applicable party shall pay such adjusted amount as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the Exchange Rate prevailing on the date of payment, will produce
the amount of US dollars which could have been purchased with the amount of
Judgment Currency stipulated in the judgment or judicial order at the Exchange
Rate prevailing on the Judgment Conversion Date.

 

(c)          Any amount due from the Company under this provision shall be due
as a separate debt and shall not be affected by judgment being obtained for any
other amounts due under or in respect of this Debenture.

 

29.         MAXIMUM PAYMENTS. Without limiting Section 6.11 of the Purchase
Agreement, nothing contained herein shall be deemed to establish or require the
payment of a rate of interest or other charges in excess of the maximum
permitted by applicable law. In the event that the rate of interest required to
be paid or other charges hereunder exceed the maximum permitted by such law, any
payments in excess of such maximum shall be credited against amounts owed by the
Company to the Holder and thus refunded to the Company.

 

 

 

 

30.         CERTAIN DEFINITIONS. For purposes of this Debenture, the following
terms shall have the following meanings:

 

(a)          “Bloomberg” means Bloomberg, L.P.

 

(b)          “Business Day” means any day other than Saturday, Sunday or other
day on which commercial banks in The City of New York are authorized or required
by law to remain closed.

 

(c)          “Closing Bid Price” and “Closing Sale Price” means, for any
security as of any date, the last closing bid price and last closing trade
price, respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price
(as the case may be) then the last bid price or last trade price, respectively,
of such security prior to 4:00:00 p.m., New York time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last closing bid price or last trade price,
respectively, of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or if
the foregoing do not apply, the last closing bid price or last trade price,
respectively, of such security in the over-the-counter market on the electronic
bulletin board for such security as reported by Bloomberg, or, if no closing bid
price or last trade price, respectively, is reported for such security by
Bloomberg, the average of the bid prices, or the ask prices, respectively, of
any market makers for such security as reported in the “pink sheets” by OTC
Markets Group Inc. (formerly Pink Sheets LLC). If the Closing Bid Price or the
Closing Sale Price cannot be calculated for a security on a particular date on
any of the foregoing bases, the Closing Bid Price or the Closing Sale Price (as
the case may be) of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder. If the Company and the Holder
are unable to agree upon the fair market value of such security, then such
dispute shall be resolved in accordance with the procedures in Section 24. All
such determinations shall be appropriately adjusted for any stock dividend,
stock split, stock combination or other similar transaction during such period.

 

(f)          “Closing Date” shall have the meaning set forth in the Purchase
Agreement, which date is the date the Company initially issued Debentures
pursuant to the terms of the Purchase Agreement.

 

(g)          “Common Stock” means (i) the Company’s shares of common stock,
$0.0001 par value per share, and (ii) any capital stock into which such common
stock shall have been changed or any share capital resulting from a
reclassification of such common stock.

 

(h)         “Contingent Obligation” means, as to any Person, any direct or
indirect liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

 

(i)           “Convertible Securities” means any stock or other security (other
than Options) that is at any time and under any circumstances, directly or
indirectly, convertible into, exercisable or exchangeable for, or which
otherwise entitles the holder thereof to acquire, any shares of Common Stock.

 

(j)           “Current Subsidiary” means any Person in which the Company on the
Issuance Date, directly or indirectly, (i) owns any of the outstanding capital
stock or holds any equity or similar interest of such Person or (ii) controls or
operates all or any part of the business, operations or administration of such
Person, and all of the foregoing, collectively, “Current Subsidiaries.”

 

(k)          “Dollar Failure” means, with respect to a particular date of
determination, that the aggregate dollar trading volume (as reported on
Bloomberg) of the Common Stock on the Eligible Market on which the Common Stock
is listed or designated for quotation as of such date of determination over the
ten (10) consecutive Trading Day period ending on the Trading Day immediately
preceding such date of determination is less than $10,000 per Trading Day.

 

 

 

 

(l)          “Eligible Market” means The New York Stock Exchange, the NYSE Amex,
the Nasdaq Global Select Market, the Nasdaq Capital Market or the Principal
Market.

 

(m)          “Equity Conditions” means: (i) on each day during the period
beginning on the later of one month prior to the applicable date of
determination and the Effectiveness Deadline, and ending on and including the
applicable date of determination either (x) one or more Registration Statements
filed pursuant to the Registration Rights Agreement shall be effective and the
prospectus contained therein shall be available for the resale by the Holder of
all of the Registrable Securities (which, solely for clarification purposes,
includes all shares of Common Stock issuable upon conversion of this Debenture
or otherwise pursuant to the terms of this Debenture and upon exercise of the
Warrants) in accordance with the terms of the Registration Rights Agreement and
there shall not have been during such period any Grace Periods (as defined in
the Registration Rights Agreement) or (y) all Registrable Securities shall be
eligible for sale pursuant to Rule 144 without the need for registration under
any applicable federal or state securities laws (in each case, disregarding any
limitation on conversion of the Debentures, other issuance of securities with
respect to the Debentures and exercise of the Warrants) and no Current
Information Failure (as defined in the Registration Rights Agreement) exists or
is continuing; (ii) on each day during the period beginning one month prior to
the applicable date of determination and ending on and including the applicable
date of determination (the “Equity Conditions Measuring Period”), the Common
Stock (including all Registrable Securities) is listed or designated for
quotation (as applicable) on an Eligible Market and shall not have been
suspended from trading on an Eligible Market (other than suspensions of not more
than two (2) days and occurring prior to the applicable date of determination
due to business announcements by the Company) nor shall delisting or suspension
by an Eligible Market have been threatened (with a reasonable prospect of
delisting occurring) or pending either (A) in writing by such Eligible Market or
(B) by falling below the minimum listing maintenance requirements of the
Eligible Market on which the Common Stock is then listed or designated for
quotation (as applicable); (iii) on each day during the Equity Conditions
Measuring Period, the Company shall have delivered all shares of Common Stock
issuable upon conversion of this Debenture on a timely basis as set forth in
Section 3 hereof and all other shares of capital stock required to be delivered
by the Company on a timely basis as set forth in the other Transaction
Documents; (iv) any shares of Common Stock to be issued in connection with the
event requiring determination may be issued in full without violating Section
3(d) hereof; (v) any shares of Common Stock to be issued in connection with the
event requiring determination may be issued in full without violating the rules
or regulations of the Eligible Market on which the Common Stock is then listed
or designated for quotation (as applicable); (vi) on each day during the Equity
Conditions Measuring Period, no public announcement of a pending, proposed or
intended Fundamental Transaction shall have occurred which has not been
abandoned, terminated or consummated; (vii) the Company shall have no knowledge
of any fact that would reasonably be expected to cause (1) any Registration
Statement required to be filed pursuant to the Registration Rights Agreement to
not be effective or the prospectus contained therein to not be available for the
resale of all of the Registrable Securities in accordance with the terms of the
Registration Rights Agreement or (2) any Registrable Securities to not be
eligible for sale pursuant to Rule 144 without the need for registration under
any applicable federal or state securities laws (in each case, disregarding any
limitation on conversion of the Debentures, other issuance of securities with
respect to the Debentures and exercise of the Warrants) and no Current
Information Failure exists or is continuing; (viii) the Holder shall not be in
possession of any material, non-public information provided to it by the
Company, any of its affiliates or any of their respective employees, officers,
representatives, agents or the like; (ix) on each day during the Equity
Conditions Measuring Period, the Company otherwise shall have been in compliance
with each, and shall not have materially breached any provision, covenant,
representation or warranty of any Transaction Document; (x) no Volume Failure,
Dollar Failure or Price Failure exists; and (xi) on each day during the Equity
Conditions Measuring Period, there shall not have occurred an Event of Default
or an event that with the passage of time or giving of notice would constitute
an Event of Default.

 

(n)          “Equity Conditions Failure” means that on any day during the period
commencing ten (10) Trading Days prior to the applicable Interest Notice Date or
Mandatory Conversion Notice Date (as the case may be) through the later of the
applicable Interest Date or Mandatory Conversion Date (as the case may be) and
the date on which the applicable shares of Common Stock are actually delivered
to the Holder, the Equity Conditions have not been satisfied (or waived in
writing by the Holder).

 

 

 

 

(o)          “Fundamental Transaction” has the meaning set forth in Section
5(a).

 

(p)          “GAAP” means United States generally accepted accounting
principles, consistently applied.

 

(q)          “Holder Pro Rata Amount” means a fraction (i) the numerator of
which is the initial Principal amount of this Debenture on the Closing Date and
(ii) the denominator of which is the aggregate principal amount of all
Debentures issued to the initial purchasers of Debentures (or their successors
and assigns) pursuant to the Purchase Agreement on the Closing Date.

 

(r)          “Indebtedness” of any Person means, without duplication (i) all
indebtedness for borrowed money, (ii) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services, including
(without limitation) “capital leases” in accordance with generally accepted
accounting principles (other than trade payables entered into in the ordinary
course of business), (iii) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (iv) all
obligations evidenced by notes, bonds, debentures or similar instruments, and
(v) all Contingent Obligations in respect of indebtedness or obligations of
others of the kinds referred to in clauses (i) through (iv) above.

 

(s)          “Interest Conversion Price” means, with respect to any Interest
Date that price which shall be the lower of (i) the applicable Conversion Price
and (ii) the price computed as 90% of the quotient of (I) the sum of the VWAP of
the Common Stock for each of the Trading Days during the ten (10) consecutive
Trading Day period ending and including the Trading Day immediately prior to
such Interest Date, divided by (II) ten (10) (such period, the “Interest
Measuring Period”). All such determinations to be appropriately adjusted for any
stock dividend, stock split, stock combination, reclassification or similar
transaction that proportionately decreases or increases the Common Stock during
such Interest Measuring Period.

 

(t)          “Interest Rate” means six percent (6%) per annum, as may be
adjusted from time to time in accordance with Section 2.

 

(u)          “Maturity Date” shall mean April __, 20173; provided, however, the
Maturity Date may be extended at the option of the Holder in the event that, and
for so long as, an Event of Default shall have occurred and be continuing or any
event shall have occurred and be continuing that with the passage of time and
the failure to cure would result in an Event of Default.

 

(v)         “New Subsidiary” means, as of any date of determination, any Person
in which the Company after the Subscription Date, directly or indirectly, (i)
owns or acquires any of the outstanding capital stock or holds any equity or
similar interest of such Person or (ii) controls or operates all or any part of
the business, operations or administration of such Person, and all of the
foregoing, collectively, “New Subsidiaries.”

 

(w)         “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.

 

(x)          “Parent Entity” of a Person means an entity that, directly or
indirectly, controls the applicable Person and whose common stock or equivalent
equity security is quoted or listed on an Eligible Market, or, if there is more
than one such Person or Parent Entity, the Person or Parent Entity with the
largest public market capitalization as of the date of consummation of the
Fundamental Transaction.

 



 



3 Insert third anniversary of the initial Issuance Date.

 

 

 

 

(y)          “Permitted Indebtedness” means (i) Indebtedness evidenced by this
Debenture and the Other Debentures, (ii) Permitted Senior Indebtedness, (iii)
Indebtedness consisting of trade payables incurred in the ordinary course of
business, (v) Permitted Subordinated Indebtedness, and (vi) without duplication,
other Permitted Indebtedness under (and as defined in) the Loan and Security
Agreement referred to in the definition of “Permitted Senior Indebtedness.”

 

(z)          “Permitted Liens” means (i) any Lien for taxes not yet due or
delinquent or being contested in good faith by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP, (ii) any
statutory Lien arising in the ordinary course of business by operation of law
with respect to a liability that is not yet due or delinquent, (iii) any Lien
created by operation of law, such as materialmen's liens, mechanics' liens and
other similar liens, arising in the ordinary course of business with respect to
a liability that is not yet due or delinquent or that are being contested in
good faith by appropriate proceedings, (iv) Liens (A) upon or in any equipment
acquired or held by the Company or any of its Subsidiaries to secure the
purchase price of such equipment or indebtedness incurred solely for the purpose
of financing the acquisition or lease of such equipment, or (B) existing on such
equipment at the time of its acquisition, provided that the Lien is confined
solely to the property so acquired and improvements thereon, and the proceeds of
such equipment, in either case, with respect to indebtedness in an aggregate
amount not to exceed $50,000, (v) Liens incurred in connection with the
extension, renewal or refinancing of the indebtedness secured by Liens of the
type described in clause (iv) above, provided that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the Indebtedness being extended, renewed or
refinanced does not increase, (vi) Liens in favor of customs and revenue
authorities arising as a matter of law to secure payments of custom duties in
connection with the importation of goods, (vii) Liens arising from judgments,
decrees or attachments in circumstances not constituting an Event of Default
under Section 4(a), (viii) any Lien securing Permitted Senior Indebtedness, (ix)
any Lien securing Permitted Subordinated Indebtedness, and (x) without
duplication, any other Permitted Lien under (and as defined in) the Loan and
Security Agreement referred to in the definition of “Permitted Senior
Indebtedness.”

 

(aa)        “Permitted Senior Indebtedness” means the principal of (and premium,
if any), interest on, and all fees and other amounts (including, without
limitation, any reasonable out-of-pocket costs, enforcement expenses (including
reasonable out-of-pocket legal fees and disbursements), collateral protection
expenses and other reimbursement or indemnity obligations relating thereto)
payable by Company and/or its Subsidiaries under or in connection with the Loan
and Security Agreement dated as of December 3, 2013, between the Company and
Hercules Technology Growth Capital, Inc., as amended, modified, supplemented,
restated, replaced, or refinanced from time to time; provided, that the
principal amount of such Permitted Senior Indebtedness does not exceed
$15,000,000 and the terms of such Permitted Senior Indebtedness are not modified
except as permitted pursuant to the Subordination Agreement

 

(bb)       “Permitted Subordinated Indebtedness” means Indebtedness incurred by
the Company that is made expressly subordinate in right of payment to the
Indebtedness evidenced by this Debenture, and the other Debentures as reflected
in a written agreement acceptable to the Required Holders, and which
Indebtedness does not provide at any time for (1) the payment, prepayment,
repayment, repurchase or defeasance, directly or indirectly, of any principal or
premium, if any, thereon until ninety-one (91) days after the Maturity Date or
later and (2) total interest and fees at a rate in excess of twelve percent
(12.0%) per annum.

 

(cc)        “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity or a government or any department or agency
thereof.

 

(dd)       “Price Failure” means, with respect to a particular date of
determination, that the quotient of (I) the sum of the VWAP of the Common Stock
for each Trading Day in the thirty (30) consecutive Trading Day period ending
and including the Trading Day immediately preceding such date of determination,
divided by (II) thirty (30) is less than $0.02 (as adjusted for stock splits,
stock dividends, stock combinations or other similar transactions).

 

 

 

 

(ee)        “Principal Market” means The NASDAQ Global Market.

 

(ff)         “Redemption Notices” means, collectively, the Event of Default
Redemption Notices and the Change of Control Redemption Notices, and each of the
foregoing, individually, a “Redemption Notice.”

 

(gg)       “Redemption Premium” means in the case of the Events of Default
described in Section 4(a), 110%.

 

(hh)       “Redemption Prices” means, collectively, Event of Default Redemption
Prices, and each of the foregoing, individually, a “Redemption Price.”

 

(ii)         “Registration Rights Agreement” means that certain registration
rights agreement, dated as of the Closing Date, by and among the Company and the
initial Holders of the Debentures relating to, among other things, the
registration of the resale of the Common Stock issuable upon conversion of the
Debentures or otherwise pursuant to the terms of the Debentures and exercise of
the Warrants, as may be amended from time to time.

 

(jj)          “SEC” means the United States Securities and Exchange Commission
or the successor thereto.

 

(kk)       “Purchase Agreement” means that certain securities purchase
agreement, dated as of the Subscription Date, by and among the Company and the
initial Holders of the Debentures pursuant to which the Company issued the
Debentures, as may be amended from time to time.

 

(ll)          “Subscription Date” means April __ 2014.

 

(mm)      “Subsidiaries” means, as of any date of determination, collectively,
all Current Subsidiaries and all New Subsidiaries, and each of the foregoing,
individually, a “Subsidiary.”

 

(nn)        “Successor Entity” means the Person (or, if so elected by the
Holder, the Parent Entity) formed by, resulting from or surviving any
Fundamental Transaction or the Person (or, if so elected by the Holder, the
Parent Entity) with which such Fundamental Transaction shall have been entered
into.

 

(oo)        “Trading Day” means any day on which the Common Stock is traded on
the Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded, provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time) unless such day is otherwise designated
as a Trading Day in writing by the Holder.

 

(pp)        “Volume Failure” means, with respect to a particular date of
determination, the average daily volume (as reported on Bloomberg) of the Common
Stock on the Eligible Market on which the Common Stock is listed or designated
for quotation as of such date of determination on any Trading Day during the
thirty (30) consecutive Trading Day period ending on the Trading Day immediately
preceding such date of determination is less than 20,000 shares per Trading Day
(adjusted for any stock dividend, stock split, stock combination or other
similar transaction during such period).

 

 

 

 

(rr)        “VWAP” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market (or, if
the Principal Market is not the principal trading market for such security, then
on the principal securities exchange or securities market on which such security
is then traded) during the period beginning at 9:30:01 a.m., New York time, and
ending at 4:00:00 p.m., New York time, as reported by Bloomberg through its
“Volume at Price” function or, if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30:01 a.m., New York time, and ending at 4:00:00 p.m., New York time, as
reported by Bloomberg, or, if no dollar volume-weighted average price is
reported for such security by Bloomberg for such hours, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for such security as reported in the “pink sheets” by OTC Markets Group
Inc. (formerly Pink Sheets LLC). If the VWAP cannot be calculated for such
security on such date on any of the foregoing bases, the VWAP of such security
on such date shall be the fair market value as mutually determined by the
Company and the Holder. If the Company and the Holder are unable to agree upon
the fair market value of such security, then such dispute shall be resolved in
accordance with the procedures in Section 24. All such determinations shall be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during such period.

 

(ss)        “Warrants” has the meaning ascribed to such term in the Purchase
Agreement, as may be amended from time to time, and shall include all warrants
issued in exchange therefor or replacement thereof

 

31.         DISCLOSURE. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Debenture, unless the Company has in good
faith determined that the matters relating to such notice do not constitute
material, non-public information relating to the Company or any of its
Subsidiaries, the Company shall within one (1) Business Day after any such
receipt or delivery publicly disclose such material, non-public information on a
Current Report on Form 8-K or otherwise. In the event that the Company believes
that a notice contains material, non-public information relating to the Company
or any of its Subsidiaries, the Company so shall indicate to such Holder
contemporaneously with delivery of such notice, and in the absence of any such
indication, the Holder shall be allowed to presume that all matters relating to
such notice do not constitute material, non-public information relating to the
Company or its Subsidiaries. Nothing contained in this Section 31 shall limit
any obligations of the Company, or any rights of the Holder, under Section 4.5
of the Purchase Agreement.

 

32.         SUBORDINATION AGREEMENT. Notwithstanding anything herein to the
contrary, to the extent that any provision of the Subordination Agreement
conflicts with any provision of this Debenture, including, but not limited to,
any provision of this Debenture otherwise requiring the Company to pay any
amount in cash to the Holder while the Senior Indebtedness is outstanding, such
provision of the Subordination Agreement shall control.

 

[signature page follows]

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Debenture to be duly executed as
of the Issuance Date set out above.

 

BAXANO SURGICAL, INC.     By:     Name:   Title:  

 

 

 

 

EXHIBIT I

 

BAXANO SURGICAL, INC.
CONVERSION NOTICE

 

[To be executed by the Holder to exercise the right to convert the Debenture
into shares of Common Stock]

 

To: Baxano Surgical, Inc.

 

(1)         The undersigned is the Holder of a Debenture in aggregate principal
amount of $               (the “Debenture”) issued by Baxano Surgical, Inc., a
Delaware corporation (the “Company”). Capitalized terms used herein and not
otherwise defined herein have the respective meanings set forth in the
Debenture.

 

(2)         In accordance with and pursuant to the Debenture, the undersigned
hereby elects to convert the Conversion Amount (as defined in the Debenture) of
the Debenture indicated below into shares of common stock, par value $0.0001 per
share, of the Company, as of the date specified below.

 

Date of Conversion     Aggregate Principal to be converted     Aggregate accrued
and unpaid Interest and accrued and unpaid Late Charges with respect to such
portion of Aggregate Principal and such Aggregate Interest to be converted    
AGGREGATE CONVERSION AMOUNT TO BE CONVERTED    

 

Please confirm the following information: 

 

Conversion Price     Number of shares of Common Stock to be issued    

 

Please issue the Common Stock into which the Debenture is being converted in the
following name and to the following addressee:

 

Issued to: ____________________________________       Facsimile Number:
______________________________       Account Number:
______________________________   (if electronic book entry transfer)      
Transfer Code Number: __________________________  

 

 

 

 

The undersigned hereby executes and delivery this Conversion Notice as of the
date set forth below:

 

Holder:         By:         Its:        (Signature must conform in all respects
to name of Holder as specified on the face of the Warrant)

 

Dated:  

 

ACKNOWLEDGEMENT

 

      The Company hereby acknowledges this Conversion Notice and hereby directs
American Stock Transfer & Trust Company, LLC to issue the above indicated number
of shares of Common Stock in accordance with the Irrevocable Transfer Agent
Instructions dated [ ˜ ], 2014, from the Company and acknowledged and agreed to
by American Stock Transfer & Trust Company, LLC.



    BAXANO SURGICAL, INC.                     By:   Name:             Title:  

 

 

 

 

EXHIBIT B

 

FORM OF WARRANT

 

NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF (A) AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OR
(B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS TRANSFER
AGENT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

 

BAXANO SURGICAL, INC.

 

WARRANT TO PURCHASE COMMON STOCK

 

Warrant No.            Original Issue Date: [ ˜ ], 2014

 

Baxano Surgical, Inc., a Delaware corporation (the “Company”), hereby certifies
that, for value received, ___________ or its permitted registered assigns (the
“Holder”), is entitled to purchase from the Company up to a total of __________
shares of common stock, $0.0001 par value per share (the “Common Stock”), of the
Company (each such share, a “Warrant Share” and all such shares, the “Warrant
Shares”) at an exercise price per share equal to $[ ˜ ] per share (as adjusted
from time to time as provided in Section 9 herein, the “Exercise Price”), at any
time and from time to time on or after the date hereof (the “Original Issue
Date”) and through and including 5:30 P.M., New York City time, on _____________
(the “Expiration Date”). The purchase of the Warrant Shares is further subject
to the following terms and conditions:

 

This Warrant (this “Warrant”) is one of a series of similar warrants issued
pursuant to that certain Securities Purchase Agreement, dated [ ˜ ], 2014, by
and among the Company and the Purchasers identified therein (the “Purchase
Agreement”). All such Warrants are referred to herein, collectively, as the
“Warrants.”

 

1.            Definitions. In addition to the terms defined elsewhere in this
Warrant, capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Purchase Agreement.

  

2.            Registration of Warrants. The Company shall register this Warrant,
upon records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder (which shall include the initial
Holder or, as the case may be, any registered assignee to which this Warrant is
permissibly assigned hereunder) from time to time. The Company may deem and
treat the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.

 

 

 

 

3.            Registration of Transfers. Subject to the restrictions on transfer
set forth in Section 4.1 of the Purchase Agreement and compliance with all
applicable securities laws, the Company shall register the transfer of all or
any portion of this Warrant in the Warrant Register, upon surrender of this
Warrant, with the Form of Assignment attached as Schedule 2 hereto duly
completed and signed, to the Company’s transfer agent or to the Company at its
address specified in the Purchase Agreement and (x) delivery, at the request of
the Company, of an opinion of counsel reasonably satisfactory to the Company to
the effect that the transfer of such portion of this Warrant may be made
pursuant to an available exemption from the registration requirements of the
Securities Act and all applicable state securities or blue sky laws and (y)
delivery by the transferee of a written statement to the Company certifying that
the transferee is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and making the representations and certifications set forth in
Sections 3.2(b), (c) and (d) of the Purchase Agreement, to the Company at its
address specified in the Purchase Agreement. Upon any such registration or
transfer, a new warrant to purchase Common Stock in substantially the form of
this Warrant (any such new warrant, a “New Warrant”) evidencing the portion of
this Warrant so transferred shall be issued to the transferee, and a New Warrant
evidencing the remaining portion of this Warrant not so transferred, if any,
shall be issued to the transferring Holder. The acceptance of the New Warrant by
the transferee thereof shall be deemed the acceptance by such transferee of all
of the rights and obligations in respect of the New Warrant that the Holder has
in respect of this Warrant. The Company shall prepare, issue and deliver at its
own expense any New Warrant under this Section 3.

 

4.            Exercise and Duration of Warrants.

 

(a)          All or any part of this Warrant shall be exercisable by the
registered Holder in any manner permitted by Section 10 of this Warrant at any
time and from time to time on or after the Original Issue Date and through and
including 5:30 P.M. New York City time, on the Expiration Date. At 5:30 P.M.,
New York City time, on the Expiration Date, the portion of this Warrant not
exercised prior thereto shall be and become void and of no value and this
Warrant shall be terminated and no longer outstanding.

 

(b)          The Holder may exercise this Warrant by delivering to the Company
(i) an exercise notice, in the form attached as Schedule 1 hereto (the “Exercise
Notice”), completed and duly signed and delivered in accordance with Section 13
hereof, and (ii) payment of the Exercise Price for the number of Warrant Shares
as to which this Warrant is being exercised (which may take the form of a
“cashless exercise” if so indicated in the Exercise Notice and if a “cashless
exercise” may occur at such time pursuant to Section 10 below), and the date on
which the Exercise Notice is delivered to the Company (as determined in
accordance with the notice provisions hereof) is an “Exercise Date.” No
medallion guarantee (or any other type of guarantee or notarization) or
ink-original of any Exercise Notice shall be required for a proper exercise by a
Holder of this Warrant. The delivery by (or on behalf of) the Holder of the
Exercise Notice and the applicable Exercise Price as provided above shall
constitute the Holder’s certification to the Company that its representations
contained in Sections 3.2(b), (c) and (d) of the Purchase Agreement are true and
correct as of the Exercise Date as if remade in their entirety (or, in the case
of any transferee Holder that is not a party to the Purchase Agreement, such
transferee Holder’s certification to the Company that such representations are
true and correct as to such assignee Holder as of the Exercise Date). The Holder
shall not be required to deliver the original Warrant in order to effect an
exercise hereunder; provided, however, that the Holder shall deliver the
original Warrant following the exercise by the Holder for the last of the
Warrant Shares as to which such Warrant permits the Holder to purchase, and if
the Warrant is not so delivered following such exercise then such exercise shall
constitute an agreement by the Holder to deliver the original Warrant to the
Company as soon as practicable thereafter. Execution and delivery of the
Exercise Notice shall have the same effect as cancellation of the original
Warrant and issuance of a New Warrant evidencing the right to purchase the
remaining number of Warrant Shares.

 

2

 

 

5.            Delivery of Warrant Shares.

 

(a)         Upon exercise of this Warrant, the Company shall promptly (but in no
event later than three (3) Trading Days after the Exercise Date(“Warrant
Exercise Date”), provided that payment of the Exercise Price for the Warrant
Shares has been made in any manner permitted by Section 10 of this Warrant by
the close of the second (2nd) Trading Day after the Exercise Date) issue or
cause to be issued and cause to be delivered to or upon the written order of the
Holder and in such name or names as the Holder may designate (provided that, if
the Registration Statement is not effective and the Holder directs the Company
to deliver a certificate for the Warrant Shares in a name other than that of the
Holder or an Affiliate of the Holder, it shall deliver to the Company on the
Exercise Date an opinion of counsel reasonably satisfactory to the Company to
the effect that the issuance of such Warrant Shares in such other name may be
made pursuant to an available exemption from the registration requirements of
the Securities Act and all applicable state securities or blue sky laws), (i) a
certificate for the Warrant Shares issuable upon such exercise, free of
restrictive legends, or (ii) an electronic delivery of the Warrant Shares to the
Holder’s account at the Depository Trust Company (“DTC”) or a similar
organization, unless in the case of clause (i) and (ii) a registration statement
covering the resale of the Warrant Shares and naming the Holder as a selling
stockholder thereunder is not then effective and the Warrant Shares are not
freely transferable without restriction under Rule 144 under the Securities Act
(such transferability without restriction to be evidenced by an opinion of
counsel reasonably satisfactory to the Company) by Holders who are not
affiliates of the Company, in which case such Holder shall receive a certificate
for the Warrant Shares issuable upon such exercise with appropriate restrictive
legends. The Holder, or any Person permissibly so designated by the Holder to
receive Warrant Shares, shall be deemed to have become the holder of record of
such Warrant Shares as of the Exercise Date. If the Warrant Shares are to be
issued free of all restrictive legends, the Company shall, upon the written
request of the Holder, use its reasonable best efforts to deliver, or cause to
be delivered, Warrant Shares hereunder electronically through DTC or another
established clearing corporation performing similar functions, if available;
provided, that, the Company may, but will not be required to, change its
transfer agent if its current transfer agent cannot deliver Warrant Shares
electronically through such a clearing corporation. If the Company fails for any
reason to deliver to the Holder the Warrant Shares subject to a Notice of
Exercise by the Warrant Share Delivery Date, the Company shall pay to the
Holder, in cash, as liquidated damages and not as a penalty, for each $1,000 of
Warrant Shares subject to such exercise (based on the volume weighted average
price of the Common Stock on the date of the applicable Notice of Exercise), $10
per Trading Day for each Trading Day after such Warrant Share Delivery Date
until such Warrant Shares are delivered or Holder rescinds such exercise.

 

3

 

 

(b)            If by the close of the third (3rd) Trading Day after the Exercise
Date (provided that payment of the Exercise Price for the Warrant Shares has
been made in any manner permitted by Section 10 of this Warrant by the close of
the second (2nd) Trading Day after the Exercise Date), the Company fails to
deliver to the Holder a certificate representing the required number of Warrant
Shares in the manner required pursuant to Section 5(a), and if after such third
(3rd) Trading Day and prior to the receipt of such Warrant Shares, the Holder
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by the Holder of the Warrant Shares which the
Holder anticipated receiving upon such exercise (a “Buy-In”), then the Company
shall, within three (3) Trading Days after the Holder’s request and in the
Holder’s sole discretion, either (i) pay in cash to the Holder an amount equal
to the Holder’s total purchase price (including brokerage commissions, if any)
for the shares of Common Stock so purchased, at which point the Company’s
obligation to deliver such certificate (and to issue such Warrant Shares) shall
terminate or (ii) promptly honor its obligation to deliver to the Holder a
certificate or certificates representing such Warrant Shares and pay cash to the
Holder in an amount equal to the excess (if any) of Holder’s total purchase
price (including brokerage commissions, if any) for the shares of Common Stock
so purchased in the Buy-In over the product of (A) the number of shares of
Common Stock purchased in the Buy-In, times (B) the closing bid price of a share
of Common Stock on the Exercise Date.

  

6.            Charges, Taxes and Expenses. Issuance and delivery of certificates
for shares of Common Stock upon exercise of this Warrant shall be made without
charge to the Holder for any issue or transfer tax, transfer agent fee or other
incidental tax or expense in respect of the issuance of such certificates, all
of which taxes and expenses shall be paid by the Company; provided, however,
that the Company shall not be required to pay any tax that may be payable in
respect of any transfer involved in the registration of any certificates for
Warrant Shares or the Warrants in a name other than that of the Holder or an
Affiliate thereof. The Holder shall be responsible for all other tax liability
that may arise as a result of holding or transferring this Warrant or receiving
Warrant Shares upon exercise hereof.

 

7.            Replacement of Warrant. If this Warrant is mutilated, lost, stolen
or destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction (in such case)
and, in each case, a customary and reasonable indemnity and surety bond, if
requested by the Company. Applicants for a New Warrant under such circumstances
shall also comply with such other reasonable regulations and procedures and pay
such other reasonable third-party costs as the Company may prescribe. If a New
Warrant is requested as a result of a mutilation of this Warrant, then the
Holder shall deliver such mutilated Warrant to the Company as a condition
precedent to the Company’s obligation to issue the New Warrant.

 

8.            Reservation of Warrant Shares. The Company represents and warrants
that on the Original Issue Date, it has duly authorized and reserved, and
covenants that it will, at all times during the period in which this Warrant is
outstanding, reserve and keep available out of the aggregate of its authorized
but unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares that are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of persons other than the Holder (taking into
account the adjustments and restrictions of Section 9). The Company covenants
that its issuance of this Warrant shall constitute full authority to its
officers who are charged with the duty of executing stock certificates to
execute and issue the necessary certificates for the Warrant Shares upon the
exercise of the purchase rights under this Warrant. The Company will take all
such reasonable action as may be necessary to assure that such Warrant Shares
may be issued as provided herein without violation of any applicable law or
regulation, or of any requirements of the Trading Market upon which the Common
Stock may be listed. The Company further covenants that all Warrant Shares so
issuable and deliverable shall, upon issuance and the payment of the applicable
Exercise Price in accordance with the terms hereof, be duly and validly
authorized, issued and fully paid and nonassessable. The Company represents and
warrants that the Warrant Shares, when issued and paid for in accordance with
the terms of the Transaction Documents and the Warrants, will be issued free and
clear of all security interests, claims, liens and other encumbrances other than
restrictions imposed by applicable securities laws. The Company will take all
such action as may be reasonably necessary to assure that such shares of Common
Stock may be issued as provided herein without violation of any applicable law
or regulation, or of any requirements of any securities exchange or automated
quotation system upon which the Common Stock may be listed.

 

4

 

 

9.            Certain Adjustments. The Exercise Price and number of Warrant
Shares issuable upon exercise of this Warrant are subject to adjustment from
time to time as set forth in this Section 9.

 

(a)          Stock Dividends and Splits. If the Company, at any time while this
Warrant is outstanding, (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock, (ii) subdivides its outstanding shares of Common Stock
into a larger number of shares, (iii) combines its outstanding shares of Common
Stock into a smaller number of shares or (iv) issues by reclassification of
shares of Common Stock any shares of capital stock of the Company, then in each
such case the Exercise Price shall be adjusted to a price determined by
multiplying the Exercise Price in effect immediately prior to the effective date
of such event by a fraction, the numerator of which shall be the number of
shares of Common Stock outstanding on such effective date immediately before
giving effect to such event and the denominator of which shall be the number of
shares of Common Stock outstanding immediately after giving effect to such
event. Any adjustment made pursuant to clause (i) of this paragraph shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution, and any
adjustment pursuant to clause (ii), (iii) or (iv) of this paragraph shall become
effective immediately after the effective date of such subdivision, combination
or reclassification.

 

(b)          Pro Rata Distributions. If the Company, at any time while this
Warrant is outstanding, distributes to all holders of Common Stock for no
consideration (i) evidences of its indebtedness, (ii) any security (other than a
distribution of Common Stock covered by the preceding paragraph) or (iii) rights
or warrants to subscribe for or purchase any security, or (iv) any other asset,
including cash (in each case, “Distributed Property”), then, upon any exercise
of this Warrant that occurs after the record date fixed for determination of
stockholders entitled to receive such distribution, the Holder shall be entitled
to receive, in addition to the Warrant Shares otherwise issuable upon such
exercise (if applicable), the Distributed Property that such Holder would have
been entitled to receive in respect of such number of Warrant Shares had the
Holder been the record holder of such Warrant Shares immediately prior to such
record date.

 

5

 

 

(c)          Fundamental Transactions. If, at any time while this Warrant is
outstanding (i) the Company effects any merger or consolidation of the Company
with or into another Person, in which the Company is not the survivor or the
stockholders of the Company immediately prior to such merger or consolidation do
not own, directly or indirectly, at least 50% of the voting securities of the
surviving entity, (ii) the Company effects any sale of all or substantially all
of its assets or a majority of its Common Stock is acquired by a third party, in
each case, in one or a series of related transactions, (iii) any tender offer or
exchange offer (whether by the Company or another Person) is completed pursuant
to which all or substantially all of the holders of Common Stock are permitted
to tender or exchange their shares for other securities, cash or property, or
(iv) the Company effects any reclassification of the Common Stock or any
compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property (other than
as a result of a subdivision or combination of shares of Common Stock covered by
Section 9(a) above) (in any such case, a “Fundamental Transaction”), then the
Holder shall have the right thereafter to receive, upon exercise of this
Warrant, the same amount and kind of securities, cash or property as it would
have been entitled to receive upon the occurrence of such Fundamental
Transaction if it had been, immediately prior to such Fundamental Transaction,
the holder of the number of Warrant Shares then issuable upon exercise in full
of this Warrant without regard to any limitations on exercise contained herein
(the “Alternate Consideration”), and the Holder shall no longer have the right
to receive Warrant Shares upon exercise of this Warrant. The Company shall not
effect any such Fundamental Transaction unless prior to or simultaneously with
the consummation thereof, any successor to the Company, surviving entity or the
corporation purchasing or otherwise acquiring such assets or other appropriate
corporation or Person shall assume the obligation to deliver to the Holder, such
Alternate Consideration as, in accordance with the foregoing provisions, the
Holder may be entitled to receive, and the other obligations under this Warrant.
The provisions of this paragraph (c) shall similarly apply to subsequent
transactions of an analogous type to any Fundamental Transaction.
Notwithstanding the foregoing, in the event of a Fundamental Transaction that,
is (1) a transaction where the consideration paid to the holders of the Common
Stock consists of cash, (2) a “Rule 13e-3 transaction” as defined in Rule 13e-3
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or
(3) a Fundamental Transaction in which the Holder would otherwise be entitled to
receive securities of a person or entity not traded on the New York Stock
Exchange, the NYSE Amex Equities (formerly the American Stock Exchange), the
NASDAQ Global Select Market, the NASDAQ Global Market or the NASDAQ Capital
Market, at the request of the Holder delivered before the sixtieth (60th) day
after such Fundamental Transaction, the Company (or the successor entity to the
Company) shall purchase this Warrant from the Holder by paying to the Holder,
within five (5) Trading Days after such request (or, if later, on the effective
date of the Fundamental Transaction), cash in an amount equal to the Black
Scholes Value of the remaining unexercised portion of this Warrant on the date
of such Fundamental Transaction. Any Holder that receives cash pursuant to the
immediately preceding sentence shall not receive any Alternative Consideration.
For purposes hereof, “Black Scholes Value” means the value of the Warrant based
on the Black Scholes Option Pricing Model obtained from the “OV” function on
Bloomberg determined as of the day immediately following the public announcement
of the applicable Fundamental Transaction and reflecting (i) a risk-free
interest rate corresponding to the U.S. Treasury rate for a period equal to the
remaining term of this Warrant as of such date of request and (ii) an expected
volatility equal to the greater of (A) one hundred percent (100%) and (B) the
one hundred (100) day volatility obtained from the HVT function on Bloomberg
determined as of the Trading Day immediately prior to the announcement of the
Fundamental Transaction.

 

(d)          Number of Warrant Shares. Simultaneously with any adjustment to the
Exercise Price pursuant to paragraph (a) of this Section 9, the number of
Warrant Shares that may be purchased upon exercise of this Warrant shall be
increased or decreased proportionately, so that after such adjustment the
aggregate Exercise Price payable hereunder for the increased or decreased number
of Warrant Shares shall be the same as the aggregate Exercise Price in effect
immediately prior to such adjustment.

 

(e)          Subsequent Issuances

 

(i) Through and until the one- (1) year anniversary of the Original Issue Date,
if the Company shall issue or sell any shares of Common Stock (as actually
issued or, pursuant to paragraph (ii) below, deemed to be issued) for a
consideration per share less than the Exercise Price in effect immediately prior
to such issue or sale, then immediately upon such issue or sale the Exercise
Price shall automatically be adjusted to a price equal to the price paid per
share in such sale or issue; provided, however, that in no event shall the
Exercise Price be adjusted to a price less than $0.50 per share (as the same may
be adjusted for any actions described in Sections 9(a) and 9(b) hereof:

 

6

 

 

(ii) For the purposes of paragraph (i) above, none of the following issuances
shall be considered the issuance or sale of Common Stock:

 

(A) the issuance of Common Stock upon the conversion of any Convertible
Securities outstanding as of the Original Issue Date. “Convertible Securities”
shall mean any bonds, debentures, notes or other evidences of indebtedness, and
any warrants, shares or any other securities convertible into, exercisable for,
or exchangeable for Common Stock, provided that such securities have not been
amended since the date of the Purchase Agreement to increase the number of such
securities or to decrease the exercise price, exchange price or conversion price
of such securities;

 

(B) the issuance of shares of Common Stock (or options to purchase shares of
Common Stock) to employees or directors of the Company under a stock plan
approved by the Company’s Board of Directors (not including the reissuance of
shares repurchased by the Company from employees of the Company);

 

(C) the sale of shares of Common Stock pursuant to that certain Purchase
Agreement, dated December 3, 2013, by and between the Company and Lincoln Park
Capital Fund, LLC resulting in aggregate gross proceeds to the Company, after
the Original Issuance Date, of up to, but not more than, five million dollars
($5,000,000); and

 

(D) the issuance of the Debentures or Warrants pursuant to the Purchase
Agreement, and the issuance of any Securities upon conversion or exercise of, or
payment of interest on, any Debentures or Warrants, as applicable.

 

(iii) For the purposes of paragraph (i) above, the following subparagraphs (A)
to (C), inclusive, shall also be applicable:

 

(A)         In case at any time the Company shall grant any rights to subscribe
for, or any rights or options to purchase, Convertible Securities, whether or
not such rights or options or the right to convert or exchange any such
Convertible Securities are immediately exercisable, and the price per share for
which Common Stock is issuable upon the exercise of such rights or options or
upon conversion or exchange of such Convertible Securities (determined by
dividing (x) the total amount, if any, received or receivable by the Company as
consideration for the granting of such rights or options, plus the minimum
aggregate amount of additional consideration payable to the Company upon the
exercise of such rights or options, plus, in the case of any such rights or
options which relate to such Convertible Securities, the minimum aggregate
amount of additional consideration, if any, payable upon the issue or sale of
such Convertible Securities and upon the conversion or exchange thereof, by (y)
the total maximum number of shares of Common Stock issuable upon the exercise of
such rights or options or upon the conversion or exchange of all such
Convertible Securities issuable upon the exercise of such rights or options)
shall be less than the Exercise Price in effect immediately prior to the time of
the granting of such rights or options, then the total maximum number of shares
of Common Stock issuable upon the exercise of such rights or options or upon
conversion or exchange of the total maximum amount of such Convertible
Securities issuable upon the exercise of such rights or options shall (as of the
date of granting of such rights or options) be deemed to be outstanding and to
have been issued for such price per share.

 

7

 

  

(B)         In case at any time the Company shall issue or sell any Convertible
Securities, whether or not the rights to exchange or convert thereunder are
immediately exercisable, and the price per share for which Common Stock is
issuable upon such conversion or exchange (determined by dividing (x) the total
amount received or receivable by the Company as consideration for the issue or
sale of such Convertible Securities, plus the minimum aggregate amount of
additional consideration, if any, payable to the Company upon the conversion or
exchange thereof, by (y) the total maximum number of shares of Common Stock
issuable upon the conversion or exchange of all such Convertible Securities)
shall be less than the Exercise Price in effect immediately prior to the time of
such issue or sale, then the total maximum number of shares of Common Stock
issuable upon conversion or exchange of such Convertible Securities shall (as of
the date of the issue or sale of such Convertible Securities) be deemed to be
outstanding and to have been issued for such price per share, provided that if
any such issue or sale of such Convertible Securities is made upon exercise of
any rights to subscribe for or to purchase or any option to purchase any such
Convertible Securities for which adjustments of the conversion price have been
or are to be made pursuant to other provisions of this paragraph Section 9(e),
no further adjustment of the conversion price shall be made by reason of such
issue or sale.

 

(C)         In case at any time any shares of Common Stock or Convertible
Securities or any rights or options to purchase any such Common Stock, or
Convertible Securities shall be issued or sold for cash, the consideration
received therefor shall be deemed to be the amount received by the Company
therefor. In case any shares of Common Stock or Convertible Securities or any
rights or options to purchase any such Common Stock or Convertible Securities
shall be issued or sold for a consideration other than cash, the amount of the
consideration other than cash received by the Company shall be deemed to be the
fair value of such consideration as determined by the board of directors.

 

(f)           Calculations. All calculations under this Section 9 shall be made
to the nearest cent or the nearest share, as applicable. The number of shares of
Common Stock outstanding at any given time shall not include shares owned or
held by or for the account of the Company.

 

(g)         Notice of Adjustments. Upon the occurrence of each adjustment
pursuant to this Section 9, the Company at its expense will, at the written
request of the Holder, promptly compute such adjustment, in good faith, in
accordance with the terms of this Warrant and prepare a certificate setting
forth such adjustment, including a statement of the adjusted Exercise Price and
adjusted number or type of Warrant Shares or other securities issuable upon
exercise of this Warrant (as applicable), describing the transactions giving
rise to such adjustments and showing in reasonable detail the facts upon which
such adjustment is based. Upon written request, the Company will promptly
deliver a copy of each such certificate to the Holder and to the Company’s
transfer agent.

 

(h)         Notice of Corporate Events. If, while this Warrant is outstanding,
the Company (i) declares a dividend or any other distribution of cash,
securities or other property in respect of its Common Stock, including, without
limitation, any granting of rights or warrants to subscribe for or purchase any
capital stock of the Company or any subsidiary, (ii) authorizes or approves,
enters into any agreement contemplating or solicits stockholder approval for any
Fundamental Transaction or (iii) authorizes the voluntary dissolution,
liquidation or winding up of the affairs of the Company, then, except if such
notice and the contents thereof shall be deemed to constitute material
non-public information, the Company shall deliver to the Holder a notice of such
transaction at least ten (10) Trading Days prior to the applicable record or
effective date on which a Person would need to hold Common Stock in order to
participate in or vote with respect to such transaction; provided, however, that
the failure to deliver such notice or any defect therein shall not affect the
validity of the corporate action required to be described in such notice. To the
extent that any notice provided hereunder constitutes, or contains, material,
non-public information regarding the Company or any of its subsidiaries, the
Company shall simultaneously file such notice with the Commission (as defined in
the Purchase Agreement) pursuant to a Current Report on Form 8-K.

 

8

 

 

10.           Payment of Exercise Price. The Holder shall pay the Exercise Price
in immediately available funds; provided, however, that if, on any Exercise Date
after the Effectiveness Deadline (as defined in that certain Registration Rights
Agreement, of even date herewith, by and among the Company and the several
Purchasers signatory thereto (the “Registration Rights Agreement”) there is not
an effective Registration Statement (as defined in the Registration Rights
Agreement) registering, or no current prospectus available for, the resale of
the Warrant Shares by the Holder, then the Holder may, in its sole discretion,
satisfy its obligation to pay the Exercise Price through a “cashless exercise”,
in which event the Company shall issue to the Holder the number of Warrant
Shares determined as follows:

 

X = Y [(A-B)/A]

 

where:

 

“X” equals the number of Warrant Shares to be issued to the Holder;

 

“Y” equals the total number of Warrant Shares with respect to which this Warrant
is being exercised;

 

“A” equals the Closing Sale Price of the shares of Common Stock (as reported by
Bloomberg Financial Markets) for the Trading Day immediately preceding the
Exercise Date; and

 

“B” equals the Exercise Price then in effect for the applicable Warrant Shares
at the time of such exercise.

 

For purposes of this Warrant, “Closing Sale Price” means, for any security as of
any date, the last trade price for such security on the Principal Trading Market
for such security, as reported by Bloomberg Financial Markets, or, if such
Principal Trading Market begins to operate on an extended hours basis and does
not designate the last trade price, then the last trade price of such security
prior to 4:00 P.M., New York City time, as reported by Bloomberg Financial
Markets, or if the foregoing do not apply, the last trade price of such security
in the over-the-counter market on the electronic bulletin board for such
security as reported by Bloomberg Financial Markets, or, if no last trade price
is reported for such security by Bloomberg Financial Markets, the average of the
bid prices, or the ask prices, respectively, of any market makers for such
security as reported in the "pink sheets" by Pink Sheets LLC. If the Closing
Sale Price cannot be calculated for a security on a particular date on any of
the foregoing bases, the Closing Sale Price of such security on such date shall
be the fair market value as mutually determined by the Company and the Holder.
If the Company and the Holder are unable to agree upon the fair market value of
such security, then the Board of Directors of the Company shall use its good
faith judgment to determine the fair market value. The Board of Directors’
determination shall be binding upon all parties absent demonstrable error. All
such determinations shall be appropriately adjusted for any stock dividend,
stock split, stock combination or other similar transaction during the
applicable calculation period.

 

9

 

 

For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a “cashless
exercise” transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued pursuant to the Purchase Agreement
(provided that the Commission continues to take the position that such treatment
is proper at the time of such exercise).

 

11.           Limitations on Exercise. Notwithstanding anything to the contrary
contained herein, the number of Warrant Shares that may be acquired by the
Holder upon any exercise of this Warrant (or otherwise in respect hereof) shall
be limited to the extent necessary to ensure that, following such exercise (or
other issuance), the total number of shares of Common Stock then beneficially
owned by the Holder and its Affiliates and any other Persons whose beneficial
ownership of Common Stock would be aggregated with the Holder’s for purposes of
Section 13(d) of the Exchange Act, does not exceed 4.999% of the total number of
then issued and outstanding shares of Common Stock (including for such purpose
the shares of Common Stock issuable upon such exercise), it being acknowledged
by the Holder that the Company is not representing to such Holder that such
calculation is in compliance with Section 13(d) of the Exchange Act and such
Holder is solely responsible for any schedules required to be filed in
accordance therewith. To the extent that the limitation contained in this
Section 11 applies, the determination of whether this Warrant is exercisable (in
relation to other securities owned by such Holder) and of which a portion of
this Warrant is exercisable shall be in the sole discretion of a Holder, and the
submission of a Notice of Exercise shall be deemed to be the Holder’s
determination of whether this Warrant is exercisable (in relation to other
securities owned by such Holder) and of which portion of this Warrant is
exercisable, in each case subject to such aggregate percentage limitation, and
the Company shall have no obligation to verify or confirm the accuracy of such
determination. In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. For purposes
of this Section 11, in determining the number of outstanding shares of Common
Stock, the Holder may rely on the number of outstanding shares of Common Stock
as reflected in (x) the Company’s most recent Form 10-Q or Form 10-K, as the
case may be, (y) a more recent public announcement by the Company or (z) any
other notice by the Company or the Transfer Agent setting forth the number of
shares of Common Stock outstanding. Upon the written request of the Holder, the
Company shall within three (3) Trading Days confirm orally and in writing to
such Holder the number of shares of Common Stock then outstanding. This
provision shall not restrict the number of shares of Common Stock which a Holder
may receive or beneficially own in order to determine the amount of securities
or other consideration that such Holder may receive in the event of a
Fundamental Transaction as contemplated in Section 9 of this Warrant. By written
notice to the Company, which will not be effective until the sixty-first (61st)
day after such notice is delivered to the Company, the Holder may waive the
provisions of this Section 11 (but such waiver will not affect any other holder)
to change the beneficial ownership limitation to 9.999% of the number of shares
of the Common Stock outstanding immediately after giving effect to the issuance
of shares of Common Stock upon exercise of this Warrant, and the provisions of
this Section 11 shall continue to apply. Upon such a change by a Holder of the
beneficial ownership limitation from such 4.999% limitation to such 9.999%
limitation, the beneficial ownership limitation may not be further waived by
such Holder.

 

10

 

 

12.           No Fractional Shares. No fractional Warrant Shares will be issued
in connection with any exercise of this Warrant. In lieu of any fractional
shares that would otherwise be issuable, the number of Warrant Shares to be
issued shall be rounded down to the next whole number and the Company shall pay
the Holder in cash the fair market value (based on the Closing Sale Price) for
any such fractional shares.

 

13.           Notices. Any and all notices or other communications or deliveries
hereunder (including, without limitation, any Exercise Notice) shall be in
writing and shall be deemed given and effective on the earliest of (i) the date
of transmission, if such notice or communication is delivered via facsimile at
the facsimile number specified in the Purchase Agreement prior to 5:30 P.M., New
York City time, on a Trading Day, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in the Purchase Agreement on a day that is not a
Trading Day or later than 5:30 P.M., New York City time, on any Trading Day,
(iii) the Trading Day following the date of mailing, if sent by nationally
recognized overnight courier service specifying next business day delivery, or
(iv) upon actual receipt by the Person to whom such notice is required to be
given, if by hand delivery. The address and facsimile number of a Person for
such notices or communications shall be as set forth in the Purchase Agreement
unless changed by such Person by two (2) Trading Days’ prior notice to the other
Persons in accordance with this Section 13.

 

14.           Warrant Agent. The Company shall serve as warrant agent under this
Warrant. Upon thirty (30) days’ notice to the Holder, the Company may appoint a
new warrant agent. Any corporation into which the Company or any new warrant
agent may be merged or any corporation resulting from any consolidation to which
the Company or any new warrant agent shall be a party or any corporation to
which the Company or any new warrant agent transfers substantially all of its
corporate trust or shareholders services business shall be a successor warrant
agent under this Warrant without any further act. Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Warrant Register.

 

15.          Miscellaneous.

 

(a)          No Rights as a Stockholder. The Holder, solely in such Person's
capacity as a holder of this Warrant, shall not be entitled to vote or receive
dividends or be deemed the holder of share capital of the Company for any
purpose, nor shall anything contained in this Warrant be construed to confer
upon the Holder, solely in such Person's capacity as the Holder of this Warrant,
any of the rights of a stockholder of the Company or any right to vote, give or
withhold consent to any corporate action (whether any reorganization, issue of
stock, reclassification of stock, consolidation, merger, amalgamation,
conveyance or otherwise), receive notice of meetings, receive dividends or
subscription rights, or otherwise, prior to the issuance to the Holder of the
Warrant Shares which such Person is then entitled to receive upon the due
exercise of this Warrant. In addition, nothing contained in this Warrant shall
be construed as imposing any liabilities on the Holder to purchase any
securities (upon exercise of this Warrant or otherwise) or as a stockholder of
the Company, whether such liabilities are asserted by the Company or by
creditors of the Company.

 

11

 

 

(b)          No Impairment.

 

(i)           Except and to the extent as waived or consented to by the Holder,
the Company shall not by any action, including, without limitation, amending its
certificate of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company will (a) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (b) take all such action as may be reasonably necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable Warrant Shares upon the exercise of this Warrant, and (c) use
commercially reasonable efforts to obtain all such authorizations, exemptions or
consents from any public regulatory body having jurisdiction thereof as may be
necessary to enable the Company to perform its obligations under this Warrant.

 

(ii)          Before taking any action which would result in an adjustment in
the number of Warrant Shares for which this Warrant is exercisable or in the
Exercise Price, the Company shall obtain all such authorizations or exemptions
thereof, or consents thereto, as may be necessary from any public regulatory
body or bodies having jurisdiction thereof.

 

(c)          Successors and Assigns. Subject to the restrictions on transfer set
forth in this Warrant and in Section 4.1 of the Purchase Agreement, and
compliance with applicable securities laws, this Warrant may be assigned by the
Holder. This Warrant may not be assigned by the Company without the written
consent of the Holder except to a successor in the event of a Fundamental
Transaction. This Warrant shall be binding on and inure to the benefit of the
Company and the Holder and their respective successors and assigns. Subject to
the preceding sentence, nothing in this Warrant shall be construed to give to
any Person other than the Company and the Holder any legal or equitable right,
remedy or cause of action under this Warrant.

 

(d)          Amendment and Waiver. Except as otherwise provided herein, the
provisions of the Warrants may be amended and the Company may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if the Company has obtained the written consent of the Holders of
Warrants representing no less than a majority of the Warrant Shares obtainable
upon exercise of the Warrants then outstanding.

 

(e)          Acceptance. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.

 

(f)         Governing Law; Jurisdiction. ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS WARRANT SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF. EACH
OF THE COMPANY AND THE HOLDER HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK,
BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE TRANSACTION
DOCUMENTS), AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT,
ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT. EACH OF THE COMPANY AND THE HOLDER HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING
SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA
REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY)
TO SUCH PERSON AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THE PURCHASE
AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.
EACH OF THE COMPANY AND THE HOLDER HEREBY WAIVES ALL RIGHTS TO A TRIAL BY JURY. 

 

12

 

 

(g)          Headings. The headings herein are for convenience only, do not
constitute a part of this Warrant and shall not be deemed to limit or affect any
of the provisions hereof.

 

(h)          Severability. In case any one or more of the provisions of this
Warrant shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Warrant shall not
in any way be affected or impaired thereby, and the Company and the Holder will
attempt in good faith to agree upon a valid and enforceable provision which
shall be a commercially reasonable substitute therefor, and upon so agreeing,
shall incorporate such substitute provision in this Warrant.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

13

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

  BAXANO SURGICAL, INC.             By:       Name:       Title:    

 

 

 

 

SCHEDULE 1

 

BAXANO SURGICAL, INC.

 

FORM OF EXERCISE NOTICE

 

[To be executed by the Holder to purchase shares of Common Stock under the
Warrant]

 

Ladies and Gentlemen:

 

(1)         The undersigned is the Holder of Warrant No. __________ (the
“Warrant”) issued by Baxano Surgical, Inc., a Delaware corporation (the
“Company”). Capitalized terms used herein and not otherwise defined herein have
the respective meanings set forth in the Warrant.

 

(2)         The undersigned hereby exercises its right to purchase __________
Warrant Shares pursuant to the Warrant.

  

(3)         The Holder intends that payment of the Exercise Price shall be made
as (check one):

 

¨Cash Exercise

 

¨“Cashless Exercise” under Section 10 of the Warrant

 

(4)         If the Holder has elected a Cash Exercise, the Holder shall pay the
sum of $___________ in immediately available funds to the Company in accordance
with the terms of the Warrant.

 

(5)         Pursuant to this Exercise Notice, the Company shall deliver to the
Holder Warrant Shares determined in accordance with the terms of the Warrant.

 

(6)         By its delivery of this Exercise Notice, the undersigned represents
and warrants to the Company that in giving effect to the exercise evidenced
hereby the Holder will not beneficially own in excess of the number of shares of
Common Stock (as determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended) permitted to be owned under Section 11 of the
Warrant to which this notice relates.

 

Dated:____________________

 

Name of Holder: ___________________________

 

By:__________________________________
Name: _______________________________
Title: _______________________________

(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)

 

 

 

 

SCHEDULE 2

 

BAXANO SURGICAL, INC.

 

FORM OF ASSIGNMENT

 

[To be completed and executed by the Holder only upon transfer of the Warrant]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                             (the “Transferee”) the right represented by the
within Warrant to purchase                  shares of Common Stock of Baxano
Surgical, Inc., a Delaware corporation (the “Company”), to which the within
Warrant relates and appoints                              attorney to transfer
said right on the books of the Company with full power of substitution in the
premises. In connection therewith, the undersigned represents, warrants,
covenants and agrees to and with the Company that:

 

(a)          the offer and sale of the Warrant contemplated hereby is being made
in compliance with Section 4(a)(1) of the United States Securities Act of 1933,
as amended (the “Securities Act”), or another valid exemption from the
registration requirements of Section 5 of the Securities Act and in compliance
with all applicable securities laws of the states of the United States;

 

(b)          the undersigned has not offered to sell the Warrant by any form of
general solicitation or general advertising, including, but not limited to, any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, and
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising;

 

(c)          the undersigned has read the Transferee’s investment letter
included herewith, and to its actual knowledge, the statements made therein are
true and correct; and

 

(d)          the undersigned understands that the Company may condition the
transfer of the Warrant contemplated hereby upon the delivery to the Company by
the undersigned or the Transferee, as the case may be, of a written opinion of
counsel (which opinion shall be in form, substance and scope reasonably
satisfactory to the Company and customary for opinions of counsel in comparable
transactions) to the effect that such transfer may be made without registration
under the Securities Act and under applicable securities laws of the states of
the United States.

 

Dated:  ________________________         (Signature must conform in all respects
to name of holder as specified on the face of the Warrant)                
Address of Transferee                         In the presence of:              
 

 

 

 

 

Exhibit C

 

Form of Registration Rights AgreemenT

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of March 11, 2014, by and among Baxano Surgical, Inc., a Delaware corporation
(the “Company”), and the several purchasers signatory hereto (each a “Purchaser”
and collectively, the “Purchasers”).

 

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof between the Company and each Purchaser (the “Purchase
Agreement”).

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the
Purchasers agree as follows:

 

1.          Definitions. Capitalized terms used and not otherwise defined herein
that are defined in the Purchase Agreement shall have the meanings given such
terms in the Purchase Agreement. As used in this Agreement, the following terms
shall have the following meanings:

 

“Advice” has the meaning set forth in Section 6(d).

 

“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Alternate Shares” means the Alternate Shares issued pursuant to the Purchase
Agreement, if any.

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

 

“Closing Date” has the meaning set forth in the Purchase Agreement.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.0001 per
share, and any securities into which such common stock may hereinafter be
reclassified.

 

“Company” has the meaning set forth in the Preamble.

 

“Conversion Shares” means the shares of Common Stock issued or issuable upon
conversion of the Debentures.

 

“Debentures” means the subordinated convertible debentures issued by the Company
pursuant to the Purchase Agreement.

 

“Effective Date” means the date that the Registration Statement filed pursuant
to Section 2(a) is first declared effective by the Commission.

 

 

 

 

“Effectiveness Deadline” means, with respect to the Initial Registration
Statement or the New Registration Statement, the thirtieth (30th) calendar day
following the Closing Date (or, in the event the Commission reviews and has
written comments to the Initial Registration Statement or the New Registration
Statement, the sixtieth (60th) calendar day following the Closing Date);
provided, however, that if the Company is notified by the Commission that the
Initial Registration Statement or the New Registration Statement will not be
reviewed or is no longer subject to further review and comments, the
Effectiveness Deadline as to such Registration Statement shall be the fifth
(5th) Trading Day following the date on which the Company is so notified if such
date precedes the dates otherwise required above; provided, further, that if the
Effectiveness Deadline falls on a Saturday, Sunday or other day that the
Commission is closed for business, the Effectiveness Deadline shall be extended
to the next Business Day on which the Commission is open for business.

 

“Effectiveness Period” has the meaning set forth in Section 2(b).

 

“Event” has the meaning set forth in Section 2(c).

 

“Event Date” has the meaning set forth in Section 2(c).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Filing Deadline” means, with respect to the Initial Registration Statement
required to be filed pursuant to Section 2(a), the tenth (10th) calendar day
following the Closing Date, provided, however, that if the Filing Deadline falls
on a Saturday, Sunday or other day that the Commission is closed for business,
the Filing Deadline shall be extended to the next Business Day on which the
Commission is open for business.

 

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

 

“Indemnified Party” has the meaning set forth in Section 5(c).

 

“Indemnifying Party” has the meaning set forth in Section 5(c).

 

“Initial Registration Statement” means the initial Registration Statement filed
pursuant to Section 2(a) of this Agreement.

 

“Interest Shares” means those shares of Common Stock issuable to a Holder as
payment for interest pursuant to a Debenture.

 

“Liquidated Damages” has the meaning set forth in Section 2(c).

 

“Losses” has the meaning set forth in Section 5(a).

 

“New Registration Statement” has the meaning set forth in Section 2(a).

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

2

 

 

“Principal Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the Closing Date, shall
be the NASDAQ Global Market.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition).

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Purchase Agreement” has the meaning set forth in the Recitals.

 

“Purchaser” or “Purchasers” has the meaning set forth in the Preamble.

 

“Registrable Securities” means all of (i) the Conversion Shares, (ii) the
Interest Shares, (iii) the Warrant Shares, (iv) the Alternate Shares, and (v)
any securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the foregoing,
provided, that the Holder has completed and delivered to the Company a Selling
Stockholder Questionnaire; and provided, further, that with respect to a
particular Holder, such Holder’s Conversion Shares, Interest Shares, Warrant
Shares and Alternate Shares shall cease to be Registrable Securities upon the
earliest to occur of the following: (A) a sale pursuant to a Registration
Statement or Rule 144 under the Securities Act (in which case, only such
security sold by the Holder shall cease to be a Registrable Security); or (B)
becoming eligible for resale by the Holder under Rule 144 without the
requirement for the Company to be in compliance with the current public
information required thereunder and without volume or manner-of-sale
restrictions, pursuant to a written opinion letter to such effect, addressed,
delivered and acceptable to the Transfer Agent.

 

“Registration Statements” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including
without limitation the Initial Registration Statement, the New Registration
Statement and any Remainder Registration Statements), including (in each case)
the amendments and supplements to such Registration Statements, including pre-
and post-effective amendments thereto, all exhibits and all material
incorporated by reference or deemed to be incorporated by reference in such
Registration Statements.

 

“Remainder Registration Statements” has the meaning set forth in Section 2(a).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

3

 

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff, provided that any
such oral guidance, comments, requirements, or requests are reduced to writing
by the Commission, and (ii) the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Selling Stockholder Questionnaire” means a questionnaire in the form attached
as Annex B hereto, or such other form of questionnaire as may reasonably be
adopted by the Company from time to time.

 

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Market (other than the OTC Bulletin Board), or (ii) if
the Common Stock is not listed on a Trading Market (other than the OTC Bulletin
Board), a day on which the Common Stock is traded in the over-the-counter
market, as reported by the OTC Bulletin Board, or (iii) if the Common Stock is
not quoted on any Trading Market, a day on which the Common Stock is quoted in
the over-the-counter market as reported in the “pink sheets” by Pink Sheets LLC
(or any similar organization or agency succeeding to its functions of reporting
prices); provided, that in the event that the Common Stock is not listed or
quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a
Business Day.

 

“Trading Market” means whichever of the New York Stock Exchange, the NYSE Amex
Equities (formerly the American Stock Exchange), the NASDAQ Global Select
Market, the NASDAQ Global Market, the NASDAQ Capital Market or OTC Bulletin
Board on which the Common Stock is listed or quoted for trading on the date in
question.

 

“Transfer Agent” has the meaning set forth in the Purchase Agreement.

 

“Warrants” means the Warrants issued pursuant to the Purchase Agreement.

 

“Warrant Shares” means the shares of Common Stock issued or issuable upon
exercise of the Warrants.

 

4

 

 

2.           Registration.

 

(a)          On or prior to the Filing Deadline, the Company shall prepare and
file with the Commission a Registration Statement covering the resale of all of
the Registrable Securities not already covered by an existing and effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 or, if Rule 415 is not available for offers and sales of the
Registrable Securities, by such other means of distribution of Registrable
Securities as the Holders may reasonably specify (the “Initial Registration
Statement”). The Initial Registration Statement shall be on Form S-3 (except if
the Company is then ineligible to register for resale the Registrable Securities
on Form S-3, in which case such registration shall be on such other form
available to register for resale the Registrable Securities as a secondary
offering) subject to the provisions of Section 2(e) and shall contain (except if
otherwise required pursuant to written comments received from the Commission
upon a review of such Registration Statement) a “Plan of Distribution” section
substantially in the form attached hereto as Annex A (which may be modified to
respond to comments, if any, provided by the Commission). Notwithstanding the
registration obligations set forth in this Section 2, in the event the
Commission informs the Company that all of the Registrable Securities cannot, as
a result of the application of Rule 415, be registered for resale as a secondary
offering on a single registration statement, the Company agrees to promptly (i)
inform each of the holders thereof and use its commercially reasonable efforts
to file amendments to the Initial Registration Statement as required by the
Commission and/or (ii) withdraw the Initial Registration Statement and file a
new registration statement (a “New Registration Statement”), in either case
covering the maximum number of Registrable Securities permitted to be registered
by the Commission, on Form S-3 or such other form available to register for
resale the Registrable Securities as a secondary offering; provided, however,
that prior to filing such amendment or New Registration Statement, the Company
shall be obligated to use its commercially reasonable efforts to advocate with
the Commission for the registration of all of the Registrable Securities in
accordance with the SEC Guidance, including without limitation, Interpretive
Response 612.09 of the Commission’s Securities Act Rules Compliance and
Disclosure Interpretations. Notwithstanding any other provision of this
Agreement and subject to the payment of liquidated damages in Section 2(c), if
any SEC Guidance sets forth a limitation of the number of Registrable Securities
permitted to be registered on a particular Registration Statement as a secondary
offering (and notwithstanding that the Company used diligent efforts to advocate
with the Commission for the registration of all or a greater number of
Registrable Securities), unless otherwise directed in writing by a Holder as to
its Registrable Securities, the number of Registrable Securities to be
registered on such Registration Statement will first be reduced by Registrable
Securities not acquired pursuant to the Purchase Agreement (whether pursuant to
registration rights or otherwise), second by Registrable Securities represented
by Alternate Shares (applied, in the case that some Alternate Shares may be
registered, to the Holders on a pro rata basis based on the total number of
unregistered Alternate Shares held by such Holders), third by Registrable
Securities represented by Interest Shares (applied, in the case that some
Interest Shares may be registered, to the Holders on a pro rata basis based on
the total number of unregistered Interest Shares held by such Holders), fourth
by Registrable Securities represented by holders of Warrant Shares (applied, in
the case that some Warrant Shares may be registered, to the Holders on a pro
rata basis based on the total number of unregistered Warrant Shares held by such
Holders), and fifth by Registrable Securities represented by Conversion Shares
(applied, in the case that some Conversion Shares may be registered, to the
Holders on a pro rata basis based on the total number of unregistered Conversion
Shares held by such Holders, subject to a determination by the Commission that
certain Holders must be reduced first based on the number of Conversion Shares
held by such Holders). In the event the Company amends the Initial Registration
Statement or files a New Registration Statement, as the case may be, under
clauses (i) or (ii) above, the Company will use its commercially reasonable
efforts to file with the Commission, as promptly as allowed by Commission or SEC
Guidance provided to the Company or to registrants of securities in general, one
or more registration statements on Form S-3 or such other form available to
register for resale those Registrable Securities that were not registered for
resale on the Initial Registration Statement, as amended, or the New
Registration Statement (the “Remainder Registration Statements”).

 

(b)          The Company shall use its commercially reasonable efforts to cause
each Registration Statement to be declared effective by the Commission as soon
as practicable and, with respect to the Initial Registration Statement or the
New Registration Statement, as applicable, no later than the Effectiveness
Deadline (including filing with the Commission a request for acceleration of
effectiveness in accordance with Rule 461 promulgated under the Securities Act),
and shall use its commercially reasonable efforts to keep each Registration
Statement continuously effective under the Securities Act until the earlier of
(i) such time as all of the Registrable Securities covered by such Registration
Statement have been publicly sold by the Holders or (ii) the date that is one
(1) year following the Closing Date (the “Effectiveness Period”). The Company
shall telephonically request effectiveness of a Registration Statement as of
5:00 P.M. New York City time on a Trading Day. The Company shall promptly notify
the Holders via facsimile or electronic mail of a “.pdf” format data file of the
effectiveness of a Registration Statement on the same Trading Day that the
Company telephonically confirms effectiveness with the Commission, which date of
confirmation shall initially be the date requested for effectiveness of such
Registration Statement. The Company shall, by 9:30 A.M. New York City time on
the first Trading Day after the Effective Date, file a final Prospectus with the
Commission, as required by Rule 424(b).

 

5

 

 

(c)          If: (i) the Initial Registration Statement is not filed with the
Commission on or prior to the Filing Deadline, (ii) the Initial Registration
Statement or the New Registration Statement, as applicable, is not declared
effective by the Commission (or otherwise does not become effective) for any
reason on or prior to the Effectiveness Deadline or (iii) after its Effective
Date, (A) such Registration Statement ceases for any reason (including without
limitation by reason of a stop order, or the Company’s failure to update the
Registration Statement) to remain continuously effective as to all Registrable
Securities included in such Registration Statement or (B) the Holders are not
permitted to utilize the Prospectus therein to resell such Registrable
Securities for any reason (other than due to a change in the “Plan of
Distribution” or the inaccuracy of any information regarding the Holders), in
each case, for more than an aggregate of twenty (20) consecutive calendar days
or twenty-five (25) calendar days (which need not be consecutive days) during
any twelve (12) month period (other than as a result of a breach of this
Agreement by a Holder or a Holder’s failure to return a Selling Stockholder
Questionnaire within the time period provided by Section 2(d) hereof), or (iv)
if none of the Initial Registration Statement, the New Registration Statement or
a Remainder Registration Statement is effective and the Company fails to satisfy
the current public information requirement pursuant to Rule 144(c)(1) as a
result of which the Holders who are not affiliates are unable to sell
Registrable Securities without restriction under Rule 144 (or any successor
thereto), (any such failure or breach in clauses (i) through (iv) above being
referred to as an “Event,” and, for purposes of clauses (i), (ii) or (iv), the
date on which such Event occurs, or for purposes of clause (iii), the date on
which such twenty (20) or twenty-five (25) calendar day period is exceeded,
being referred to as an “Event Date”), then in addition to any other rights the
Holders may have hereunder or under applicable law, (x) within five Business
Days after an Event Date relating to a failure in clause (i) only, the Company
shall pay to each Holder an amount in cash, as liquidated damages and not as a
penalty, equal to one and one-half percent (1.5%) of the aggregate purchase
price paid by such Holder pursuant to the Purchase Agreement (or, in the case of
Alternate Shares, such aggregate purchase price shall be deemed to be 10% of
such Purchaser’s Subscription Amount) for any Registrable Securities held by
such Holder on such Event Date; and (y) on each 30-day anniversary (or pro rata
portion thereof) following any Event Date (including, for the avoidance of
doubt, a failure in clause (i), in which case each 30-day anniversary shall be
measured commencing on the 31st day following such Event Date) until the earlier
of (1) the applicable Event is cured or (2) the Registrable Securities are
eligible for resale pursuant to Rule 144 without manner of sale or volume
restrictions, the Company shall pay to each Holder an amount in cash, as partial
liquidated damages and not as a penalty (“Liquidated Damages”), equal to one and
one-half percent (1.5%) of the aggregate purchase price paid by such Holder
pursuant to the Purchase Agreement for any unregistered Registrable Securities
then held by such Holder. The parties agree that (1) the Company will not be
liable for Liquidated Damages under this Agreement with respect to any Warrants
or Warrant Shares (prior to their issuance) or any Debentures or Conversion
Shares (prior to their issuance) or Interest Shares (prior to their issuance),
(2) notwithstanding anything to the contrary herein or in the Purchase
Agreement, no Liquidated Damages shall be payable with respect to any period
after the expiration of the Effectiveness Period (it being understood that this
sentence shall not relieve the Company of any Liquidated Damages accruing prior
to the Effectiveness Deadline) and in no event shall the aggregate amount of
Liquidated Damages payable to a Holder exceed, in the aggregate, twelve percent
(12.0%) of the aggregate purchase price paid by such Holder pursuant to the
Purchase Agreement and (3) in no event shall the Company be liable in any thirty
(30) day period for Liquidated Damages under this Agreement in excess of one and
one-half percent (1.5%) of the aggregate purchase price paid by the Holders
pursuant to the Purchase Agreement. If the Company fails to pay any Liquidated
Damages pursuant to this Section 2(c) in full within five (5) Business Days
after the date payable, the Company will pay interest thereon at a rate of one
and one-half percent (1.5%) per month (or such lesser maximum amount that is
permitted to be paid by applicable law) to the Holder, accruing daily from the
date such Liquidated Damages are due until such amounts, plus all such interest
thereon, are paid in full. Unless otherwise specified in this Section 2(c), the
Liquidated Damages pursuant to the terms hereof shall apply on a daily pro-rata
basis for any portion of a month prior to the cure of an Event, except in the
case of the first Event Date. Notwithstanding the foregoing, nothing shall
preclude any Holder from pursuing or obtaining any available remedies at law,
specific performance or other equitable relief with respect to this Section 2(c)
in accordance with applicable law. The Company shall not be liable for
Liquidated Damages under this Agreement as to any Registrable Securities which
are not permitted by the Commission to be included in a Registration Statement
due solely to SEC Guidance from the time that it is determined that such
Registrable Securities are not permitted to be registered until such time as the
provisions of this Agreement as to the Remainder Registration Statements
required to be filed hereunder are triggered, in which case the provisions of
this Section 2(c) shall once again apply, if applicable. In such case, the
Liquidated Damages shall be calculated to only apply to the percentage of
Registrable Securities which are permitted in accordance with SEC Guidance to be
included in such Registration Statement. The Effectiveness Deadline for a
Registration Statement shall be extended without default or Liquidated Damages
hereunder in the event that the Company’s failure to obtain the effectiveness of
the Registration Statement on a timely basis results from the failure of a
Purchaser to timely provide the Company with information requested by the
Company and necessary to complete the Registration Statement in accordance with
the requirements of the Securities Act (in which the Effectiveness Deadline
would be extended with respect to Registrable Securities held by such
Purchaser).

 

6

 

 

(d)          Each Holder agrees to furnish to the Company a completed Selling
Stockholder Questionnaire not more than five (5) Trading Days following the date
of this Agreement. At least ten (10) Trading Days prior to the first anticipated
filing date of a Registration Statement for any registration under this
Agreement, the Company will notify each Holder of the information the Company
requires from that Holder other than the information contained in the Selling
Stockholder Questionnaire, if any, which shall be completed and delivered to the
Company promptly upon request and, in any event, within three (3) Trading Days
prior to the applicable anticipated filing date. Each Holder further agrees that
it shall not be entitled to be named as a selling securityholder in the
Registration Statement or use the Prospectus for offers and resales of
Registrable Securities at any time, unless such Holder has returned to the
Company a completed and signed Selling Stockholder Questionnaire and a response
to any requests for further information as described in the previous sentence.
If a Holder of Registrable Securities returns a Selling Stockholder
Questionnaire or a request for further information, in either case, after its
respective deadline, the Company shall use its commercially reasonable efforts
to take such actions as are required to name such Holder as a selling security
holder in the Registration Statement or any pre-effective or post-effective
amendment thereto and to include (to the extent not theretofore included) in the
Registration Statement the Registrable Securities identified in such late
Selling Stockholder Questionnaire or request for further information. Each
Holder acknowledges and agrees that the information in the Selling Stockholder
Questionnaire or request for further information as described in this Section
2(d) will be used by the Company in the preparation of the Registration
Statement and hereby consents to the inclusion of such information in the
Registration Statement.

 

(e)          In the event that Form S-3 is not  available for the registration
of the resale of Registrable Securities hereunder, the Company shall (i)
register the resale of the Registrable Securities on another appropriate form
reasonably acceptable to the Holders and (ii) undertake to register the
Registrable Securities on Form S-3 promptly after such form is available,
provided that the Company shall maintain the effectiveness of the Registration
Statement then in effect until such time as a Registration Statement on Form S-3
covering the Registrable Securities has been declared effective by the
Commission.

 

7

 

 

3.            Registration Procedures

 

In connection with the Company's registration obligations hereunder, the Company
shall:

 

(a)          Not less than five (5) Trading Days prior to the filing of each
Registration Statement and not less than one (1) Trading Day prior to the filing
of any related Prospectus or any amendment or supplement thereto (except for
Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports
on Form 8-K and any similar or successor reports), (i) furnish to the Holder
copies of such Registration Statement, Prospectus or amendment or supplement
thereto, as proposed to be filed, which documents will be subject to the review
of such Holder (it being acknowledged and agreed that if a Holder does not
object to or comment on the aforementioned documents within such five (5)
Trading Day or one (1) Trading Day period, as the case may be, then the Holder
shall be deemed to have consented to and approved the use of such documents) and
(ii) use commercially reasonable efforts to cause its officers and directors,
counsel and independent registered public accountants to respond to such
inquiries as shall be necessary, in the reasonable opinion of respective counsel
to each Holder, to conduct a reasonable investigation within the meaning of the
Securities Act. The Company shall not file any Registration Statement or
Prospectus or any amendment or supplement thereto in a form to which a Holder
reasonably objects in good faith, provided that, the Company is notified of such
objection in writing within the five (5) Trading Day or one (1) Trading Day
period described above, as applicable.

 

(b)          (i) Prepare and file with the Commission such amendments (including
post-effective amendments) and supplements, to each Registration Statement and
the Prospectus used in connection therewith as may be necessary to keep such
Registration Statement continuously effective as to the applicable Registrable
Securities for its Effectiveness Period; (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement (subject to the
terms of this Agreement), and, as so supplemented or amended, to be filed
pursuant to Rule 424; (iii) respond as promptly as reasonably practicable to any
comments received from the Commission with respect to each Registration
Statement or any amendment thereto and, as promptly as reasonably possible,
provide the Holders true and complete copies of all correspondence from and to
the Commission relating to such Registration Statement that pertains to the
Holders as “Selling Stockholders” but not any comments that would result in the
disclosure to the Holders of material and non-public information concerning the
Company; and (iv) comply with the provisions of the Securities Act and the
Exchange Act with respect to the disposition of all Registrable Securities
covered by a Registration Statement until such time as all of such Registrable
Securities cease to be Registrable Securities or shall have been disposed of
(subject to the terms of this Agreement) in accordance with the intended methods
of disposition by the Holders thereof as set forth in such Registration
Statement as so amended or in such Prospectus as so supplemented; provided,
however, that each Purchaser shall be responsible for the delivery of the
Prospectus to the Persons to whom such Purchaser sells any of the Conversion
Shares, the Interest Shares, the Warrant Shares or the Alternate Shares
(including in accordance with Rule 172 under the Securities Act), and each
Purchaser agrees to dispose of Registrable Securities in compliance with the
“Plan of Distribution” described in the Registration Statement and otherwise in
compliance with applicable federal and state securities laws. In the case of
amendments and supplements to a Registration Statement which are required to be
filed pursuant to this Agreement (including pursuant to this Section 3(b)) by
reason of the Company filing a report on Form 10-K, Form 10-Q or Form 8-K or any
analogous report under the Exchange Act, the Company shall have incorporated
such report by reference into such Registration Statement, if applicable, or
shall file such amendments or supplements with the Commission on the same day on
which the Exchange Act report which created the requirement for the Company to
amend or supplement such Registration Statement was filed.

 

8

 

 

(c)          Notify the Holders (which notice shall, pursuant to clauses (iii)
through (v) hereof, be accompanied by an instruction to suspend the use of the
Prospectus until the requisite changes have been made) as promptly as reasonably
practicable (and, in the case of (i)(A) below, not less than one (1) Trading Day
prior to such filing) and (if requested by any such Person) confirm such notice
in writing no later than one (1) Trading Day following the day: (i)(A) when a
Prospectus or any Prospectus supplement or post-effective amendment to a
Registration Statement is proposed to be filed; (B) when the Commission notifies
the Company whether there will be a “review” of such Registration Statement and
whenever the Commission comments in writing on any Registration Statement (in
which case the Company shall provide to each of the Holders true and complete
copies of all comments that pertain to the Holders as a “Selling Stockholder” or
to the “Plan of Distribution” and all written responses thereto, but not
information that the Company believes would constitute material and non-public
information); and (C) with respect to each Registration Statement or any
post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other federal or state governmental authority
for amendments or supplements to a Registration Statement or Prospectus or for
additional information that pertains to the Holders as “Selling Stockholders” or
the “Plan of Distribution”; (iii) of the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of a Registration Statement covering any or all of the Registrable
Securities or the initiation of any Proceedings for that purpose; (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose; and (v) of the occurrence of any event or passage
of time that makes the financial statements included in a Registration Statement
ineligible for inclusion therein or any statement made in such Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein (in the case of any Prospectus, form of prospectus
or supplement thereto, in light of the circumstances under which they were
made), not misleading.

 

(d)          Use commercially reasonable efforts to avoid the issuance of, or,
if issued, obtain the withdrawal of (i) any order suspending the effectiveness
of a Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as practicable.

 

(e)          If requested by a Holder, furnish to such Holder, without charge,
at least one conformed copy of each Registration Statement and each amendment
thereto and all exhibits to the extent requested by such Person (including those
previously furnished or incorporated by reference) promptly after the filing of
such documents with the Commission; provided, that the Company shall have no
obligation to provide any document pursuant to this clause that is available on
the Commission’s EDGAR system.

 

(f)          Prior to any resale of Registrable Securities by a Holder, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from the registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or Blue Sky laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by each Registration Statement; provided,
that the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified, subject the Company to any
material tax in any such jurisdiction where it is not then so subject or file a
general consent to service of process in any such jurisdiction.

 

9

 

 

(g)          If requested by a Holder, cooperate with such Holder to facilitate
the timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to the Registration
Statement, which certificates shall be free, to the extent permitted by the
Purchase Agreement and under law, of all restrictive legends, and to enable such
Registrable Securities to be in such denominations and registered in such names
as any such Holders may reasonably request.

 

(h)          Following the occurrence of any event contemplated by Section 3(c),
as promptly as reasonably practicable (taking into account the Company’s good
faith assessment of any adverse consequences to the Company and its stockholders
of the premature disclosure of such event), prepare a supplement or amendment,
including a post-effective amendment, to the affected Registration Statements or
a supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus, form of prospectus or supplement thereto, in light
of the circumstances under which they were made), not misleading. If the Company
notifies the Holders in accordance with clauses (iii) through (v) of Section
3(c) above to suspend the use of any Prospectus until the requisite changes to
such Prospectus have been made, then the Holders shall suspend use of such
Prospectus. The Company will use its commercially reasonable efforts to ensure
that the use of the Prospectus may be resumed as promptly as is practicable. The
Company shall be entitled to exercise its right under this Section 3(h) to
suspend the availability of a Registration Statement and Prospectus, subject to
the payment of partial Liquidated Damages otherwise required pursuant to Section
2(c), for a period not to exceed twenty-five (25) calendar days (which need not
be consecutive days) in any 12-month period.

 

(i)          The Company may require each selling Holder to furnish to the
Company a certified statement as to (i) the number of shares of Common Stock
beneficially owned by such Holder and any Affiliate thereof, (ii) any Financial
Industry Regulatory Authority (“FINRA”) affiliations, (iii) any natural persons
who have the power to vote or dispose of the common stock and (iv) any other
information as may be requested by the Commission, FINRA or any state securities
commission. During any periods that the Company is unable to meet its
obligations hereunder with respect to the registration of Registrable Securities
because any Holder fails to furnish such information within three (3) Trading
Days of the Company’s request, any Liquidated Damages that are accruing at such
time as to such Holder only shall be tolled and any Event that may otherwise
occur solely because of such delay shall be suspended as to such Holder only,
until such information is delivered to the Company.

 

(j)          The Company shall cooperate with any registered broker through
which a Holder proposes to resell its Registrable Securities in effecting a
filing with FINRA pursuant to FINRA Rule 5110 as requested by any such Holder
and the Company shall pay the filing fee required for the first such filing
within five (5) Business Days of the request therefor.

 

10

 

 

4.           Registration Expenses. All fees and expenses incident to the
Company’s performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions and all legal fees
and expenses of legal counsel for any Holder) shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with any Trading Market on which the Common Stock is then listed for
trading, (B) with respect to compliance with applicable state securities or Blue
Sky laws (including, without limitation, fees and disbursements of counsel for
the Company in connection with Blue Sky qualifications or exemptions of the
Registrable Securities and determination of the eligibility of the Registrable
Securities for investment under the laws of such jurisdictions as requested by
the Holders) and (C) if not previously paid by the Company in connection with
Section 3(j) hereof, with respect to any filing that may be required to be made
by any broker through which a Holder intends to make sales of Registrable
Securities with FINRA pursuant to FINRA Rule 5110, so long as the broker is
receiving no more than a customary brokerage commission in connection with such
sale), (ii) printing expenses (including, without limitation, expenses of
printing certificates for Registrable Securities and of printing prospectuses if
the printing of prospectuses is reasonably requested by the Holders of a
majority of the Registrable Securities included in the Registration Statement),
(iii) messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company, (v) Securities Act liability insurance, if the Company
so desires such insurance, and (vi) fees and expenses of all other Persons
retained by the Company in connection with the consummation of the transactions
contemplated by this Agreement. In addition, the Company shall be responsible
for all of its internal expenses incurred in connection with the consummation of
the transactions contemplated by this Agreement (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder. In no event shall the Company be
responsible for any underwriting, broker or similar fees or commissions of any
Holder or, except to the extent provided for in the Transaction Documents, any
legal fees or other costs of the Holders.

 

5.           Indemnification.

 

(a)          Indemnification by the Company. The Company shall, notwithstanding
any termination of this Agreement, indemnify, defend and hold harmless each
Holder, the officers, directors, agents, partners, members, managers,
stockholders, Affiliates and employees of each of them, each Person who controls
any such Holder (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) and the officers, directors, partners, members,
managers, stockholders, agents and employees of each such controlling Person, to
the fullest extent permitted by applicable law, from and against any and all
losses, claims, damages, liabilities, costs (including, without limitation,
reasonable costs of preparation and investigation and reasonable attorneys'
fees) and expenses (collectively, “Losses”), as incurred, that arise out of or
are based upon (i) any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, any Prospectus or any form of
prospectus or in any amendment or supplement thereto (it being understood that
the Holder has approved Annex A hereto for this purpose) or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission to
state a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading, or (ii) any violation or alleged violation by the Company of the
Securities Act, the Exchange Act or any state securities law or any rule or
regulation thereunder, in connection with the performance of its obligations
under this Agreement, except to the extent that (A) such untrue statements,
alleged untrue statements, omissions or alleged omissions are based solely upon
information regarding such Holder furnished in writing to the Company by such
Holder expressly for use therein, or to the extent that such information relates
to such Holder or such Holder's proposed method of distribution of Registrable
Securities and was reviewed and approved in writing by such Holder expressly for
use in the Registration Statement, such Prospectus or such form of Prospectus or
in any amendment or supplement thereto (it being understood that each Holder has
approved Annex A hereto for this purpose) or (B) in the case of an occurrence of
an event of the type specified in Section 3(c)(iii)-(v), related to the use by a
Holder of an outdated or defective Prospectus after the Company has notified
such Holder that the Prospectus is outdated or defective in accordance with
Section 3(c) and prior to the receipt by such Holder of the Advice contemplated
and defined in Section 6(d) below, that following the receipt of the Advice the
misstatement or omission giving rise to such Loss would have been corrected or
(C) any such Losses arise out of the Purchaser’s (or any other indemnified
Person’s) failure to send or give a copy of the Prospectus or supplement (as
then amended or supplemented), if required, pursuant to Rule 172 under the
Securities Act (or any successor rule) to the Persons asserting an untrue
statement or alleged untrue statement or omission or alleged omission at or
prior to the written confirmation of the sale of Registrable Securities to such
Person if such statement or omission was corrected in such Prospectus or
supplement. The Company shall notify the Holders promptly of the institution,
threat or assertion of any Proceeding arising from or in connection with the
transactions contemplated by this Agreement of which the Company is aware. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of an Indemnified Party (as defined in Section 5(c)) and
shall survive the transfer of the Registrable Securities by the Holders.

 

11

 

 

(b)          Indemnification by Holders. Each Holder shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising out of or based solely upon any untrue or alleged untrue
statement of a material fact contained in any Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus, or any
form of prospectus or supplement thereto, in light of the circumstances under
which they were made) not misleading (i) to the extent that such untrue
statements or omissions are based upon information regarding such Holder
furnished in writing to the Company by such Holder expressly for use therein or
(ii) to the extent that such information relates to such Holder or such Holder’s
proposed method of distribution of Registrable Securities and was reviewed and
approved in writing by such Holder expressly for use in a Registration Statement
(it being understood that the Holder has approved Annex A hereto for this
purpose), such Prospectus or such form of Prospectus or in any amendment or
supplement thereto or (iii) in the case of an occurrence of an event of the type
specified in Section 3(c)(iii)-(v), to the extent related to the use by such
Holder of an outdated or defective Prospectus after the Company has notified
such Holder that the Prospectus is outdated or defective in accordance with
Section 3(c) and prior to the receipt by such Holder of the Advice contemplated
in Section 6(d). In no event shall the liability of any selling Holder hereunder
be greater in amount than the dollar amount of the net proceeds received by such
Holder upon the sale of the Registrable Securities giving rise to such
indemnification obligation.

 

(c)          Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all reasonable fees and expenses incurred in connection with
defense thereof; provided, that the failure of any Indemnified Party to give
such notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have materially and adversely prejudiced the Indemnifying Party.

 

12

 

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest exists if the same counsel were to
represent such Indemnified Party and the Indemnifying Party (in which case, if
such Indemnified Party notifies the Indemnifying Party in writing that it elects
to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party); provided, that
the Indemnifying Party shall not be liable for the fees and expenses of more
than one separate firm of attorneys at any time for all Indemnified Parties. The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its prior written consent, which consent shall not be
unreasonably withheld, delayed or conditioned. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding and such settlement does not include any non-monetary limitation
on the actions of any Indemnified Party or any of its affiliates or any
admission of fault or liability on behalf of any such Indemnified Party.

 

Subject to the terms of this Agreement, all fees and expenses of the Indemnified
Party (including reasonable fees and expenses to the extent incurred in
connection with investigating or preparing to defend such Proceeding in a manner
not inconsistent with this Section 5) shall be paid to the Indemnified Party, as
incurred, within twenty (20) Trading Days of written notice thereof to the
Indemnifying Party; provided, that the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is finally
judicially determined to not be entitled to indemnification hereunder). The
failure to deliver written notice to the Indemnifying Party within a reasonable
time of the commencement of any such action shall not relieve such Indemnifying
Party of any liability to the Indemnified Party under this Section 5, except to
the extent that the Indemnifying Party is materially and adversely prejudiced in
its ability to defend such action.

 

(d)          Contribution. If a claim for indemnification under Section 5(a) or
5(b) is unavailable to an Indemnified Party or insufficient to hold an
Indemnified Party harmless for any Losses, then each Indemnifying Party, in lieu
of indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties' relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys' or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section 5 was available to
such party in accordance with its terms.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), (A) no Holder shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission and (B) no
contribution will be made under circumstances where the maker of such
contribution would not have been required to indemnify the Indemnified Party
under the fault standards set forth in this Section 5. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

 

13

 

 

The indemnity and contribution agreements contained in this Section 5 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.

 

6.           Miscellaneous.

 

(a)          Remedies. Subject to the limitations set forth elsewhere in this
Agreement, in the event of a breach by the Company or by a Holder of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

 

(b)          No Piggyback on Registrations; Prohibition on Filing Other
Registration Statements. Except and to the extent specified in the Disclosure
Schedules to the Purchase Agreement, or with respect to the Alternate Shares,
neither the Company nor any of its security holders (other than the Holders in
such capacity pursuant hereto) may include securities of the Company in a
Registration Statement other than the Registrable Securities and the Company
shall not prior to the initial Effective Date of the Initial Registration
Statement enter into any agreement providing any such right to any of its
security holders. The Company shall not file with the Commission a registration
statement relating to an offering for its own account under the Securities Act
of any of its equity securities other than a registration statement on Form S-8
or, in connection with an acquisition, on Form S-4 until the earlier of (i) the
date that is thirty (30) days after the Initial Registration Statement or New
Registration Statement, as the case may be, is declared effective or (ii) the
date that all Registrable Securities are eligible for resale by non-affiliates
without volume or manner of sale restrictions under Rule 144 and without the
requirement for the company to be in compliance with the current public
information requirements under Rule 144. For the avoidance of doubt, the Company
shall not be prohibited from preparing and filing with the Commission a
registration statement relating to an offering of Common Stock by existing
stockholders of the Company under the Securities Act pursuant to the terms of
registration rights held by such stockholder or from filing amendments to
registration statements filed prior to the date of this Agreement.

 

(c)          Compliance. Each Holder covenants and agrees that it will comply
with the prospectus delivery requirements of the Securities Act as applicable to
it (unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to the Registration Statement and shall sell the
Registrable Securities only in accordance with a method of distribution
described in the Registration Statement.

 

(d)          Discontinued Disposition. By its acquisition of Registrable
Securities, each Holder agrees that, upon receipt of a notice from the Company
of the occurrence of any event of the kind described in Section 3(c)(iii)-(v),
such Holder will forthwith discontinue disposition of such Registrable
Securities under a Registration Statement until it is advised in writing (the
“Advice”) by the Company that the use of the applicable Prospectus (as it may
have been supplemented or amended) may be resumed. The Company will use its
commercially reasonable efforts to ensure that the use of the Prospectus may be
resumed as promptly as is practicable. The Company agrees and acknowledges that
any periods during which the Holder is required to discontinue the disposition
of the Registrable Securities hereunder shall be subject to the provisions of
Section 2(c).

 

14

 

 

(e)          No Inconsistent Agreements. Neither the Company nor any of its
Subsidiaries has entered, as of the date hereof, nor shall the Company or any of
its Subsidiaries, on or after the date hereof, enter into any agreement with
respect to its securities that would have the effect of impairing the rights
granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof.

 

(f)          Amendments and Waivers. The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified or supplemented,
or waived unless the same shall be in writing and signed by the Company and
Holders holding no less than a majority of the then outstanding Registrable
Securities, provided that any party may give a waiver as to itself.
Notwithstanding the foregoing, a waiver or consent to depart from the provisions
hereof with respect to a matter that relates exclusively to the rights of
Holders and that does not directly or indirectly affect the rights of other
Holders may be given by Holders of all of the Registrable Securities to which
such waiver or consent relates; provided, however, that the provisions of this
sentence may not be amended, modified, or supplemented except in accordance with
the provisions of the immediately preceding sentence.

 

(g)          Notices. Except as otherwise provided in this Agreement, any
notices or other communications or deliveries required or permitted to be
provided hereunder shall be delivered as set forth in the Purchase Agreement.

 

(h)          Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of each Holder. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement. The Company may not assign its
rights (except by merger or in connection with another entity acquiring all or
substantially all of the Company’s assets) or obligations hereunder without the
prior written consent of all the Holders of the then outstanding Registrable
Securities. Each Holder may assign its respective rights with respect to any or
all of its Conversion Shares, Interest Shares, Warrant Shares and/or Alternate
Shares hereunder in the manner and to the Persons as permitted under the
Purchase Agreement; provided in each case that (i) the Holder agrees in writing
with the transferee or assignee to assign such rights and related obligations
under this Agreement, and for the transferee or assignee to assume such
obligations, and a copy of such agreement is furnished to the Company within a
reasonable time after such assignment, (ii) the Company is, within a reasonable
time after such transfer or assignment, furnished with written notice of the
name and address of such transferee or assignee and the securities with respect
to which such registration rights are being transferred or assigned, (iii) at or
before the time the Company receives the written notice contemplated by clause
(ii) of this sentence, the transferee or assignee agrees in writing with the
Company to be bound by all of the provisions contained herein and (iv) the
transferee is an “accredited investor,” as that term is defined in Rule 501 of
Regulation D.

 

(i)          Execution and Counterparts. This Agreement may be executed in two
or more counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party, it being understood that both parties
need not sign the same counterpart. In the event that any signature is delivered
by facsimile transmission or by e-mail delivery of a “.pdf” format data file,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “.pdf” signature were the original thereof.

 

15

 

 

(j)          Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Purchase Agreement.

 

(k)          Cumulative Remedies. Except as provided herein, the remedies
provided herein are cumulative and not exclusive of any other remedies provided
by law.

 

(l)          Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their good faith reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

(m)          Headings. The headings in this Agreement are for convenience only
and shall not limit or otherwise affect the meaning hereof.

 

(n)          Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser hereunder, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser hereunder. The decision of each Purchaser to purchase the Securities
pursuant to the Transaction Documents has been made independently of any other
Purchaser. Nothing contained herein or in any other agreement or document
delivered at any closing, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert with respect to
such obligations or the transactions contemplated by this Agreement. Each
Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no
Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Securities or enforcing its rights under the
Transaction Documents. Each Purchaser shall be entitled to protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any Proceeding for such purpose. The Company acknowledges
that each of the Purchasers has been provided with the same Registration Rights
Agreement for the purpose of closing a transaction with multiple Purchasers and
not because it was required or requested to do so by any Purchaser.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

16

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

  BAXANO SURGICAL, INC.         By:       Name:  Ken Reali     Title:
   President and Chief Executive Officer

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

  

  [NAME OF INVESTING ENTITY]               AUTHORIZED SIGNATORY       By:    
Name:     Title:         ADDRESS FOR NOTICE       c/o:           Street:  

 

  City/State/Zip:  

 

  Attention:           Tel:           Fax:           Email:  

 

 

 



Annex A

PLAN OF DISTRIBUTION

 

We are registering the shares of common stock payable as interest under the
subordinated convertible debentures issued to the selling stockholders, issuable
upon conversion of the subordinated convertible debentures issued to the selling
stockholders and exercise of the warrants issued to the selling stockholders to
permit the resale of these shares of common stock by the holders of the
subordinated convertible debentures and the warrants from time to time after the
date of this prospectus. We will not receive any of the proceeds from the sale
by the selling stockholders of the shares of common stock. We will bear all fees
and expenses incident to our obligation to register the shares of common stock.

 

The selling stockholders may sell all or a portion of the shares of common stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the shares of
common stock are sold through underwriters or broker-dealers, the selling
stockholders will be responsible for underwriting discounts or commissions or
agent's commissions. The shares of common stock may be sold on any national
securities exchange or quotation service on which the securities may be listed
or quoted at the time of sale, in the over-the-counter market or in transactions
otherwise than on these exchanges or systems or in the over-the-counter market
and in one or more transactions at fixed prices, at prevailing market prices at
the time of the sale, at varying prices determined at the time of sale, or at
negotiated prices. These sales may be effected in transactions that may involve
crosses or block transactions. The selling stockholders may use any one or more
of the following methods when selling shares:

 

·ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

·block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

·purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

·an exchange distribution in accordance with the rules of the applicable
exchange;

 

·privately negotiated transactions;

 

·settlement of short sales entered into after the effective date of the
registration statement of which this prospectus forms a part;

 

·broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

·through the writing or settlement of options or other hedging transactions,
whether such options are listed on an options exchange or otherwise;

 

·a combination of any such methods of sale; and

 

·any other method permitted pursuant to applicable law.

 

 

 

 

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act, as
permitted by that rule, or Section 4(1) under the Securities Act, if available,
rather than under this prospectus, provided that they meet the criteria and
conform to the requirements of those provisions.

 

Broker-dealers engaged by the selling stockholders may arrange for other
broker-dealers to participate in sales. If the selling stockholders effect such
transactions by selling shares of common stock to or through underwriters,
broker-dealers or agents, such underwriters, broker-dealers or agents may
receive commissions in the form of discounts, concessions or commissions from
the selling stockholders or commissions from purchasers of the shares of common
stock for whom they may act as agent or to whom they may sell as principal. Such
commissions will be in amounts to be negotiated, but, except as set forth in a
supplement to this Prospectus, in the case of an agency transaction will not be
in excess of a customary brokerage commission in compliance with FINRA Rule
2440; and in the case of a principal transaction a markup or markdown in
compliance with FINRA IM-2440-1.

 

In connection with sales of the shares of common stock or otherwise, the selling
stockholders may enter into hedging transactions with broker-dealers or other
financial institutions, which may in turn engage in short sales of the shares of
common stock in the course of hedging in positions they assume. The selling
stockholders may also sell shares of common stock short and if such short sale
shall take place after the date that this Registration Statement is declared
effective by the Commission, the selling stockholders may deliver shares of
common stock covered by this prospectus to close out short positions and to
return borrowed shares in connection with such short sales. The selling
stockholders may also loan or pledge shares of common stock to broker-dealers
that in turn may sell such shares, to the extent permitted by applicable law.
The selling stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).
Notwithstanding the foregoing, the selling stockholders have been advised that
they may not use shares registered on this registration statement to cover short
sales of our common stock made prior to the date the registration statement, of
which this prospectus forms a part, has been declared effective by the SEC.

 

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the warrants or shares of common stock owned by them
and, if they default in the performance of their secured obligations, the
pledgees or secured parties may offer and sell the shares of common stock from
time to time pursuant to this prospectus or any amendment to this prospectus
under Rule 424(b)(3) or other applicable provision of the Securities Act
amending, if necessary, the list of selling stockholders to include the pledgee,
transferee or other successors in interest as selling stockholders under this
prospectus. The selling stockholders also may transfer and donate the shares of
common stock in other circumstances in which case the transferees, donees,
pledgees or other successors in interest will be the selling beneficial owners
for purposes of this prospectus.

 

The selling stockholders and any broker-dealer or agents participating in the
distribution of the shares of common stock may be deemed to be “underwriters”
within the meaning of Section 2(11) of the Securities Act in connection with
such sales. In such event, any commissions paid, or any discounts or concessions
allowed to, any such broker-dealer or agent and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. Selling Stockholders who are "underwriters"
within the meaning of Section 2(11) of the Securities Act will be subject to the
applicable prospectus delivery requirements of the Securities Act including Rule
172 thereunder and may be subject to certain statutory liabilities of, including
but not limited to, Sections 11, 12 and 17 of the Securities Act and Rule 10b-5
under the Exchange Act.

 

 

 

 

Each selling stockholder has informed us that it is not a registered
broker-dealer and does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the common stock. Upon our
being notified in writing by a selling stockholder that any material arrangement
has been entered into with a broker-dealer for the sale of common stock through
a block trade, special offering, exchange distribution or secondary distribution
or a purchase by a broker or dealer, a supplement to this prospectus will be
filed, if required, pursuant to Rule 424(b) under the Securities Act, disclosing
(i) the name of each such selling stockholder and of the participating
broker-dealer(s), (ii) the number of shares involved, (iii) the price at which
such shares of common stock were sold, (iv) the commissions paid or discounts or
concessions allowed to such broker-dealer(s), where applicable, (v) that such
broker-dealer(s) did not conduct any investigation to verify the information set
out or incorporated by reference in this prospectus, and (vi) other facts
material to the transaction. In no event shall any broker-dealer receive fees,
commissions and markups, which, in the aggregate, would exceed eight percent
(8.0%).

 

Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.

 

There can be no assurance that any selling stockholder will sell any or all of
the shares of common stock registered pursuant to the registration statement of
which this prospectus forms a part.

 

Each selling stockholder and any other person participating in such distribution
will be subject to applicable provisions of the Exchange Act and the rules and
regulations thereunder, including, without limitation, to the extent applicable,
Regulation M of the Exchange Act, which may limit the timing of purchases and
sales of any of the shares of common stock by the selling stockholder and any
other participating person. To the extent applicable, Regulation M may also
restrict the ability of any person engaged in the distribution of the shares of
common stock to engage in market-making activities with respect to the shares of
common stock. All of the foregoing may affect the marketability of the shares of
common stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of common stock.

 

We will pay all expenses of the registration of the shares of common stock
pursuant to the registration rights agreement, including, without limitation,
Securities and Exchange Commission filing fees and expenses of compliance with
state securities or “blue sky” laws; provided, however, that each selling
stockholder will pay all underwriting discounts and selling commissions, if any
and any related legal expenses incurred by it. We will indemnify the selling
stockholders against certain liabilities, including some liabilities under the
Securities Act, in accordance with the registration rights agreement, or the
selling stockholders will be entitled to contribution. We may be indemnified by
the selling stockholders against civil liabilities, including liabilities under
the Securities Act, that may arise from any written information furnished to us
by the selling stockholders specifically for use in this prospectus, in
accordance with the related registration rights agreement, or we may be entitled
to contribution.

 

 

 

 

Annex B

BAXANO SURGICAL, INC.

 

SELLING STOCKHOLDER NOTICE AND QUESTIONNAIRE

 

The undersigned holder of Debentures, Warrants and/or shares of the common
stock, par value $0.0001 per share of Baxano Surgical, Inc., a Delaware
corporation (the “Company”), issued pursuant to a certain Securities Purchase
Agreement by and among the Company and the Purchasers named therein, dated as of
[ ˜ ], 2014 (the “Purchase Agreement”), understands that the Company intends to
file with the Securities and Exchange Commission (the “Commission”) a
registration statement on Form S-3 (the “Resale Registration Statement”) for the
registration and the resale under Rule 415 of the Securities Act of 1933, as
amended (the “Securities Act”), of the Registrable Securities in accordance with
the terms of the Purchase Agreement and the Registration Rights Agreement of
even date therewith (the “Registration Rights Agreement,” and, together with the
Purchase Agreement, the “Agreements”). All capitalized terms not otherwise
defined herein shall have the meanings ascribed thereto in the Purchase
Agreement.

 

In order to sell or otherwise dispose of any Registrable Securities pursuant to
the Resale Registration Statement, a holder of Registrable Securities generally
will be required to be named as a selling stockholder in the related prospectus
or a supplement thereto (as so supplemented, the “Prospectus”), deliver the
Prospectus to purchasers of Registrable Securities (including pursuant to Rule
172 under the Securities Act) and be bound by the provisions of the Agreements
(including certain indemnification provisions). Holders must complete and
deliver this Notice and Questionnaire in order to be named as selling
stockholders in the Prospectus. Holders of Registrable Securities who do not
complete, execute and return this Notice and Questionnaire within three (3)
Trading Days following the date of the Agreements (1) will not be named as
selling stockholders in the Resale Registration Statement or the Prospectus and
(2) may not use the Prospectus for resales of Registrable Securities.

 

Certain legal consequences arise from being named as a selling stockholder in
the Resale Registration Statement and the Prospectus. Holders of Registrable
Securities are advised to consult their own securities law counsel regarding the
consequences of being named or not named as a selling stockholder in the Resale
Registration Statement and the Prospectus.

 

NOTICE

The undersigned holder (the “Selling Stockholder”) of Registrable Securities
hereby gives notice to the Company of its intention to sell or otherwise dispose
of Registrable Securities owned by it and listed below in Item 3, unless
otherwise specified in Item 3, pursuant to the Resale Registration Statement.
The undersigned, by signing and returning this Notice and Questionnaire,
understands and agrees that it will be bound by the terms and conditions of this
Notice and Questionnaire and the Agreements.

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:

 

QUESTIONNAIRE

 

1.Name.

 



  (a) Full Legal Name of Selling Stockholder:             

  

 

 

 

(b)Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:        

  

(c)Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):        

 

2. Address for Notices to Selling Stockholder:

 

      Telephone:
____________________________________________________________________________________
Fax:
__________________________________________________________________________________________
Contact Person:
_________________________________________________________________________________
E-mail address of Contact
Person:________________________________________________

 

3. Beneficial Ownership of Registrable Securities Issuable Pursuant to the
Purchase Agreement:

 

(a)Type and Number of Registrable Securities beneficially owned and issued
pursuant to the Purchase Agreement:                

 



  (b) Number of shares of Common Stock to be registered pursuant to this Notice
for resale:                        





  

4. Broker-Dealer Status:

 

(a)Are you a broker-dealer?

 

Yes ¨               No ¨

 

(b)If yes to Section 4(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

 

Yes ¨                No ¨

 

 

 

 

Note:If no, the Commission’s staff has indicated that you should be identified
as an underwriter in the Resale Registration Statement.

 

(c)Are you an affiliate of a broker-dealer?

 

Yes ¨             No ¨

 

Note:If yes, provide a narrative explanation below:            

  

(c)If you are an affiliate of a broker-dealer, do you certify that you bought
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 

Yes ¨          No ¨

 

Note:If no, the Commission’s staff has indicated that you should be identified
as an underwriter in the Resale Registration Statement.

 

5. Beneficial Ownership of Other Securities of the Company Owned by the Selling
Stockholder.

 

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

 

  Type and amount of other securities beneficially owned:      
_________________________________________________________________________________________
     
_________________________________________________________________________________________

 

6. Relationships with the Company:

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

 

State any exceptions here:



 

 
_________________________________________________________________________________________
     
_________________________________________________________________________________________



 

 

 

 

7. Plan of Distribution:

 

The undersigned has reviewed the form of Plan of Distribution attached as Annex
A to the Registration Rights Agreement, and hereby confirms that, except as set
forth below, the information contained therein regarding the undersigned and its
plan of distribution is correct and complete.

 



State any exceptions here:



 

 
_________________________________________________________________________________________
     
_________________________________________________________________________________________



  

***********

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the effective date of any applicable Resale Registration
Statement. All notices hereunder and pursuant to the Agreements shall be made in
writing, by hand delivery, confirmed or facsimile transmission, first-class mail
or air courier guaranteeing overnight delivery at the address set forth below.
In the absence of any such notification, the Company shall be entitled to
continue to rely on the accuracy of the information in this Notice and
Questionnaire.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items (1) through (7) above and the inclusion
of such information in the Resale Registration Statement and the Prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of any such Registration
Statement and the Prospectus.

 

By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
thereunder, particularly Regulation M in connection with any offering of
Registrable Securities pursuant to the Resale Registration Statement. The
undersigned also acknowledges that it understands that the answers to this
Questionnaire are furnished for use in connection with Registration Statements
filed pursuant to the Registration Rights Agreement and any amendments or
supplements thereto filed with the Commission pursuant to the Securities Act.

 

The undersigned hereby acknowledges and is advised of the following
Interpretation 239.10 of the Commission’s Securities Act Sections Compliance and
Disclosure Interpretations regarding short selling:

 

“An Issuer filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective. One of the selling stockholders wanted
to do a short sale of common stock “against the box” and cover the short sale
with registered shares after the effective date. The issuer was advised that the
short sale could not be made before the registration statement becomes
effective, because the shares underlying the short sale are deemed to be sold at
the time such sale is made. There would, therefore, be a violation of Section 5
if the shares were effectively sold prior to the effective date.”

 

By returning this Questionnaire, the undersigned will be deemed to be aware of
the foregoing interpretation.

 

I confirm that, to the best of my knowledge and belief, the foregoing statements
(including without limitation the answers to this Questionnaire) are correct.

 

 

 

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

 

Dated:     Beneficial Owner:  

 

  By:       Name:     Title:

 

PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

 

David W. Stadinski

345 Park Avenue, Suite 1200

New York, New York 10154

Tel: (212) 284-9572

Fax: (212) 658-9604

Email: david.w.stadinski@pjc.com

 

 

 

 

Instruction Sheet

 

(to be read in conjunction with the entire Securities Purchase Agreement and
Registration Rights Agreement)

 

A.Complete the following items in the Securities Purchase Agreement and/or
Registration Rights Agreement:

 

1.Provide the information regarding the Purchaser requested on the signature
page. The Securities Purchase Agreement and the Registration Rights Agreement
must be executed by an individual authorized to bind the Purchaser.

 

2.Exhibit D-1 – Accredited Investor Questionnaire:

 

Provide the information requested by the Accredited Investor Questionnaire

 

3.Exhibit D-2 – Securities Questionnaire:

 

Provide the information requested by the Securities Questionnaire

 

4.Annex B to the Registration Rights Agreement — Selling Securityholder Notice
and Questionnaire

 

Provide the information requested by the Selling Securityholder Notice and
Questionnaire

 

5.Return the signed Securities Purchase Agreement and Registration Rights
Agreement to:

 

David W. Stadinski
Piper Jaffray & Co.

345 Park Avenue, Suite 1200

New York, New York 10154

Tel: (212) 284-9572

Fax: (212) 658-9604

Email: david.w.stadinski@pjc.com

 

B.Instructions regarding the transfer of funds for the purchase of Debentures
and Warrants are set forth on Exhibit I to the Securities Purchase Agreement.

 

 

 

 

EXHIBIT D-1

 

Accredited Investor Questionnaire

 

(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)

 

To:Baxano Surgical, Inc.

 

This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of the shares of the
subordinated convertible debentures, shares of common stock, par value $0.0001
per share (the “common stock”), that may be issued upon conversion of such
debentures, shares of common stock that may be issued as payment of interest
under the debentures, certain warrants and shares of common stock that may be
issued upon exercise of such warrants (collectively, the “Securities”), of
Baxano Surgical, Inc., a Delaware corporation (the “Corporation”). The
Securities are being offered and sold by the Corporation without registration
under the Securities Act of 1933, as amended (the “Act”), and the securities
laws of certain states, in reliance on the exemptions contained in Section 4(2)
of the Act and on Regulation D promulgated thereunder and in reliance on similar
exemptions under applicable state laws. The Corporation must determine that a
potential investor meets certain suitability requirements before offering or
selling Securities to such investor. The purpose of this Questionnaire is to
assure the Corporation that each investor will meet the applicable suitability
requirements. The information supplied by you will be used in determining
whether you meet such criteria, and reliance upon the private offering
exemptions from registration is based in part on the information herein
supplied.

 

This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. Your answers will be kept strictly confidential.
However, by signing this Questionnaire, you will be authorizing the Corporation
to provide a completed copy of this Questionnaire to such parties as the
Corporation deems appropriate in order to ensure that the offer and sale of the
Securities will not result in a violation of the Act or the securities laws of
any state and that you otherwise satisfy the suitability standards applicable to
purchasers of the Securities. All potential investors must answer all applicable
questions and complete, date and sign this Questionnaire. Please print or type
your responses and attach additional sheets of paper if necessary to complete
your answers to any item.

 

PART A.           BACKGROUND INFORMATION

 

Name of Beneficial Owner of the
Securities:_____________________________________________

 

Business
Address:________________________________________________________________

(Number and Street)

______________________________________________________________________________

(City)                                      (State)                                                                         (Zip
Code)

 

Telephone Number:
(___)__________________________________________________________

 

If a corporation, partnership, limited liability company, trust or other entity:

Type of
entity:___________________________________________________________________

State of formation:______________________ Approximate Date of formation:
____________________

 

Were you formed for the purpose of investing in the securities being offered?

 

Yes ____               No ____

 

 

 

 

If an individual:

 

Residence
Address:_______________________________________________________________

(Number and Street)

______________________________________________________________________________

(City)                                      (State)                                                                         (Zip
Code)

 

Telephone Number: (___)
__________________________________________________________

 

Age: __________ Citizenship: ____________ Where registered to vote:
_______________

 

Set forth in the space provided below the state(s), if any, in the United States
in which you maintained your residence during the past two years and the dates
during which you resided in each state:

 

Are you a director or executive officer of the Corporation?

 

Yes ____              No ____

 

Social Security or Taxpayer Identification
No.  ___________________________________________________         

 

PART B.           ACCREDITED INVESTOR QUESTIONNAIRE

 

In order for the Corporation to offer and sell the Securities in conformance
with state and federal securities laws, the following information must be
obtained regarding your investor status. Please initial each category applicable
to you as a Purchaser of Securities of the Company.

 

__(1)A bank as defined in Section 3(a)(2) of the Securities Act, or any savings
and loan association or other institution as defined in Section 3(a)(5)(A) of
the Securities Act whether acting in its individual or fiduciary capacity;

 

__(2)A broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934;

 

__(3)An insurance company as defined in Section 2(13) of the Securities Act;

 

__(4)An investment company registered under the Investment Company Act of 1940
or a business development company as defined in Section 2(a)(48) of that Act;

 

__(5)A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;

 

__(6)A plan established and maintained by a state, its political subdivisions,
or any agency or instrumentality of a state or its political subdivisions, for
the benefit of its employees, if such plan has total assets in excess of
$5,000,000;

 

 

 

 

__(7)An employee benefit plan within the meaning of the Employee Retirement
Income Security Act of 1974, if the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such act, which is either a bank,
savings and loan association, insurance company, or registered investment
adviser, or if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons that are accredited investors;

 

__(8)A private business development company as defined in Section 202(a)(22) of
the Investment Advisers Act of 1940;

 

__(9)An organization described in Section 501(c)(3) of the Internal Revenue
Code, a corporation, Massachusetts or similar business trust, or partnership,
not formed for the specific purpose of acquiring the Securities, with total
assets in excess of $5,000,000;

 

__(10)A trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person who has such knowledge and experience in financial and
business matters that such person is capable of evaluating the merits and risks
of investing in the Corporation;

  

___(11)A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds $1,000,000;

 

___(12)A natural person who had an individual income in excess of $200,000 in
each of the two most recent years, or joint income with that person’s spouse in
excess of $300,000, in each of those years, and has a reasonable expectation of
reaching the same income level in the current year;      ___(13)An executive
officer or director of the Corporation;

  

___(14)An entity in which all of the equity owners qualify under any of the
above subparagraphs. If the undersigned belongs to this investor category only,
list the equity owners of the undersigned, and the investor category which each
such equity owner satisfies.

 

A.           FOR EXECUTION BY AN INDIVIDUAL: 

 

________________    By   Date           Print Name:  

 

B.           FOR EXECUTION BY AN ENTITY:

 

  Entity Name:  

 

________________     By   Date           Print Name:       Title:  

 

 

 

 

C.           ADDITIONAL SIGNATURES (if required by partnership, corporation or
trust document):

 

  Entity Name:  

 

________________    By   Date           Print Name:       Title:  

 

  Entity Name:  

 

________________    By   Date           Print Name:       Title:  

 

 

 

 

Exhibit D-2

 

Securities Questionnaire

 

Pursuant to Section 2.2(b) of the Agreement, please provide us with the
following information:

 

1. The exact name that the Securities are to be registered in (this is the name
that will appear on the stock certificate(s)).  You may use a nominee name if
appropriate:     2. The relationship between the Purchaser of the Securities and
the Registered Holder listed in response to Item 1 above:     3. The mailing
address, telephone number and e-mail address of the Registered Holder listed in
response to Item 1 above:                                               4. The
Tax Identification Number (or, if an individual, the Social Security Number) of
the Registered Holder listed in response to Item 1 above:

 

 

 

 

Exhibit E

 

Form of Opinion of Company Counsel

 

1.The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the state of its incorporation. The Company has the
requisite corporate power and authority to own, lease and operate its properties
and assets, and to conduct its business as described in the Company’s Annual
Report on Form 10-K for the year ended December 31, 2012, as amended, and in
subsequent Quarterly Reports on Form 10-Q. The Company has the requisite
corporate power and authority to execute and deliver the Transaction Documents
and to perform its obligations thereunder.

 

2.The Company is authorized to transact business as a foreign corporation in the
State of North Carolina, and is qualified to transact business and is in good
standing as a foreign corporation in the State of California.

 

3.As of the date of the Agreement, the Company’s authorized capitalization
consisted of (i) 75,000,000 shares of Common Stock, $0.0001 par value per share,
[ ˜ ] of which were issued and outstanding, and (ii) 5,000,000 shares of
Preferred Stock, $0.0001 par value per share, none of which were issued and
outstanding.

 

4.The Conversion Shares and Warrant Shares have been duly reserved for issuance
by all proper corporate action, duly authorized, and when issued against payment
of the purchase price therefor in accordance with the terms of the Debentures
and Warrants, as the case may be, will be validly issued, fully paid and
nonassessable, and free of any and all liens, charges and preemptive or similar
rights contained in the Company’s Certificate of Incorporation, the Company’s
Bylaws or, except as described in Annex A hereto, any agreement, note, lease,
mortgage deed or other instrument to which the Company is a party or by which
the Company is bound that is listed, pursuant to Item 601(b)(10) of Regulation
S-K, as a material agreement on the Company’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2012, as amended, and in subsequent Quarterly
Reports on Form 10-Q and Current Reports on Form 8-K filed by the Company with
the SEC prior to the date hereof (“Material Agreements”).

 

5.Except as described in Annex A hereto, all corporate action on the part of the
Company necessary for the authorization, execution and delivery of the
Agreement, the Registration Rights Agreement, the Debentures and the Warrants by
the Company, the authorization, sale, issuance and delivery of the Securities
and the performance by the Company of its obligations under the Agreement, the
Registration Rights Agreement, the Debentures and the Warrants has been taken.
The Agreement, the Registration Rights Agreement, the Debentures and the
Warrants have been validly executed and delivered by the Company and each
constitutes a valid and binding obligation of the Company, enforceable against
the Company in accordance with their respective terms.4

 

6.The execution and delivery by the Company of the Agreement, the Registration
Rights Agreement, the Debentures and the Warrants, the performance by the
Company of its obligations under the Agreement, the Registration Rights
Agreement, the Debentures and the Warrants, and, upon the valid conversion of
the Debentures, the issuance of the Conversion Shares, and, upon the valid
exercise of the Warrants, the issuance of the Warrant Shares do not and will
not, as the case may be, violate, conflict with or constitute a default (or an
event which, with the giving of notice or lapse of time or both, constitutes or
would constitute a default) under, or give rise to any right of termination,
cancellation or acceleration under (i) the Company’s Certificate of
Incorporation or the Company’s Bylaws, (ii) any Material Agreement, (iii) any
applicable law, rule or regulation of the United States or the State of North
Carolina known to us to be customarily applicable to transactions of this
nature, or the Delaware General Corporation Law or (iv) any decree, judgment or
order known to us to be applicable to the Company.

 



 



4 In rendering this opinion, counsel may assume, among other things, that the
applicable agreements are governed by North Carolina law.

 

 

 

 

7.No consent, approval, authorization or other action by, or filing with, any
governmental authority of the United States or the State of North Carolina, or
any self-regulatory organization is required in connection with the execution
and delivery of the Agreement and the Registration Rights Agreement, the offer,
sale or issuance of the Securities, or the consummation by the Company of any
other transaction contemplated by the Agreement except the filing of a Form D
pursuant to Regulation D under the Securities Act of 1933, as amended,
notification for listing of additional shares pursuant to the rules and
regulations of the NASDAQ Global Market, and except as set forth on Annex A
hereto.

 

8.Assuming the accuracy of the representations and warranties, and compliance
with the agreements, of the Purchasers in the Agreement, the offer, sale and
delivery of the Conversion Shares upon conversion of the Debentures, the offer,
sale and delivery of the Interest Shares upon payment of interest on the
Debentures, and the offer, sale and delivery of the Warrant Shares upon exercise
of the Warrants, in each case in accordance with the arrangements relating to
offers, sales and deliveries of the Debentures, the Warrants, the Conversion
Shares, the Interest Shares and the Warrant Shares contemplated by the
Agreement, the Debentures and the Warrants, are not required to be registered
under the Securities Act of 1933, as amended.

 

9.The Company is not, and, immediately after giving effect to the offering and
sale of the Debentures and the Warrants, will not be an “investment company” as
such term is defined in the Investment Company Act of 1940, as amended.

 

10.To our knowledge, except as described in Annex A hereto, there are no written
contracts, agreements or understandings between the Company and any person
granting such person the right (other than rights which have been waived in
writing or otherwise satisfied) to require the Company to include any securities
of the Company in any registration statement contemplated by Section 2 of the
Registration Rights Agreement.

 

Separate Paragraph after Opinion

 

In addition, we advise you that, to our knowledge, there is no action, suit or
proceeding at law or in equity, or by or before any governmental instrumentality
or agency or arbitral body, now pending or overtly threatened against the
Company that challenges the validity or enforceability, or seeks to enjoin the
performance, of the Agreement or the Registration Rights Agreement.

 

 

 

 

EXHIBIT F

 

Form of Irrevocable Transfer Agent Instructions

 

As of [ ˜ ], 2014

American Stock Transfer & Trust Company, LLC
10150 Mallard Creek Road
Suite 307
Charlotte, North Carolina 28262

Attn: Joan K. Greenfield

  

Ladies and Gentlemen:

 

      Reference is made to that certain Securities Purchase Agreement, dated as
of [ ˜ ], 2014 (the “Agreement”), by and among Baxano Surgical, Inc., a Delaware
corporation (the “Company”), and the purchasers named on the signature pages
thereto (collectively, and including permitted transferees, the “Holders”),
pursuant to which the Company is issuing to the Holders subordinated convertible
debentures (the “Debentures”), which are convertible into shares of Common Stock
of the Company, par value $0.0001 per share (the “Common Stock”) (such shares,
the “Conversion Shares”) and on which the Company may pay interest in shares of
Common Stock (the “Interest Shares”), and warrants (the “Warrants”), which are
exercisable into shares of Common Stock (the “Warrant Shares”).

 

      This letter shall serve as our irrevocable authorization and direction to
you (provided that you are the transfer agent of the Company at such time and
the conditions set forth in this letter are satisfied), subject to any stop
transfer instructions that we may issue to you from time to time, if any:

 

(i)         to issue certificates representing shares of Common Stock upon
transfer or resale of the Conversion Shares, Interest Shares or Warrant Shares;

 

(ii)        to issue Conversion Shares upon the conversion of the Debentures to
a Holder from time to time upon delivery to you by the Company of a properly
completed and duly executed Conversion Notice, in the form attached hereto as
Annex I, which has been acknowledged by the Company as indicated by the
signature of a duly authorized officer of the Company thereon together with
indication of receipt of the exercise price therefor and direction to you to
issue the number of Conversion Shares indicated on the Conversion Notice; and

 

(ii)        to issue Warrant Shares upon the exercise of the Warrants to a
Holder from time to time upon delivery to you by the Company of a properly
completed and duly executed Exercise Notice, in the form attached hereto as
Annex II, which has been acknowledged by the Company as indicated by the
signature of a duly authorized officer of the Company thereon together with
indication of receipt of the exercise price therefor and direction to you to
issue the number of Warrant Shares indicated on the Exercise Notice.

 

You acknowledge and agree that so long as you have received (a) written
confirmation from the Company’s legal counsel that either (1) a registration
statement covering resales of the Conversion Shares, Interest Shares and the
Warrant Shares has been declared effective by the Securities and Exchange
Commission (the “Commission”) under the Securities Act of 1933, as amended (the
“Securities Act”), or (2) the Conversion Shares, Interest Shares and the Warrant
Shares have been sold in conformity with Rule 144 under the Securities Act
(“Rule 144”) or are eligible for sale under Rule 144, without the requirement
for the Company to be in compliance with the current public information required
under Rule 144 as to such securities and without volume or manner-of-sale
restrictions and (b) if applicable, a copy of such registration statement, then,
unless otherwise required by law, within three (3) Trading Days of your receipt
of a notice of transfer, Conversion Shares, Interest Shares, Conversion Notice
or the Exercise Notice (such Conversion Notice or Exercise Notice to be
delivered by the Company together with its acknowledgment), you shall issue the
certificates representing the Conversion Shares, the Interest Shares and/or the
Warrant Shares, as the case may be, registered in the names of such Holders or
transferees, as the case may be, and such certificates shall not bear any legend
restricting transfer of the Conversion Shares, the Interest Shares or the
Warrant Shares thereby and should not be subject to any stop-transfer
restriction; provided, however, that if such Conversion Shares, Interest Shares
and Warrant Shares are not registered for resale under the Securities Act or
able to be sold under Rule 144 without the requirement for the Company to be in
compliance with the current public information required under Rule 144 as to
such securities and without volume or manner-of-sale restrictions, then the
certificates for such Conversion Shares, Interest Shares and/or Warrant Shares
shall bear the following legend:

 

 

 

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

 

      A form of written confirmation from the Company’s outside legal counsel
that a registration statement covering resales of the Conversion Shares,
Interest Shares and the Warrant Shares has been declared effective by the
Commission under the Securities Act is attached hereto as Annex III.

 

      Please be advised that the Holders are relying upon this letter as an
inducement to enter into the Agreement and, accordingly, each Holder is a third
party beneficiary to these instructions.

 

      Please execute this letter in the space indicated to acknowledge your
agreement to act in accordance with these instructions.

 

  Very truly yours,       BAXANO SURGICAL, INC.         By:     Name:     Title:
 

 

 

 

 

Acknowledged and Agreed:

 

AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC

 

By:     Name:     Title:      

 

Date: _________________, 2014

 

 

 

 

Annex I





FORM OF CONVERSION NOTICE

 

[To be executed by the Holder to exercise the right to convert the Debenture
into shares of Common Stock]

 

To: Baxano Surgical, Inc.

 

(1)         The undersigned is the Holder of a Debenture in aggregate principal
amount of $               (the “Debenture”) issued by Baxano Surgical, Inc., a
Delaware corporation (the “Company”). Capitalized terms used herein and not
otherwise defined herein have the respective meanings set forth in the
Debenture.

 

(2)         In accordance with and pursuant to the Debenture, the undersigned
hereby elects to convert the Conversion Amount (as defined in the Debenture) of
the Debenture indicated below into shares of common stock, par value $0.0001 per
share, of the Company, as of the date specified below.

 

Date of Conversion     Aggregate Principal to be converted     Aggregate accrued
and unpaid Interest and accrued and unpaid Late Charges with respect to such
portion of Aggregate Principal and such Aggregate Interest to be converted    
AGGREGATE CONVERSION AMOUNT TO BE CONVERTED    

 

 

Please confirm the following information: 

 

Conversion Price     Number of shares of Common Stock to be issued    

 

Please issue the Common Stock into which the Debenture is being converted in the
following name and to the following addressee:

 

Issued to: ___________________________________       Facsimile Number:
_____________________________       Account Number:
_____________________________   (if electronic book entry transfer)      
Transfer Code Number: _________________________  

 

 

 

 

The undersigned hereby executes and delivery this Conversion Notice as of the
date set forth below:

 

Holder:         By:         Its:        (Signature must conform in all respects
to name of Holder as specified on the face of the Warrant)

 

Dated:  



 

ACKNOWLEDGEMENT

 

      The Company hereby acknowledges this Conversion Notice and hereby directs
American Stock Transfer & Trust Company, LLC to issue the above indicated number
of shares of Common Stock in accordance with the Irrevocable Transfer Agent
Instructions dated [ ˜ ], 2014, from the Company and acknowledged and agreed to
by American Stock Transfer & Trust Company, LLC.

 

  BAXANO SURGICAL, INC.         By:     Name:     Title:  

 

 

 

 



ANNEX II

 

FORM OF EXERCISE NOTICE

 

[To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the Warrants]

 

To: Baxano Surgical, Inc.

 

(1)         The undersigned is the Holder of Warrant No. __________ (the
“Warrant”) issued by Baxano Surgical, Inc., a Delaware corporation (the
“Company”). Capitalized terms used herein and not otherwise defined herein have
the respective meanings set forth in the Warrant.

 

(2)         The undersigned hereby exercises its right to purchase __________
Warrant Shares pursuant to the Warrant.

  

(3)         The Holder intends that payment of the Exercise Price shall be made
as (check one):

 

¨Cash Exercise

 

¨“Cashless Exercise” under Section 10 of the Warrant

 

(4)         If the Holder has elected a Cash Exercise, the Holder shall pay the
sum of $___________ in immediately available funds to the Company in accordance
with the terms of the Warrant.

 

(5)         Pursuant to this Exercise Notice, the Company shall deliver to the
Holder Warrant Shares determined in accordance with the terms of the Warrant.

 

(6)         By its delivery of this Exercise Notice, the undersigned represents
and warrants to the Company that in giving effect to the exercise evidenced
hereby the Holder will not beneficially own in excess of the number of shares of
Common Stock (as determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended) permitted to be owned under Section 11 of the
Warrant to which this notice relates. 

 

Dated:____________________

 

Name of Holder: ___________________________

 

By:__________________________________
Name: _______________________________
Title: _______________________________

(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)

 

 

 

 

ACKNOWLEDGEMENT

 

      The Company hereby acknowledges this Exercise Notice and receipt of the
appropriate exercise price and hereby directs American Stock Transfer & Trust
Company, LLC to issue the above indicated number of shares of Common Stock in
accordance with the Irrevocable Transfer Agent Instructions dated [ ˜ ], 2014,
from the Company and acknowledged and agreed to by American Stock Transfer &
Trust Company, LLC.

  

  BAXANO SURGICAL, INC.         By:     Name:     Title:  

 

 

 

 

Annex III

 

FORM OF NOTICE OF EFFECTIVENESS OF REGISTRATION STATEMENT

 

American Stock Transfer & Trust Company, LLC
10150 Mallard Creek Road
Suite 307
Charlotte, North Carolina 28262

Attn: Joan K. Greenfield

 

Re: Baxano Surgical, Inc.

 

Ladies and Gentlemen:

 

         We are counsel to Baxano Surgical, Inc., a Delaware corporation (the
“Company”), and have represented the Company in connection with that certain
Securities Purchase Agreement, dated as of [ ˜ ], 2014, entered into by and
among the Company and the purchasers named therein (collectively, the
“Purchasers”) pursuant to which the Company issued to the Purchasers
subordinated convertible debentures (the “Debentures”), which are convertible
into shares of Common Stock of the Company, par value $0.0001 per share (the
“Common Stock”) (such shares, the “Conversion Shares”) and pursuant to which the
Company may pay interest in shares of Common Stock (the “Interest Shares”), and
warrants (the “Warrants”), which are exercisable into shares of Common Stock
(the “Warrant Shares”). Pursuant to that certain Registration Rights Agreement
of even date, the Company agreed to register the resale of the Conversion
Shares, Interest Shares, and Warrant Shares (collectively, the “Registrable
Securities”), under the Securities Act of 1933, as amended (the “Securities
Act”). In connection with the Company’s obligations under the Registration
Rights Agreement, on                     , 2014, the Company filed a
Registration Statement on Form S-3 (File No. 333-                    ) (the
“Registration Statement”) with the Securities and Exchange Commission (the
“Commission”) relating to the Registrable Securities which names each of the
Purchasers as a selling stockholder thereunder.

 

        In connection with the foregoing, we advise you that a member of the
Commission’s staff has advised us by telephone that the Commission has entered
an order declaring the Registration Statement effective under the Securities Act
at ____ [a.m.][p.m.] on __________, 2014, and we have no knowledge, after a
review of the Commission’s “Stop Orders” web page, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the Commission and the Registrable
Securities are available for resale under the Securities Act pursuant to the
Registration Statement.

 

      This letter shall serve as our standing notice to you that the Common
Stock may be freely transferred by the Purchasers pursuant to the Registration
Statement. You need not require further letters from us to effect any future
legend-free issuance or reissuance of shares of Common Stock to the Purchasers
or the transferees of the Purchasers, as the case may be, as contemplated by the
Company’s Irrevocable Transfer Agent Instructions dated __________, 2014,
provided at the time of such reissuance, the Company has not otherwise notified
you that the Registration Statement is unavailable for the resale of the
Registrable Securities. This letter shall serve as our standing instructions
with regard to this matter.

 

    Very truly yours,           SMITH, ANDERSON, BLOUNT, DORSETT, MITCHELL &
JERNIGAN, L.L.P.             By:  

 

 

 

 

EXHIBIT G

 

Form of Secretary’s Certificate

 

The undersigned hereby certifies that he is the duly elected, qualified and
acting Secretary of Baxano Surgical, Inc., a Delaware corporation (the
“Company”), and that as such he is authorized to execute and deliver this
certificate in the name and on behalf of the Company and in connection with the
Securities Purchase Agreement, dated as of [ ˜ ], 2014, by and among the Company
and the investors party thereto (the “Securities Purchase Agreement”), and
further certifies in his official capacity, in the name and on behalf of the
Company, the items set forth below. Capitalized terms used but not otherwise
defined herein shall have the meaning set forth in the Securities Purchase
Agreement.

 

1.Attached hereto as Exhibit A is a true, correct and complete copy of the
resolutions duly adopted by the Board of Directors of the Company at a meeting
of the Board of Directors held on ___________, 2014. Such resolutions have not
in any way been amended, modified, revoked or rescinded, have been in full force
and effect since their adoption to and including the date hereof and are now in
full force and effect.

 

2.Attached hereto as Exhibit B is a true, correct and complete copy of the
Certificate of Incorporation of the Company, together with any and all
amendments thereto currently in effect, and no action has been taken to further
amend, modify or repeal such Certificate of Incorporation, the same being in
full force and effect in the attached form as of the date hereof.

 

3.Attached hereto as Exhibit C is a true, correct and complete copy of the
Bylaws of the Company and any and all amendments thereto currently in effect,
and no action has been taken to further amend, modify or repeal such Bylaws, the
same being in full force and effect in the attached form as of the date hereof.

 

4.Each person listed below has been duly elected or appointed to the position(s)
indicated opposite his name and is duly authorized to sign the Securities
Purchase Agreement and each of the Transaction Documents on behalf of the
Company, and the signature appearing opposite such person’s name below is such
person’s genuine signature.

 

Name   Position   Signature           Ken Reali   Chief Executive Officer  
_________________________           Timothy M. Shannon   Chief Financial Officer
  _________________________

 

IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of this ____
day of ________, 2014.

 

      Timothy M. Shannon   Interim Chief Financial Officer, Treasurer and
Secretary

 

 

 

 

I, Ken Reali, President and Chief Executive Officer, hereby certify that Timothy
M. Shannon is the duly elected, qualified and acting Secretary of the Company
and that the signature set forth above is his true signature.

 

      Ken Reali   President and Chief Executive Officer

 

 

 

 

EXHIBIT A

 

Resolutions

 

 

 

 

EXHIBIT B

 

Certificate of Incorporation

 

 

 

 

EXHIBIT C

 

Bylaws 

 

 

 

 

EXHIBIT H

 

Form of Officer’s Certificate

 

The undersigned, the President and Chief Executive Officer of Baxano Surgical,
Inc., a Delaware corporation (the “Company”), pursuant to Section 5.1(i) of the
Securities Purchase Agreement, dated as of [ ˜ ], 2014, by and among the Company
and the investors signatory thereto (the “Securities Purchase Agreement”),
hereby represents, warrants and certifies as follows (capitalized terms used but
not otherwise defined herein shall have the meaning set forth in the Securities
Purchase Agreement):

 

1.The representations and warranties of the Company contained in the Securities
Purchase Agreement are true and correct in all material respects (except for
those representations and warranties which are qualified as to materiality, in
which case, such representations and warranties shall be true and correct in all
respects) as of the date when made and as of the date hereof, as though made on
and as of such date, except for such representations and warranties that speak
as of a specific date.

 

2.The Company has performed, satisfied and complied in all material respects
with all covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by it at or prior to the
date hereof.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate this ___ day
of __________, 2014.

 

      Ken Reali   President and Chief Executive Officer

 

 

 

 

EXHIBIT I

 

INFORMATION FOR ESCROW AGENT/ESCROW ACCOUNT

 

Legal Name of
Purchaser   Purchaser's
Taxpayer
Identification
Number   Purchaser's
Country of
Origin   Address of
Purchaser  
Purchaser
Investment
Amount to be
delivered to
the Escrow
Agent by
Purchaser   Wire
Instructions
for Purchaser                      

 

Source of Funds:

 

¨Endowments, Grants or Donations

¨Government Sponsored Development Programs

¨Holding or Parent Company

¨Retained Earnings

¨Venture/Investor Capital

¨Loans or Debt Financing

¨Personal or Family Investment

¨Other (Please identify here):      ___________________________

 

 

 

 

EXHIBIT J

 

FORM OF LOCK-UP AGREEMENT

 

_____________, 2014

 

Piper Jaffray & Co.

800 nicollet Mall, Suite 800

Minneapolis, Minnesota 55402

 

Re:Private Placement of Securities

 

Ladies and Gentlemen:

 

The undersigned understands that Piper Jaffray & Co. proposes to act as the lead
placement agent (the “Placement Agent”), for Baxano Surgical, Inc., a Delaware
corporation (the “Company”), in connection with a proposed private placement
(the “Offering”) of subordinated convertible debentures (the “Debentures”),
which are convertible into shares of common stock, par value $0.0001 per share
(the “Common Stock”), of the Company and warrants to purchase Common Stock (the
“Warrants” and together with the Debentures, the “Securities”), of the Company.

 

In order to induce the Placement Agent to continue its efforts in connection
with the Offering, the undersigned hereby agrees that for a period (the “Lock-Up
Period”) of thirty (30) days following the date of effectiveness of the
registration statement filed by the Company with the Securities and Exchange
Commission in connection with such Offering and registering the resale of the
shares of Common Stock issuable upon exercise of the Warrants, upon conversion
of the Debentures or shares of Common Stock paid for interest, amortization
payments and certain other amounts due under the Debentures, the undersigned
will not, without the prior written consent of the Placement Agent, directly or
indirectly, (1) offer, sell, contract to sell, pledge, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase, lend, or otherwise transfer or dispose of any
shares of the Common Stock, or any securities convertible into or exercisable or
exchangeable for the Common Stock (including, without limitation, shares of
Common Stock or any such securities which may be deemed to be beneficially owned
by the undersigned in accordance with the rules and regulations promulgated
under the Securities Act of 1933, as the same may be amended or supplemented
from time to time (such shares or securities, the “Beneficially Owned Shares”));
(2) enter into any swap or other arrangement that transfers to another, in whole
or in part, any of the economic consequences of ownership of the Beneficially
Owned Shares, Common Stock, or any securities convertible into or exchangeable
for the Common Stock, regardless of whether any such transaction described
herein is to be settled by delivery of the Common Stock or such other
securities, or by delivery of cash or otherwise; (3) make any demand for, or
exercise any right with respect to, the registration of any Beneficially Owned
Shares, Common Stock or any security convertible into or exercisable or
exchangeable for the Common Stock; or (4) publicly announce any intention to do
any of the foregoing; provided, however, that the obligations under this letter
agreement (the “Lock-Up Agreement”) shall not apply to any Securities acquired
in connection with the Offering.

 

 

 

 

Notwithstanding the foregoing, the restrictions set forth in clause (1) and
(2) above shall not apply to (a) transfers (i) as a bona fide gift or gifts,
provided that the donee or donees thereof agree to be bound in writing by the
restrictions set forth herein, (ii) to any trust for the direct or indirect
benefit of the undersigned or the immediate family of the undersigned, provided
that the trustee of the trust agrees to be bound in writing by the restrictions
set forth herein, and provided further that any such transfer shall not involve
a disposition for value, (iii) with the prior written consent of the Placement
Agent or (iv) effected pursuant to any exchange of “underwater” options with the
Company, (b) the acquisition or exercise of an option or warrant to purchase
shares of Common Stock (or any securities convertible into or exercisable or
exchangeable for Common Stock), including the sale of a portion of stock to be
issued in connection with such exercise to finance a “cashless” exercise,
provided that any such shares issued upon exercise of such option or warrant (or
any securities convertible into or exercisable or exchangeable for Common Stock)
shall continue to be subject to the applicable provisions of this Lock-Up
Agreement, (c) the purchase or sale of the Company’s securities pursuant to a
plan, contract or instruction that satisfies all of the requirements of
Rule 10b5-1(c)(1)(i)(B) that was in effect prior to the date hereof, or (d) the
disposition of shares of Common Stock to satisfy any tax withholding obligations
upon the vesting of shares of restricted Common Stock held by the undersigned. 
For purposes of this Lock-Up Agreement, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin. 
None of the restrictions set forth in this Lock-Up Agreement shall apply to
Common Stock acquired in open market transactions. In addition, if the
undersigned is a partnership, limited liability company, trust, corporation or
similar entity, it may distribute the Common Stock or Beneficially Owned Shares
to its partners, members or stockholders; provided, however, that in each such
case, prior to any such transfer, each transferee shall execute a duplicate form
of this Lock-Up Agreement or execute an agreement, reasonably satisfactory to
the Placement Agent, pursuant to which each transferee shall agree to receive
and hold such Common Stock or Beneficially Owned Shares subject to the
provisions hereof, and there shall be no further transfer except in accordance
with the provisions hereof.

 

The foregoing restrictions are expressly agreed to preclude the undersigned from
engaging in any hedging or other transaction which is designed to or reasonably
expected to lead to or result in a sale or disposition of the Beneficially Owned
Shares or Common Stock even if such Beneficially Owned Shares or Common Stock
would be disposed of by someone other than the undersigned. Such prohibited
hedging or other transactions would include without limitation any short sale or
any purchase, sale or grant of any right (including without limitation any put
option or put equivalent position or call option or call equivalent position)
with respect to any of the Beneficially Owned Shares or Common Stock or with
respect to any security that includes, relates to, or derives any significant
part of its value from such Beneficially Owned Shares or Common Stock.

 

The undersigned hereby agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent against the transfer of
securities of the Company held by the undersigned during the Lock-Up Period (as
may have been extended pursuant hereto), except in compliance with this Lock-Up
Agreement.

 

The undersigned understands that, if the Securities Purchase Agreement executed
by purchasers in connection with the Offering does not become effective, or if
the Offering shall terminate or be terminated prior to payment for and delivery
of the Securities to be sold thereunder, or if the Securities Purchase Agreement
has not been executed within thirty (30) days of the date hereof, this Lock-Up
Agreement shall be terminated and the undersigned shall be released from all
obligations under this Lock-Up Agreement.

 

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Agreement. This Lock-Up Agreement
is irrevocable and all authority herein conferred or agreed to be conferred
shall survive the death or incapacity of the undersigned and any obligations of
the undersigned shall be binding upon the heirs, personal representatives,
successors and assigns of the undersigned. The undersigned agrees that
purchasers of the Securities in the Offering shall be intended third-party
beneficiaries of the undersigned’s obligations under this Lock-Up Agreement.

 

 

 

 

This Lock-Up Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflict of laws principles
thereof.

 

  Very truly yours,         Print Name:             Print Title:            
Signature:    

 

 

 

 

EXHIBIT K

 

List of Directors and Executive Officers
Executing Lock-Up Agreements

 

Russell Hirsch, M.D., Ph.D.

Jeffrey Fischgrund, M.D.

Paul LaViolette

Roderick A. Young

Mark Stautberg

James Shapiro

David Simpson

Ken Reali

Stephen D. Ainsworth

Frederic C. Feiler, Jr.

Stephanie M. Fitts, Ph.D.

Timothy M. Shannon

Greg D. Slusser

Greg Welsh

Mukesh Ramchandani

Matthew Pickens



 

 

 

EXHIBIT L

 

FORM OF VOTING AGREEMENT

 

THIS VOTING AGREEMENT (this “Agreement”), dated as of [●], 2014, by and between
Baxano Surgical, Inc., a Delaware corporation (the “Company”), and the
stockholder(s) specified on the signature page hereto (collectively, the
“Stockholder”).

 

RECITALS

 

WHEREAS, the Company has entered into that certain Securities Purchase Agreement
(the “Purchase Agreement”), dated as of [●], 2014, by and among the purchasers
identified on the signature pages attached thereto (each, including its
successors and assigns, a “Purchaser” and collectively, the “Purchasers”),
providing for, among other things, the sale by the Company, and the purchase by
the Purchasers, of Debentures, Conversion Shares, Interest Shares, Warrants, and
Warrant Shares (each as defined in the Purchase Agreement and collectively
referred to herein as the “Securities”); and

 

WHEREAS, the Stockholder is a beneficial owner (as defined in Rule l3d-3 under
the Securities Exchange Act of 1934, as amended) of outstanding shares of common
stock, par value $0.001 per share (the “Common Stock”), of the Company, which
shares exclude shares and derivative securities convertible or exchangeable into
Common Stock that do not entitle the beneficial owner to vote at a meeting of
the stockholders of the Company (a “Company Stockholder Meeting”); and

 

WHEREAS, the Stockholder will derive significant value from the consummation of
the transactions contemplated by the Purchase Agreement; and

 

WHEREAS, in consideration of the agreement of the Purchasers to enter into the
Purchase Agreement, and for other good and valuable consideration, receipt of
which is hereby acknowledged, the Stockholder has agreed to vote all of the
shares of the Common Stock beneficially owned by the Stockholder at one or more
Company Stockholder Meetings in favor of proposals (the “Proposals”) providing
for, among other things, (i) the increase of the Company’s authorized shares of
Common Stock from 75,000,000 to at least 150,000,000 (the “Share Authorization
Approval”), provided that such proposal shall also expressly indicate that a
portion of such additional shares shall be used to satisfy the Company’s
obligations to issue Conversion Shares and Interest Shares under the Debentures
and issue Warrant Shares under the Warrants, for purposes of NASDAQ Listing Rule
5635(d) and (ii) issuance of all of the Securities as described in the
Transaction Documents (as defined in the Purchase Agreement) in accordance with
applicable law and the rules and regulations of the Principal Market (such
affirmative approval of both of such matters being generally referred to herein
as the “Stockholder Approval”, and the date such Stockholder Approval is
obtained, the “Stockholder Approval Date”); and

 

WHEREAS, capitalized terms used herein shall, unless this Agreement or the
context requires otherwise, have the same meanings in this Agreement as in the
Purchase Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
representations, warranties, covenants and agreements contained herein, the
parties hereto, intending to be legally bound, hereby agree as follows:

 

 

 

 

1.Voting Provisions.

 

(a)          Agreement to Vote Shares of the Company’s Common Stock. The
Stockholder hereby agrees during the Term (as defined in Section 3 below) of
this Agreement to vote or cause to be voted all shares of the Company’s Common
Stock owned of record and/or beneficially (as defined in Rule 13d-3 of the
Securities Exchange Act of 1934, as amended) by the Stockholder (the “Shares”),
in each case, as of the applicable record date for the Stockholder Meeting(s)
(as defined in the Purchase Agreement) in favor of each of the Proposals.

 

(b)          The Stockholder hereby agrees that the Stockholder shall not enter
into any agreement or understanding with any other person the effect of which
would be to violate the provisions and agreements contained in this Section 1,
provided that the foregoing shall not restrict the Stockholder from selling or
otherwise disposing of the Stockholder’s Shares.

 

2.            Other Proxies Revoked. Each Stockholder represents and warrants
that any proxies heretofore given in respect of the Stockholder’s Shares are not
irrevocable, and that all such proxies have been or are hereby revoked.

 

3.            Term of Agreement. The term of this Agreement shall commence on
the date of the Company’s execution and delivery of the Purchase Agreement and
shall remain in full force and effect until the earlier of (i) the approval by
the Company’s stockholders of the Proposals or (ii) the termination of the
Purchase Agreement in accordance with its terms. For avoidance of doubt, upon
the termination of this Agreement, the parties will have no continuing
obligations pursuant to this Agreement.

 

4.            Representations and Warranties of Each Stockholder. The
Stockholder hereby represents and warrants to the Purchasers as follows:

 

(a)          Authority, etc. The Stockholder has all necessary power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby by the Stockholder
have been duly authorized by all necessary action on the part of the Stockholder
and constitutes a legal, valid and binding obligation of the Stockholder,
enforceable against the Stockholder in accordance with its terms.

 

(b)          Ownership of Shares. The Stockholder is, as of the date hereof, the
beneficial owner of the Shares listed beside the Stockholder’s name on Schedule
I attached hereto. The Stockholder has sole voting power and sole power to issue
instructions with respect to the matters set forth in Section 1 hereof, sole
power of disposition, sole power of conversion, sole power to agree to all of
the matters set forth in this Agreement, in each case with respect to all of the
Shares, with no limitations, qualifications or restrictions on such rights,
subject only to applicable securities laws and the terms of this Agreement.

 

(c)          No Conflicts. No filing with, and no permit, authorization, consent
or approval of, any Governmental Entity (as defined below) is necessary for the
execution of this Agreement by the Stockholder and the consummation by the
Stockholder of the transactions contemplated hereby. None of the execution and
delivery of this Agreement by the Stockholder, the consummation by the
Stockholder of the transactions contemplated hereby or compliance by the
Stockholder with any of the provisions hereof shall (A) conflict with or result
in any breach of any applicable documents to which the Stockholder is a party,
or (B) violate any order, writ, injunction, decree, judgment, order, statute,
rule or regulation applicable to the Stockholder. “Governmental Entity” means
any nation, state, county, city, town, village, district, or other political
jurisdiction of any nature, federal, state, local, municipal, foreign, or other
government, governmental or quasi-governmental authority of any nature
(including any governmental agency, branch, department, official, or entity and
any court or other tribunal), multi-national organization or body; or body
exercising, or entitled to exercise, any administrative, executive, judicial,
legislative, police, regulatory, or taxing authority or power of any nature.

 

 

 

 

(d)          No Encumbrances. The Shares listed beside the Stockholder’s name on
Schedule I hereto and the certificates representing such Shares are now held by
the Stockholder, or by a nominee or custodian for the benefit of the
Stockholder, free and clear of all liens, claims, security interests, proxies,
voting trusts or agreements, understandings or arrangements or any other
encumbrances whatsoever, except for any such encumbrances or proxies arising
hereunder.

 

(e)          Reliance by the Purchasers. The Stockholder understands and
acknowledges that the Purchasers and the Company have entered into the Purchase
Agreement in reliance upon the Stockholder’s execution and delivery of this
Agreement.

 

5.            Covenants of Each Stockholder. Each Stockholder covenants and
agrees that, during the Term, the Stockholder shall not (i) grant any proxies or
powers of attorney, deposit any of the Shares into a voting trust or enter into
any other voting agreement with respect to any of the Shares or (ii) take any
action that would make any representation or warranty of the Stockholder
contained herein untrue or incorrect or have the effect of preventing, disabling
or delaying the Stockholder from performing the Stockholder’s obligations under
this Agreement.

 

6.            Miscellaneous.

 

(a)          Further Assurances. From time to time, at any other party’s written
request and without further consideration, each party hereto shall execute and
deliver such additional documents and take all such further lawful action as may
be necessary or desirable to consummate and make effective, in the most
expeditious manner practicable, the transactions contemplated by this Agreement.

 

(b)          Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
other prior agreements and understandings, both written and oral, between the
parties with respect to the subject matter hereof.

 

(c)          Assignment. This Agreement shall not be assigned by operation of
law or otherwise without the prior written consent of the other party, provided
that a Purchaser may assign and transfer, at its sole discretion, its rights and
obligations hereunder to any of its Affiliates.

 

(d)          Amendments, Waivers, Etc. This Agreement may not be amended,
changed, supplemented, waived or otherwise modified or terminated, except upon
the execution and delivery of a written agreement executed by all of the
relevant parties hereto.

 

(e)          Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly received if so given) by hand delivery, e-mail, or by
mail (registered or certified mail, postage prepaid, return receipt requested)
or by any courier service, such as FedEx, providing proof of delivery. All
communications hereunder shall be delivered to the respective parties at the
following addresses:

 

 

 

 

If to the Stockholder:

 

At the address set forth next to the Stockholder’s name in Schedule I attached
hereto.

 

If to the Company: 

 

  Baxano Surgical, Inc.   110 Horizon Drive, Suite 230   Raleigh, North Carolina
27615   Attention: Ken Reali   Telephone No.: (919) 800-0020   E-mail:
ken.reali@baxsurg.com

 

With a copy to: 

 

  Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P.   150
Fayetteville Street, Suite 2300   Raleigh, North Carolina 27601   Attention:
Margaret Rosenfeld   Telephone No.: (919) 821-6714   E-mail:
mrosenfeld@smithlaw.com

  

or to such other address as the person to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.

 

(f)          Severability. Whenever possible, each provision or portion of any
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.

 

(g)          Specific Performance. Each of the parties hereto recognizes and
acknowledges that a breach by it of any covenants or agreements contained in
this Agreement will cause the other party to sustain damages for which it would
not have an adequate remedy at law for money damages, and therefore each of the
parties hereto agrees that in the event of any such breach the aggrieved party
shall be entitled to the remedy of specific performance of such covenants and
agreements and injunctive and other equitable relief in addition to any other
remedy to which it may be entitled, at law or in equity.

 

(h)          Remedies Cumulative. All rights, powers and remedies provided under
this Agreement or otherwise available in respect hereof at law or in equity
shall be cumulative and not alternative, and the exercise of any thereof by any
party shall not preclude the simultaneous or later exercise of any other such
right, power or remedy by such party.



 

 

 



 

(i)          No Waiver. The failure of any party hereto to exercise any right,
power or remedy provided under this Agreement or otherwise available in respect
hereof at law or in equity, or to insist upon compliance by any other party
hereto with its obligations hereunder, and any custom or practice of the parties
at variance with the terms hereof shall not constitute a waiver by such party of
its right to exercise any such or other right, power or remedy or to demand such
compliance.

 

(j)          No Third Party Beneficiaries. This Agreement is not intended to be
for the benefit of, and shall not be enforceable by, any person who or which is
not a party hereto.

 

(k)          Governing Law. This Agreement, and the legal relations between the
parties hereto, shall be governed and construed in accordance with the laws of
the State of Delaware.

 

(l)          Waiver of Jury Trial. EACH OF THE PARTIES HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVES ANY RIGHTS THEY MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OTHER DOCUMENTS ENTERED INTO IN
CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, OR STATEMENTS
(WHETHER VERBAL OR WRITTEN), OF ANY PARTY.

 

(m)          Descriptive Headings. The descriptive headings used herein are
inserted for convenience of reference only and are not intended to be part of or
to affect the meaning or interpretation of this Agreement.

 

(n)          Counterparts. This Agreement may be executed in two or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or e-mail
delivery of a “.pdf” format data file shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

IN WITNESS WHEREOF, each of the Company and the Stockholder(s) have caused this
Voting Agreement to be duly executed as of the day and year first above written.

 

  BAXANO SURGICAL, INC.           By:       Name: Ken Reali     Title: President
and Chief Executive Officer

NAME OF STOCKHOLDER: ____________________________

 

By:     Name:     Title:    

 

 

 

 

SCHEDULE I

 

Name of Stockholder  

Number of Shares of
the Company’s

Common Stock
Owned

  Notice Address Prospect Venture Partners III, L.P.   5,340,616  

435 Tasso Street, Suite 200

Palo Alto, CA 94301

Three Arch Partners IV, L.P.   3,608,230  

3000 Sand Hill Road

Building 1, Suite 135

Menlo Park, CA 94025

Three Arch Associates IV, L.P.   79,666  

3000 Sand Hill Road

Building 1, Suite 135

Menlo Park, CA 94025

Thomas Weisel Healthcare Venture Partners, L.P.   1,029,545  

88 Kearny Street, Suite 1800

San Francisco, CA 94108

Kearny Venture Partners, L.P.   1,991,262  

88 Kearny Street, Suite 1800

San Francisco, CA 94108

Kearny Venture Partners Entrepreneurs’ Fund, L.P.   40,612  

88 Kearny Street, Suite 1800

San Francisco, CA 94108

James Shapiro   615  

c/o Kearny Venture Partners

88 Kearny Street, Suite 1800

San Francisco, CA 94108

Ken Reali   24,078  

c/o Baxano Surgical, Inc.

110 Horizon Drive, Suite 230 Raleigh, NC 27615

Paul LaViolette   153,846  

c/o Baxano Surgical, Inc.

110 Horizon Drive, Suite 230 Raleigh, NC 27615

David Simpson   110,000  

c/o Baxano Surgical, Inc.

110 Horizon Drive, Suite 230 Raleigh, NC 27615

Mark Stautberg   27,543  

c/o Baxano Surgical, Inc.

110 Horizon Drive, Suite 230 Raleigh, NC 27615

Jeffrey Fischgrund, M.D.   10,964  

c/o Baxano Surgical, Inc.

110 Horizon Drive, Suite 230 Raleigh, NC 27615

Stephen D. Ainsworth   20,652  

c/o Baxano Surgical, Inc.

110 Horizon Drive, Suite 230 Raleigh, NC 27615

Timothy M. Shannon   18,500  

c/o Baxano Surgical, Inc.

110 Horizon Drive, Suite 230 Raleigh, NC 27615

Matthew Pickens   1,733  

c/o Baxano Surgical, Inc.

110 Horizon Drive, Suite 230 Raleigh, NC 27615

 

 

 

 

Schedule 3.1(a)

 

Subsidiaries

 

TranS1 GmbH

 

 

 

 

Schedule 3.1(g)

 

Capitalization

Authorized Shares

 

75,000,000 shares of Common Stock, $0.0001 par value per share

5,000,000 shares of Preferred Stock, $0.0001 par value per share (zero shares
issued and outstanding)

 

Capitalization

 

Total Outstanding Common Stock   47,166,064         Shares reserved for issuance
to Lincoln Park Capital Fund, LLC   5,345,694  Shares underlying warrant held by
Hercules Technology Growth Capital, Inc. (“Hercules”)   1,176,471  Shares
underlying outstanding RSUs granted pursuant to Amended and Restated 2007 Stock
Incentive Plan   3,055,997  Shares underlying outstanding options granted
pursuant to Amended and Restated 2000 Stock Incentive Plan   307,391  Shares
underlying outstanding options granted pursuant to Amended and Restated 2007
Stock Incentive Plan   3,794,886  Shares reserved for issuance pursuant to
Amended and Restated 2007 Stock Incentive Plan   749,117  Shares reserved for
issuance pursuant to Amended and Restated Employee Stock Purchase Plan 
 300,516  Total Reserves   14,730,072 

 

Rights to Acquire Shares of Common Stock

 

In addition to the shares issuable pursuant to the Company’s equity compensation
plans and the Hercules warrant listed above, Hercules has the right to
participate on the same terms as other participants in certain types of broadly
marketed equity financings of the Company in an aggregate amount of up to
$1,000,000 pursuant to the Loan and Security Agreement, dated December 3, 2013,
between the Company and Hercules. Hercules has effectively waived its
participation right through June 4, 2014.

 

 

 

 

Schedule 3.1(x)

 

Registration Rights

 

Pursuant to the Warrant Agreement, dated December 3, 2013, between the Company
and Hercules, Hercules holds piggyback registration rights for the shares
issuable upon exercise of its warrant with respect to any resale registration
statement filed by the Company on behalf of any person other than the Company,
Lincoln Park Capital Fund, LLC and affiliates of Lincoln Park Capital Fund, LLC
prior to the date Hercules may sell all shares underlying its warrant without
restriction pursuant to Rule 144.

 



 

 

 



Schedule 3.1(qq)

 

Ranking of Debentures

 

1.Indebtedness incurred pursuant to that certain Loan and Security Agreement,
dated as of December 3, 2013, by and between the Company and Hercules Technology
Growth Capital, Inc., as amended.

 

2.Debentures (each being pari passu with the other Debentures)

 

3.Reimbursement obligations in respect of three (3) letters of credit issued by
Silicon Valley Bank, not exceeding $575,000.

 

4.Capital leases and purchase money indebtedness in respect of equipment, not
exceeding $250,000.

 

 